



    


Exhibit 10.2


EXECUTION VERSION




SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 8, 2020, by and among SERVICE PROPERTIES TRUST
(f/k/a HOSPITALITY PROPERTIES TRUST), a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), each of the financial
institutions party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Second Amended and Restated Credit
Agreement dated as of May 10, 2018 (as amended by that certain First Amendment
to Second Amended and Restated Credit Agreement, dated as of September 17, 2019,
and as further amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”); and


WHEREAS, as permitted by Section 12.6. of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms and conditions
of this Amendment (the Credit Agreement as so amended, the “Amended Credit
Agreement”);


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Amendments to Credit Agreement. Subject to the conditions precedent
set forth in Section 2 below, as of the Second Amendment Effective Date:


(a)    the Credit Agreement is hereby amended to delete the red font stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the blue font double-underlined text (indicated textually in
the same manner as the following example: double-underlined text) as set forth
in Exhibit A attached hereto such that, immediately after giving effect to this
Amendment, the Amended Credit Agreement will read as set forth in Exhibit A.


(b)    a new Exhibit M to the Credit agreement, attached hereto as Exhibit B, is
hereby added to the Credit Agreement as Exhibit M thereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to (i) the truth and accuracy of the representations set forth in Section 3
below and (ii) receipt by the Administrative Agent of the following, each of
which shall be in form and substance satisfactory to the Administrative Agent
(the first date on which each of the conditions pursuant to the foregoing
clauses (i) and (ii) shall have been satisfied, the “Second Amendment Effective
Date”):


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders;


(b)    a certificate of the Borrower’s chief executive officer, chief legal
officer, chief financial officer or chief accounting officer certifying as of
the date hereof, and after giving effect to this Amendment and the other
transactions contemplated hereby, that (i) no Default or Event of Default shall
be in existence, (ii) the representations and warranties made or deemed made by
the Borrower or any other Loan Party in the Amended Credit Agreement and any
other Loan Document to which such Loan Party is a party shall be true and
correct in all respects on the date hereof


1

--------------------------------------------------------------------------------





except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all respects on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement, and (iii) the Collateral Value Percentage
shall not exceed fifty percent (50%);


(c)    a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) on behalf of each Loan Party dated the
Second Amendment Effective Date, certifying (A) that attached thereto are true,
correct and complete copies of (i) the certificate of incorporation or
formation, certificate of limited partnership, declaration of trust or other
comparable organizational instrument, as applicable, of such Loan Party
certified as of a recent date by the Secretary of State of the state of
organization of such Loan Party and (ii) the by-laws, operating agreement,
partnership agreement, or other comparable governing document, as applicable, of
such Loan Party, (B) that attached thereto is a true, correct and complete copy
of a certificate as to the good standing of such Loan Party as of a recent date
from the Secretary of State (or other applicable Governmental Authority) of its
jurisdiction of organization, (C) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or board of members
or equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to which
such person is a party entered into in connection herewith, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect as of the date of such certificate, and (D) as to the signature and
incumbency certificates of its officers executing this Amendment or any of the
other Loan Documents or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer or
authorized person as to the incumbency and specimen signature of the officer or
authorized person executing the certificate pursuant to this clause (c));
provided that such certificate can certify that there have been no changes to
such documents or items described in the foregoing clauses (A) or (D) since such
documents or items were last delivered to the Administrative Agent on the
Effective Date;


(d)    a Pledge Agreement executed by each Pledgor in favor of the
Administrative Agent;


(e)    Uniform Commercial Code financing statements in proper form for filing
naming each Pledgor as debtor thereunder;


(f)    copies of Uniform Commercial Code search reports listing all effective
financing statements filed against each Pledgor, with copies of such financing
statements;


(g)    an opinion of Sullivan & Worcester LLP, as counsel to the Borrower and
the other Loan Parties, and an opinion of Saul Ewing Arnstein & Lehr LLP, as
special Maryland counsel to the Borrower, in each case addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;


(h)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders in connection with
this Amendment have been paid;


(i)    all information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and Anti-Money Laundering
Laws and regulations, including without limitation, the Patriot Act, in each
case, at least five (5) Business Days prior to the Second Amendment Effective
Date; and


(j)     such other documents, agreements, instruments, certificates or other
confirmations as the Administrative Agent may reasonably request.


Section 3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Amended Credit Agreement in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Borrower and each of this
Amendment and the Amended Credit Agreement is a legal,


2

--------------------------------------------------------------------------------





valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms except as (i) the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Amended Credit Agreement in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice or otherwise: (i) require
any Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan Party
other than in favor of the Administrative Agent for its benefit and the benefit
of the Lenders and the Issuing Banks.


(c)    No Default. Immediately after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.


Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Amended Credit Agreement and the other Loan Documents (in each case, giving
effect to this Amendment) on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Amended Credit
Agreement. This Amendment is a Loan Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendment contained herein shall be deemed to have prospective
application only. The Amended Credit Agreement is hereby ratified and confirmed
in all respects. Nothing in this Amendment shall limit, impair or constitute a
waiver of the rights, powers or remedies available to the Administrative Agent
or the Lenders under the Amended Credit Agreement or any other Loan Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Electronic Signatures. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
by any Lender, Titled Agent, Issuing Bank or Swingline Lender (collectively, the
“Lender Parties”) in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which


3

--------------------------------------------------------------------------------





shall be of the same legal effect, validity or enforceability as a manually
executed signature of such Lender Party or the use of a paper-based
recordkeeping system with respect to such Lender Party, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures from any Lender Party in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Each of the undersigned hereby (i) agrees
that, for all purposes, electronic images of this Amendment (including with
respect to any of the Lender Parties’ signature pages thereto) shall have the
same legal effect, validity, admissibility into evidence and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity, admissibility into evidence or enforceability of this Amendment
based solely on the lack of paper original copies hereof, including with respect
to any of the Lender Parties’ signatures hereto.


Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Amended Credit
Agreement.




[Signatures on Next Page]


    


4

--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Second Amended and Restated Credit Agreement to be executed as of the date first
above written.




SERVICE PROPERTIES TRUST




By: /s/ Brian E. Donley___________________
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer






















5

--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank
and as a Lender




By: /s/ Anand J. Jobanputra_______________
Name: Anand J. Jobanputra
Title: Senior Vice President




6

--------------------------------------------------------------------------------











Bank of America, N.A., as Issuing Bank, as Swingline Lender, and as a Lender




By: /s/ Kyle Pearson                                            
Name: Kyle Pearson                                           
Title: Vice President                                       






7

--------------------------------------------------------------------------------







PNC Bank, National Association, as Issuing Bank, as Swingline Lender, and as a
Lender




By: /s/ Shari L. Reams-Henefer                                         
Name: Shari L. Reams-Henefer                                           
Title: Senior Vice President                 
                


8

--------------------------------------------------------------------------------





Royal Bank of Canada, as Issuing Bank, as Swingline Lender, and as a Lender




By: /s/ Brian Gross                                                
Name: Brian Gross
Title: Authorized Signatory                                       
      


9

--------------------------------------------------------------------------------







SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Wells Fargo Bank, National Association as a Lender




By: /s/ Anand J. Jobanputra                                    
Name: Anand J. Jobanputra                                           
Title: Senior Vice President  


10

--------------------------------------------------------------------------------





    SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Mega International Commercial Bank Co., Ltd. Los Angeles Branch, as a Lender




By: /s/ Yi-Ming Ko                                               
Name: Yi-Ming Ko                                           
Title: SVP & GM
 


11

--------------------------------------------------------------------------------





  SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Berkshire Bank, as a Lender




By: /s/ Clarke Cronin                                    
Name: Clark Cronin                                           
Title: SVP


12

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Morgan Stanley Bank, N.A. as a Lender




By: /s/ Christopher Winthrop                                    
Name: Christopher Winthrop                                           
Title: Authorized Signatory
                                       


13

--------------------------------------------------------------------------------





                                  
   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Mizuho Bank, LTD, as a Lender




By: /s/ Donna DeMagistris                                    
Name: Donna DeMagistris                                           
Title: Authorized Signatory


14

--------------------------------------------------------------------------------





    SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: First Horizon Bank, as a Lender




By: /s/ Jean M. Brennan                                    
Name: Jean M. Brennan                                           
Title: Senior Vice President
                                       


15

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Truist Bank, f/k/a Branch Banking and Trust Company, as a
Lender




By: /s/ Karen Cadiente                                    
Name: Karen Cadiente     
Title: Assistant Vice President      
                                 
               




16

--------------------------------------------------------------------------------





    SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Sumitomo Mitsui Banking Corporation, as a Lender




By: /s/ Michael Maguire                                    
Name: Michael Maguire                                           
Title: Managing Director


17

--------------------------------------------------------------------------------





    SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Bank Hapoalim, B.M., as a Lender




By: /s/ Louis Barone                                    
Name: Louis Barone                                           
Title: Senior Vice President        




[If second signature block is necessary]




By: /s/ Marline Alexander                                    
Name: Marline Alexander                                           
Title: Senior Vice President        


18

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: U.S. Bank National Association, as a Lender




By: /s/ Kimberly L. Feldman                                    
Name: Kimberly L. Feldman                                           
Title: Vice President   
                                    
                   
                        


19

--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: CITIBANK, N.A., as a Lender




By: /s/ Chris Albano                                    
Name: Chris Albano                                           
Title: Authorized Signatory
   


20

--------------------------------------------------------------------------------





 SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: The Bank of East Asia, Limited, New York Branch, as a
Lender




By: /s/ James Hua                                                 
Name: James Hua                                            
Title: SVP              


                         
                              
By: /s/ James Hua                                                 
Name: Kitty Sin                                            
Title: SVP            




21

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: BMO Harris Bank, N.A., as a Lender




By: /s/ Lloyd Baron                                                 
Name: Lloyd Baron                                            
Title: Managing Director
           
                           


   


22

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: REGIONS BANK, as a Lender




By: /s/ C. Vincent Hughes, Jr.                                                  
Name: C. Vincent Hughes, Jr.                                            
Title: Vice President      




23

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: UBS AG, STAMFORD BRANCH, as a Lender




By: /s/ Darlene Arias                                                 
Name: Darlene Arias                                            
Title: Director    






By: /s/ Anthony Joseph                                                 
Name: Anthony Joseph                                            
Title: Associate Director        




24

--------------------------------------------------------------------------------





   SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: American Savings Bank, F.S.B., as a Lender




By: /s/ Cyd Miyashiro                                                 
Name: Cyd Miyashiro                                            
Title: Vice President
BARCLAYS BANK PLC, as a Lender




By: /s/ Craig Malloy                                                 
Name: Craig Malloy                                            
Title: Director    


    


        


25

--------------------------------------------------------------------------------





    
EXHIBIT A


Amended Credit Agreement


[To be attached]
1


- 2 -    
    









--------------------------------------------------------------------------------



Revolving Credit Loan Number/ CUSIP Number: 1005467/ 44106VAC6
Term Loan Loan Number/ CUSIP Number: 1006744/ 44016VAE2


Execution Version


 
Revolving Credit Loan Number/ CUSIP Number: 1005467/ 44106VAC6
Term Loan Number/ CUSIP Number: 1006744/ 44016VAE2


EXECUTION VERSION



CONFORMED COPY OF SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 10, 2018
conformed through
FIRSTSECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 17May 8, 20192020
by and among
SERVICE PROPERTIES TRUST (f/k/a HOSPITALITY PROPERTIES TRUST),
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
The financial institutions party hereto
and their assignees under SectionAND THEIR ASSIGNEES UNDER SECTION 12.5.,
as Lenders,
WELLS FARGO Bank, National Association,
as Administrative Agent,
______________________________________________________
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BofA Securities, Inc.,
PNC CAPITAL MARKETS, LLC
and


26

--------------------------------------------------------------------------------





RBC CAPITAL MARKETS    RBC Capital Markets is the global brand name for the
corporate and investment banking business of Royal Bank of Canada and its
affiliates.,
as Joint Lead Arrangers
and
Joint Lead Bookrunners,
BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION
and
ROYAL BANK OF CANADA,
as Syndication Agents
and
CITIBANK, N.A.,
COMPASS BANK,
MIZUHO BANK, LTD.,
REGIONS BANK,
SUMITOMO MITSUI BANKING CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents


27

--------------------------------------------------------------------------------







Table of Contents
(continued)
Page


i


 
 
 

- i-
LEGAL02/37978034v7        
Table of Contents


Page


 
 
 



TABLE OF CONTENTS
ArticleARTICLE I. Definitions
1

Section 1.1.
Definitions.                                1

Section 1.2.
General; References to Eastern Time.                    3235

Section 1.3.
Rates.                                    3336

Section 1.4.
Divisions.                                36

ArticleARTICLE II. Credit Facility
3336

Section 2.1.
Revolving Loans.                            3336

Section 2.2.
Term Loans.                                3438

Section 2.3.
Letters of Credit.                            3438

Section 2.4.
Swingline Loans.                            3943

Section 2.5.
Rates and Payment of Interest on Loans.                4145

Section 2.6.
Number of Interest Periods.                        4246

Section 2.7.
Repayment of Loans.                            4346

Section 2.8.
Prepayments.                                4347

Section 2.9.
Continuation.                                4348

Section 2.10.
Conversion.                                4449

Section 2.11.
Notes.                                    4449

Section 2.12.
Voluntary Reductions of the Revolving Commitment.        4550

Section 2.13.
Extension of Revolving Termination Date.                4550

Section 2.14.
Expiration Date of Letters of Credit Past Revolving Commitment
Termination.                                4651

Section 2.15.
Amount Limitations.                            4651

Section 2.16.
Increase in Commitments and Loans.                    4651

Section 2.17.
Funds Transfer Disbursements.                    4753

Section 2.18.
Reallocations on Effective Date.                    4753

Section 2.19.
Additional Amount Limitations for Issuing Banks and Swingline Lenders.    54

ArticleARTICLE III. Payments, Fees and Other General Provisions
4954



28

--------------------------------------------------------------------------------





Section 3.1.
Payments.                                4954

Section 3.2.
Pro Rata Treatment.                            4955

Section 3.3.
Sharing of Payments, Etc.                        5056

Section 3.4.
Several Obligations.                            5156

Section 3.5.
Fees.                                    5156

Section 3.6.
Computations.                                5257

Section 3.7.
Usury.                                    5257

Section 3.8.
Statements of Account.                        5258

Section 3.9.
Defaulting Lenders.                            5258

Section 3.10.
Taxes.                                    5661

ArticleARTICLE IV. Yield Protection, Etc.
6065

Section 4.1.
Additional Costs; Capital Adequacy.                    6065

Section 4.2.
Suspension of LIBOR Loans.                        6167

Section 4.3.
Illegality.                                6368

Section 4.4.
Compensation.                            6368

Section 4.5.
Treatment of Affected Loans.                        6369

Section 4.6.
Affected Lenders.                            6469

Section 4.7.
Change of Lending Office.                        6470

Section 4.8.
Assumptions Concerning Funding of LIBOR Loans.            6570

ArticleARTICLE V. Conditions Precedent
6570

Section 5.1.
Initial Conditions Precedent.                        6570

Section 5.2.
Conditions Precedent to All Loans and Letters of Credit.        6772

ArticleARTICLE VI. Representations and Warranties
6873

Section 6.1.
Representations and Warranties.                    6873

Section 6.2.
Survival of Representations and Warranties, Etc.            7379

ArticleARTICLE VII. Affirmative Covenants
7480

Section 7.1.
Preservation of Existence and Similar Matters.            7480

Section 7.2.
Compliance with Applicable Law and Material Contracts.        7480

Section 7.3.
Maintenance of Property.                        7480

Section 7.4.
Conduct of Business.                            7580

Section 7.5.
Insurance.                                7581

Section 7.6.
Payment of Taxes and Claims.                    7581

Section 7.7.
Books and Records; Inspections.                    7581

Section 7.8.
Use of Proceeds.                            7581

Section 7.9.
Environmental Matters.                        7681

Section 7.10.
Further Assurances.                            7682

Section 7.11.
REIT Status.                                7682

Section 7.12.
Exchange Listing.                            7682

Section 7.13.
Guarantors.                                7682

Section 7.14.
Equity Pledges.                            83

ArticleARTICLE VIII. Information
7786

Section 8.1.
Quarterly Financial Statements.                    7786

Section 8.2.
Year‑End Statements.                            7886

Section 8.3.
Compliance Certificate.                        7887

Section 8.4.
Other Information.                            7887



29

--------------------------------------------------------------------------------





Section 8.5.
Electronic Delivery of Certain Information.                8089

Section 8.6.
Public/Private Information.                        8190

Section 8.7.
USA Patriot Act Notice; Compliance.                8190

ArticleARTICLE IX. Negative Covenants
8190

Section 9.1.
Financial Covenants.                            8290

Section 9.2.
Negative Pledge.                            8392

Section 9.3.
Restrictions on Intercompany Transfers.                8392

Section 9.4.
Merger, Consolidation, Sales of Assets and Other Arrangements.    8493

Section 9.5.
Plans.                                    8493

Section 9.6.
Fiscal Year.                                8494

Section 9.7.
Modifications of Organizational Documents and Other Contracts.    8494

Section 9.8.
Transactions with Affiliates.                        8594

Section 9.9.
Environmental Matters.                        8594

Section 9.10.
Derivatives Contracts.                            8595

Section 9.11.
Use of Proceeds.                            8595

Section 9.12.
Temporary Waiver Period.                        95

ArticleARTICLE X. Default
8697

Section 10.1.
Events of Default.                            8697

Section 10.2.
Remedies Upon Event of Default.                    89100

Section 10.3.
Remedies Upon Default.                        90101

Section 10.4.
Marshaling; Payments Set Aside.                    90101

Section 10.5.
Allocation of Proceeds.                        90102

Section 10.6.
Letter of Credit Collateral Account.                    91102

Section 10.7.
Performance by Administrative Agent.                92104

Section 10.8.
Rights Cumulative.                            93104

ArticleARTICLE XI. The Administrative Agent
93104

Section 11.1.
Appointment and Authorization.                    93104

Section 11.2.
Administrative Agent as Lender.                    94105

Section 11.3.
Approvals of Lenders.                            95106

Section 11.4.
Notice of Events of Default.                        95106

Section 11.5.
Administrative Agent’s Reliance.                    95106

Section 11.6.
Indemnification of Administrative Agent.                96107

Section 11.7.
Lender Credit Decision, Etc.                        97108

Section 11.8.
Successor Administrative Agent.                    97108

Section 11.9.
Titled Agents.                                98109

Section 11.10.
Collateral Matters; Protective Advances.                110

Section 11.11.
Post-Foreclosure Plans.                        111

ArticleARTICLE XII. Miscellaneous
98111

Section 12.1.
Notices.                                98111

Section 12.2.
Expenses.                                101114

Section 12.3.
Setoff.                                    101114

Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers.            102115

Section 12.5.
Successors and Assigns.                        103116

Section 12.6.
Amendments and Waivers.                        107120

Section 12.7.
Nonliability of Administrative Agent and Lenders.            110123

Section 12.8.
Confidentiality.                            110123



30

--------------------------------------------------------------------------------





Section 12.9.
Indemnification.                            111124

Section 12.10.
Termination; Survival.                        113126

Section 12.11.
Severability of Provisions.                        113126

Section 12.12.
GOVERNING LAW.                            113126

Section 12.13.
Counterparts.                                113126

Section 12.14.
Obligations with Respect to Loan Parties.                114127

Section 12.15.
Independence of Covenants.                        114127

Section 12.16.
Limitation of Liability.                        114127

Section 12.17.
Entire Agreement.                            114127

Section 12.18.
Construction.                                114127

Section 12.19.
Headings.                                114127

Section 12.20.
LIABILITY OF TRUSTEES, ETC.                    115128

Section 12.21.
Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.                                115128

Section 12.22.
No Novation.                                115128

Section 12.23.
Acknowledgement Regarding Any Supported QFCs.        129

-    






SCHEDULE I    Commitments
SCHEDULE 1.1.(a)    Existing Letters of Credit
SCHEDULE 1.1.(c)    Loan Parties
SCHEDULE 1.1(d)    Sonesta Hotels
SCHEDULE 6.1.(i)    Litigation


EXHIBIT A    Form of Assignment and Assumption Agreement
EXHIBIT B    Form of Guaranty
EXHIBIT C    Form of Notice of Borrowing
EXHIBIT D    Form of Notice of Continuation
EXHIBIT E    Form of Notice of Conversion
EXHIBIT F    Form of Notice of Swingline Borrowing
EXHIBIT G    Form of Revolving Note
EXHIBIT H    Form of Swingline Note
EXHIBIT I    Form of Term Note
EXHIBIT J    Form of Compliance Certificate
EXHIBIT K    Form of Disbursement Instruction Agreement
EXHIBITS L 1-4    Forms of U.S. Tax Compliance Certificates
EXHIBIT M    Form of Pledge Agreement








31

--------------------------------------------------------------------------------





THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 10, 2018 (the “Agreement Date”), by and among Error! Reference source not
found.SERVICE PROPERTIES TRUST (f/k/a HOSPITALITY PROPERTIES TRUST), a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.5. (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), with each of WELLS FARGO SECURITIES, LLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBofA Securities, Inc. (or its
Affiliate), PNC CAPITAL MARKETS, LLC and RBC CAPITAL MARKETS, as Joint Lead
Arrangers and Joint Bookrunners (each a “Lead Arranger”), each of BANK OF
AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as
Syndication Agents (each a “Syndication Agent”), and each of CITIBANK, N.A.,
COMPASS BANK, MIZUHO BANK, LTD., REGIONS BANK, SUMITOMO MITSUI BANKING
CORPORATION, and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (each a
“Documentation Agent”).
WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower credit facilities in an aggregate initial amount of
$1,400,000,000, which include a $400,000,000 term loan facility, a revolving
credit facility in the amount of $1,000,000,000, including a $75,000,000
swingline subfacility and a $50,000,000 letter of credit subfacility, on the
terms and conditions contained in that certain Credit Agreement dated as of
January 8, 2014 (as amended and in effect immediately prior to the date hereof,
the “Existing Credit Agreement”) by and among the Borrower, such Lenders,
certain other financial institutions, the Administrative Agent and the other
parties thereto; and
WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement on the terms and conditions contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:
ArticleARTICLE I. Definitions
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“4.25% Senior Notes” has the meaning given that term in Section 2.8(b)(iii)(B).
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given that term in Section 4.1.(b).


32

--------------------------------------------------------------------------------





“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum,
without duplication, of (a) any FF&E Reserves to the extent included in EBITDA,
(b) the excess, if any, with respect to each Hotel or Hotel Pool (as applicable)
of such Person, of (i) 4.0% of total gross room revenues of such Hotel or Hotel
Pool for such period over (ii) the FF&E Reserve actually funded during such
period or prefunded for such period by the Operator or the Borrower or its
Subsidiaries with respect to such Hotel or Hotel Pool pursuant to the applicable
Lease, Management Agreement or any related Ancillary Agreement, (c) the excess,
if any, with respect to each Travel Center of such Person, of (i) $150,000 per
annum for such Travel Center (such amount to be appropriately adjusted if such
period is not a year in duration) over (ii) the FF&E Reserve actually funded or
prefunded by the Operator or the Borrower during such period with respect to
such Property pursuant to the applicable Lease or any related Ancillary
Agreement, (d) Capital Expenditure Reserves for such period and (e) to the
extent included in EBITDA, replacement reserves for any Other Properties.
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” has the meaning given that term in Section 4.6.
“Affiliate” means with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
“Agreement Date” means the date as of which this Agreement is datedMay 10, 2018.
“Ancillary Agreement” means, with respect to any Operating Agreement, any
material incidental agreement with respect to such Operating Agreement
(including, by way of example, guarantees, franchise agreements, and, in the
case of Leases, management agreements not constituting Operating Agreements) to
which the Borrower or any Subsidiary is a party.
“Anti-Corruption Laws” means all Applicable Lawslaws, rules, and regulations of
any jurisdiction from time to time concerning or relating to bribery, or
corruption or money laundering, including without limitation, thethe United
States Foreign Corrupt Practices Act of 1977, as amended and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.


33

--------------------------------------------------------------------------------





“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:
Level
Facility Fee
1
0.100%
2
0.125%
3
0.150%
4
0.200%
5
0.250%
6
0.300%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.5.(c).
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means (a) at any time other than the times described in the
immediately following clause (b), the percentage rate set forth in the
tableTable I below corresponding to the level (each a “Level”) into which the
Borrower’s Credit Rating then falls, and (b) at any time during the Temporary
Waiver Period and continuing thereafter until the Post-Temporary Waiver Period
Compliance Date, the percentage rate set forth in Table II below corresponding
to the Level into which the Borrower’s Credit Rating then falls. As of the
Agreement Date, the Applicable Margin is determined based on Level 4 of Table I.
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(l) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, then (x) the Applicable Margin shall be determined
based on the Level corresponding to the higher of such two Credit Ratings if the
higher of such two Credit Ratings is not more than one Level higher than the
lower of such two Credit Ratings and (y) the Applicable Margin shall be
determined based on the Level corresponding to the Level immediately below the
higher of such two Credit Ratings if the higher of such two Credit Ratings is
more than one Level higher than the lower of such two Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period that the Borrower has not received a Credit Rating
from any Rating Agency, the Applicable Margin shall be determined based on
Level 6 of the applicable table. The provisions of this definition shall be
subject to Section 2.5.(c).


34

--------------------------------------------------------------------------------





Table I - Non-Temporary Waiver Period
Level
Borrower’s Credit Rating (S&P/Moody’s)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
A/A2 or better
0.775%
0.000%
0.850%
0.000%
2
A-/A3
0.825%
0.000%
0.900%
0.000%
3
BBB+/Baa1
0.875%
0.000%
0.950%
0.000%
4
BBB/Baa2
1.000%
0.000%
1.100%
0.100%
5
BBB-/Baa3
1.200%
0.200%
1.350%
0.350%
6
Lower than BBB-/Baa3 or not rated
1.550%
0.550%
1.750%
0.750%

Table II - Temporary Waiver Period
Level
Borrower’s Credit Rating (S&P/Moody’s)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
A/A2 or better
1.275%
0.275%
1.350%
0.350%
2
A-/A3
1.325%
0.325%
1.400%
0.400%
3
BBB+/Baa1
1.375%
0.375%
1.450%
0.450%
4
BBB/Baa2
1.500%
0.500%
1.600%
0.600%
5
BBB-/Baa3
1.700%
0.700%
1.850%
0.850%
6
Lower than BBB-/Baa3 or not rated
2.050%
1.050%
2.250%
1.250%

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.


35

--------------------------------------------------------------------------------





“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing. If such construction consists of the construction of tenant
or comparable improvements or hotel renovations, as opposed to material
expansion of such Property or any “ground up” development, such Property shall
not be considered to be an Asset Under Development. In addition, to the extent
any Property includes a revenue‑generating component (e.g. an existing Hotel)
and a building under development, such revenue‑generating component shall not be
considered to be an Asset Under Development but such building under development
shall be considered to be an Asset Under Development. Further, (i) no Hotel
shall be considered an Asset Under Development if the opening date with respect
to such Hotel has occurred and (ii) real property under construction to be (but
not yet) acquired by the Borrower or a Subsidiary upon completion of
construction pursuant to a contract in which the seller of such real property is
required to complete construction prior to, and as a condition precedent to,
such acquisition, shall be Assets Under Development.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Payments” means the minimum base rent or owner’s priority payment that an
Owner is entitled to receive under an Operating Agreement. The term excludes:
(a) payments (such as real estate taxes, insurance premiums, and costs of
maintenance) that the Operating Agreement requires the Operator to pay third
parties; (b) any element of rent or owner’s priority payment that is
conditional, contingent, or not yet capable of determination; and (c) FF&E
Reserves. If Operating Agreement(s) for multiple Hotels do not separately
allocate Base Payments to such Hotels, then Base Payments shall be reasonably
allocated among such Hotels (where necessary) in a manner satisfactory to the
Administrative Agent.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


36

--------------------------------------------------------------------------------





“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.5.(c).
“Borrower Letter” means that certain letter dated as of even date herewith from
the Borrower to the Administrative Agent and the Lenders.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.
“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015, as amended to date, by
and among the Borrower and RMR.
“Capital Expenditure Reserves” means, with respect to a Net Lease Retail
Property and for a given period, an amount equal to (a) the aggregate rentable
square footage of all completed space of such Property, times (b) $0.10, times
(c) the number of days in such period, divided by (d) 365; provided, however
that no Capital Expenditure Reserves shall be required with respect to any
portion of a Property which is leased to a third party obligated under such
lease to pay all capital expenditures with respect to such portion of such
Property.


37

--------------------------------------------------------------------------------





“Capitalization Rate” means (a) 7.25% for Hotels located in central business
districts of New York, New York, Washington D.C., Chicago, Illinois, Boston,
Massachusetts, San Francisco, California, Los Angeles, California, Seattle,
Washington, Miami, Florida and San Diego, California, (b) 8.00% for all other
Hotels, (c) 7.50% for Net Lease Retail Properties and (d) 8.75% for Travel
Centers and Other Properties.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document, including, without limitation, all Pledged Interests. For
the avoidance of doubt, the Collateral shall not secure any Specified
Derivatives Obligations.
“Collateral Value Percentage” means, as of any date of determination, the ratio,
expressed as a percentage, of (i) the aggregate outstanding amount of the
Obligations to (ii) the sum of the undepreciated book values of the Properties
that are Unencumbered Assets owned directly by the issuers of the Pledged
Interests and which have not then been excluded by Administrative Agent pursuant
to Section 7.14(b)(4).


38

--------------------------------------------------------------------------------





“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Construction Budget” means the fully budgeted costs for the acquisition and
construction of a given piece of Property (including without limitation, the
cost of acquiring such piece of Property (except to the extent any portion
thereof is Unimproved Land), reserves for construction interest and operating
deficits, tenant improvements, leasing commissions, and infrastructure costs),
as reasonably determined by the Borrower in good faith.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, in each
case, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full.


39

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Banks, the
Swingline Lenders or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, an Issuing Bank or a Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) in the case of a Revolving Lender, has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates,


40

--------------------------------------------------------------------------------





currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, and (b) any combination of these transactions.
“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purposes of being developed. Developable Property shall not include any Property
that is an Asset Under Development.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses (including asset impairment charges); (v)
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP, (vi) fair value adjustments related to investments in equity securities
pursuant to FASB ASC 321; and (vii) in the case of Borrower and its
Subsidiaries, equity in the earnings (or loss) of Unconsolidated Affiliates and
RMR Inc. (but only in the case of RMR Inc., if RMR Inc. would be an
Unconsolidated Affiliate but for the last sentence of the definition of that
term); plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from RMR Inc. during such period; plus (c) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. Straight
line rent leveling adjustments, deferred percentage rent adjustments required
under GAAP, and amortization of intangibles pursuant to FASB ASC 805 and the
like, shall be disregarded in determinations of EBITDA.


41

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) (subject to
such consents, if any, as may be required under Section 12.5.(b)(iii)); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


42

--------------------------------------------------------------------------------





“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Pledges” means all Liens in favor of the Administrative Agent (for the
benefit of the Lenders) on the Pledged Interests pursuant to and as set forth in
the Pledge Agreement.
“Equity Pledge Release Date” has the meaning given that term in Section 7.14(b).
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


43

--------------------------------------------------------------------------------





“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests or the equity interests of
a Subsidiary having no material assets other than such beneficial ownership
interests) and (b) which (i) is, or is expected to be, prohibited from
Guarantying the Indebtedness of any other Person pursuant to any document,
instrument or agreement evidencing such Secured Indebtedness or (ii) is
prohibited from Guarantying the Indebtedness of any other Person pursuant to a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition or
anticipated condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning given that term in the recitals to
this Agreement.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1.(a).
“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).


44

--------------------------------------------------------------------------------





“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ Global Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero,fifty basis points (0.50%), then the
Federal Funds Rate shall be deemed to be zerofifty basis points (0.50%).
“Fee Letter” means that certain fee letter dated as of April 23, 2018, by and
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC and the other
parties thereto.
“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.
“FF&E Reserve” means, for any period and with respect to a given Property or
Hotel Pool, an amount equal to the amount that the Operating Agreement or any
Ancillary Agreement for such Property or Hotel Pool requires the Operator to
reserve during such period for (i) replacements and renewals to such Property’s
or Hotel Pool’s furnishings, fixtures and equipment, (ii) routine repairs and
maintenance to buildings which are normally capitalized under GAAP and
(iii) major repairs, alterations, improvements, renewals or replacements to
building structures, roofs or exterior façade, or for mechanical, electrical,
HVAC, plumbing or vertical transportation systems.
“First Amendment Date” means September 17, 2019.
“Fitch” means Fitch, Inc. and its successors.


45

--------------------------------------------------------------------------------





“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.
    
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to an Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
owed to such Issuing Bank other than Letter of Credit Liabilities as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to a Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans owed to such Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.


46

--------------------------------------------------------------------------------





“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.13., as applicable, and
substantially in the form of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Hotel” means any Property, the improvements on which are operated as a hotel,
inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.
“Hotel Net Cash Flow” means the net operating cash flow of a Hotel, after (a)
all taxes (except income taxes), insurance, salaries, utilities, and other
operating expenses, and all other sums that the applicable Operating Agreement
or any related Ancillary Agreement requires the applicable Operator to pay from
the cash flow of such Hotel (excluding (i) all items payable to such Operator
that are subordinated to Base Payments and (ii) Base Payments), and (b) the
greater of (a) FF&E Reserves, or (b) 4.0% of total gross room revenues for such
period. Hotel Net Cash Flow shall be determined as of any date based on the last
four completed fiscal quarters of the Person that owns such Hotel (subject to
reasonable adjustment or interpolation to accommodate differences between such
Person’s fiscal quarters and those of its Operator).


47

--------------------------------------------------------------------------------





“Hotel Pool” means any group of two or more Properties, substantially all of the
value of which is attributable to Hotels, that are leased to or managed by an
Operator pursuant to a single Lease or other Operating Agreement, or multiple
Leases or other Operating Agreements that are cross-defaulted (as to defaults by
lessee or manager, as applicable).
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations; (f) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment (excluding, in the case of the Borrower and its
Subsidiaries, to the extent any such obligation can be satisfied solely by the
issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person, valued at the lesser of (x) the stated or determinable
amount of the Indebtedness such Person Guaranteed or, if the amount of such
Indebtedness is not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, and (y) the amount of any express limitation on
such Guaranty; (i) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation, valued, in the case of any such Indebtedness as to which recourse
for the payment thereof is expressly limited to the property or assets on which
such Lien is granted, at the lesser of (x) the stated or determinable amount of
the Indebtedness that is so secured or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


48

--------------------------------------------------------------------------------





“Intellectual Property” has the meaning given that term in Section 6.1.(t).
“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s Ownership Share of Interest Expense of its
Unconsolidated Affiliates. Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a Revolving Loan or Term Loan would otherwise end after the
Revolving Termination Date or Term Loan Maturity Date, as applicable, such
Interest Period shall end on the Revolving Termination Date or Term Loan
Maturity Date, as applicable; and (ii) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Issuing Banks” means each of Wells Fargo, Bank of America, N.A., PNC and RBC,
in its capacity as an issuer of Letters of Credit pursuant to Section 2.3. of
the Credit Agreement.
“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


49

--------------------------------------------------------------------------------





“Lease” means a (sub)lease of a Property between the Borrower or a Subsidiary,
as (sub)lessor, and an Operator, as (sub)lessee; provided that unless the
Administrative Agent otherwise approves, a (sub)lease of a Property from the
Borrower or a Subsidiary to a TRS or any other Subsidiary of the Borrower shall
be deemed not to be a “Lease” for purposes of this Agreement.
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes each Swingline Lender. Except as expressly
provided herein, the term “Lender” shall exclude any Lender (and its Affiliates)
in its capacity as a Specified Derivatives Provider
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(x) without the Administrative Agent’s approval or (y) unless such Lease shall
be a transaction with an Affiliate permitted by Section 9.8., no such
(sub)lessee shall be an Affiliate of the Borrower (including, without
limitation, RMR, or any Managing Trustee), except during an interim period for
Properties which are foreclosed upon or repossessed upon lease terminations or
otherwise by or on behalf of the Borrower or a Subsidiary.
“Letter of Credit” has the meaning given that term in Section 2.3.(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, one or
more Issuing Banks and the Lenders, and under the sole dominion and control of
the Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender then acting as Issuing Bank
with respect to such related Letter of Credit) shall be deemed to hold a Letter
of Credit Liability in an amount equal to its participation interest under
Section 2.3. in the related Letter of Credit, and the Revolving Lender then
acting as Issuing Bank with respect to such related Letter of Credit shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Lenders (other than the Revolving Lender then acting as Issuing
Bank with respect to such related Letter of Credit) of their participation
interests under such Section.


50

--------------------------------------------------------------------------------





“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 4.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Any change in the maximum rate or reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective. Notwithstanding the foregoing, (x) in no
event shall LIBOR (including, without limitation, any Replacement Rate with
respect thereto) be less than zerofifty basis points (0.50%) per annum and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.2.(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis. If the LIBOR Market Index Rate
determined as provided above would be less than fifty basis points (0.50%), then
the LIBOR Market Index Rate shall be deemed to be fifty basis points (0.50%).
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.
“Liquidity” means, at any time, the sum of (a) the aggregate Revolving
Commitments of all Lenders as of such date minus the outstanding principal
balance of all Revolving Loans, Swingline Loans and Letter of Credit
Liabilities, plus (b) unrestricted and unencumbered cash, in Dollars, solely
owned by the Borrower and held in the United States.


51

--------------------------------------------------------------------------------





“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Pledge
Agreement, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letter and any
Specified Derivatives Contract).
“Loan Party” means each of the Borrower, each Pledgor, and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations. Schedule 1.1.(c) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.
“Management Agreement” means an agreement pursuant to which the Borrower or a
Subsidiary, as Owner, contracts for the management and operation of a Property
by an Operator. In the event a Property is subject to both a Lease and an
agreement that would otherwise constitute a Management Agreement under this
definition, such agreement shall be treated as an Ancillary Agreement with
respect to such Lease rather than as a Management Agreement for purposes of this
Agreement.
“Managing Trustee” means either Mr. John G. Murray or Mr. Adam D. Portnoy, both
having a business address c/o RMR, or any duly appointed successor thereto.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests); in the case of each of clauses (a) through
(c), on or prior to the date on which all Loans are scheduled to be due and
payable in fullthat is ninety-one (91) days following the Term Loan Maturity
Date.
“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds 5.0%
of the consolidated total assets of the Borrower and its Subsidiaries determined
under GAAP as of the most recent fiscal quarter of the Borrower for which
financial statements are available.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders, the Issuing
Banks and the Administrative Agent under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.
“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and Property
Management Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.


52

--------------------------------------------------------------------------------





“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Note” means a promissory note satisfying all of the following
requirements: (a) such promissory note is owned solely by the Borrower or a
Subsidiary; (b) such promissory note is secured by a lien on real property and
the improvements on which are of a type similar to improvements located on the
Properties as of the Agreement Date; (c) such real property and related
improvements are not subject to any environmental conditions or other matters
which, individually or collectively, materially impair the value of such real
property or related improvements; (d) the obligor in respect of such promissory
note is not an Affiliate of the Borrower or RMR; and (e) if the Borrower or any
Subsidiary were to acquire such real property and related improvements, no
Default or Event of Default would result from such acquisition.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, a Specified
Derivatives Contract or a lease or related agreement between a TRS, as tenant,
and the Borrower or another Subsidiary, as landlord) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Cash Proceeds” means the aggregate cash or cash equivalent proceeds
received by the Borrower or any of its Subsidiaries, or Borrower’s Ownership
Share of any cash or Cash Equivalents proceeds received by any Unconsolidated
Affiliate, in respect of any sale, assignment, transfer or other disposition of
any kind of any asset, any capital markets transaction (including the issuance
of any Equity Interest, whether common, preferred or otherwise), any debt or
debt refinancing (whether secured or unsecured), or any Stimulus Transaction, in
each case, net of (a) customary direct costs incurred in connection therewith
(including legal, accounting and investment banking fees, and underwriting
discounts and commissions), and (b) taxes paid or payable as a result thereof;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash or cash equivalents received upon the sale or other disposition of any
non-cash or non-cash equivalent consideration received by the Borrower or any of
its Subsidiaries (or Borrower’s Ownership Share of any cash or cash equivalents
proceeds received by any Unconsolidated Affiliate upon the sale or other
disposition of any such non-cash or non-cash equivalent consideration) in
respect of any the foregoing transactions or events.
“Net Lease Retail Property” means an income producing Property (a) the
improvements on which consist of service-oriented retail property, together with
any incidental improvements on such Property operated in connection therewith
and (b) that is leased to a commercial tenant pursuant to a Triple Net Lease.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or the District of Columbia, but
excluding the Staybridge Suites located at 225 South Park, Thornhill, Ontario,
Canada, and the Intercontinental Hotel located at 220 Bloor Street West,
Toronto, Ontario, Canada.


53

--------------------------------------------------------------------------------





“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
“Note” means a Revolving Note, a Term Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
applicable Swingline Lender pursuant to Section 2.4.(b) evidencing the
Borrower’s request for a Swingline Loan.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Agreement” means any Lease or Management Agreement.
“Operator” means the (sub)lessee or manager of a Property pursuant to an
Operating Agreement, provided that (x) unless the Administrative Agent otherwise
approves or (y) such Operating Agreement is a transaction with an Affiliate
permitted by Section 9.8., any such (sub)lessee or manager which is a TRS or
other Subsidiary of the Borrower or an Affiliate of the Borrower (including,
without limitation, RMR, or any Managing Trustee) shall be deemed not to be an
“Operator” for purposes of this Agreement.


54

--------------------------------------------------------------------------------





“Operator Deposits” means the following: (a) any cash or Cash Equivalent that
secures the payment of Base Payments, an Operator’s obligations under such
Operator’s Operating Agreement or the obligations of a manager or franchisor
under an Ancillary Agreement (including, without limitation, any cash or Cash
Equivalent deposited in connection with a Guaranty of an Operator’s obligations
under an Operating Agreement or of the payment of Base Payments); or (b) the
total amount of any deferred purchase price payable by the Borrower or any of
its Subsidiaries to an Operator or an Operator’s Affiliates, against which
purchase price the Borrower or such Subsidiary, as applicable, is entitled,
pursuant to such Operator’s Operating Agreement, to offset Base Payments,
damages resulting from such Operator’s default under its Operating Agreement or
from a default by a manager or franchisor under an Ancillary Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).
“Other Property” means an income producing Property (a) that is not a Hotel,
Travel Center or Net Lease Retail Property, (b) the improvements on which
consist of industrial developments, office space and other commercial
developments (but excluding residential developments), together with any
incidental improvements on such Property operated in connection therewith and
(c) that is leased to a commercial tenant pursuant to a Triple Net Lease.
“Owner” means the Borrower or a Subsidiary in its capacity as (sub)lessor or
owner pursuant to an Operating Agreement.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(k), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Participant” has the meaning given that term in Section 12.5.(d).
“Participant Register” has the meaning given that term in Section 12.5.(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorismthe USA PATRIOT
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Capital Expenditures” has the meaning given that term in
Section 9.11(b).


55

--------------------------------------------------------------------------------





“Permitted Liens” means, as to any Person: (a) Liens securing (x) taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA) or (y)
the claims of materialmen, mechanics, carriers, warehousemen or landlords for
labor, materials, supplies or rentals incurred in the ordinary course of
business, in each case, (i) which are not at the time required to be paid or
discharged under Section 7.6., or (ii) if such Lien is the responsibility of a
financially responsible Operator to discharge; (b) Liens consisting of deposits
or pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person
and, in the case of the Borrower or any Subsidiary, Liens granted by any tenant
on its leasehold estate in a Property which are subordinate to the interest of
the Borrower or a Subsidiary in such Property; (d) Liens in existence as of the
Agreement Date and set forth in Part II of Item 6.1.(f) of the Borrower Letter;
(e) deposits to secure trade contracts (other than for Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (f) the lessor’s
interest in property leased to the Borrower or any of its Subsidiaries pursuant
to a lease permitted by this Agreement; (g) the interests of tenants, operators
or managers of Properties; (h) Liens on any assets of a TRS in favor of the
Borrower or any other Subsidiary; (i) Liens in favor of the Administrative Agent
for the benefit of the Lenders, the Issuing Banks and the Specified Derivatives
Providers pursuant to the Loan Documents; (j) Liens which are also secured by
restricted cash or Cash Equivalents of equal or greater value; (k) Liens
securing judgments not constituting an Event of Default under Section 10.1.(h);
(l) Liens (i) of a collection bank arising under Section 4‑210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set‑off) and which are within the general
parameters customary in the banking industry; (m) Liens (i) on earnest money
deposits in connection with purchases and sales of properties, (ii) on cash
advances in favor of the seller of any property to be acquired in an Investment
permitted pursuant to this Agreement, or (iii) consisting of an agreement to
dispose of any property; (n) Liens in favor of the Borrower or any of its
Subsidiaries; and (o) Liens arising from precautionary UCC financing statement
filings regarding operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Pledge Agreement” means the Pledge Agreement, a form of which is attached as
Exhibit M hereto, executed and delivered by the applicable Loan Parties on the
Second Amendment Effective Date, together with each joinder agreement and
supplement executed and delivered in connection therewith, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.
“Pledged Interests” has the meaning assigned to such term in the Pledge
Agreement.
“Pledgor” means any Person that is party to the Pledge Agreement as a “Pledgor”.
“PNC” means PNC Bank, National Association.


56

--------------------------------------------------------------------------------





“Post-Default Rate” means, in respect of any principal of any Loan, any
Reimbursement Obligation or any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Term
Loans that are Base Rate Loans plus two percent (2.0%).
“Post-Temporary Waiver Period Compliance Date” means the earliest to occur of
(i) the date upon which the Borrower delivers to the Administrative Agent a
Compliance Certificate in accordance with Section 8.3 evidencing compliance with
Section 9.1 as of June 30, 2021 and (ii) following the Temporary Waiver Period
Termination Date, the date upon which the Borrower delivers to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent demonstrating the Borrower’s pro forma compliance with the financial
covenants set forth in Section 9.1(a) and Section 9.1(d) (each as adjusted
pursuant to the last paragraph of Section 9.1) using pro forma projections based
upon results through the most recently ended period for which such financial
information is available to the Borrower.
“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.
“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender acting as the Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks. If the Prime Rate determined as provided above would
be less than fifty basis points (0.50%), then the Prime Rate shall be deemed to
be fifty basis points (0.50%).
“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Commitments plus (ii) the amount of such
Lender’s outstanding Term Loan to (b) (i) the aggregate amount of the
Commitments of all Lenders plus (ii) the aggregate amount of all outstanding
Term Loans; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date. For purposes of this definition, a
Revolving Lender (other than the applicable Swingline Lender with respect to
such Swingline Loan) shall be deemed to hold a Swingline Loan and a Revolving
Lender (other than the applicable Issuing Bank with respect to such Letter of
Credit) shall be deemed to hold a Letter of Credit Liability, in each case, to
the extent such Revolving Lender has acquired a participation therein under the
terms of this Agreement and has not failed to perform its obligations in respect
of such participation. If at the time of determination the Commitments have
terminated and there are no outstanding Loans or Letter of Credit Liabilities,
then the Pro Rata Shares of the Lenders shall be determined as of the most
recent date on which Commitments were in effect or Loans or Letters of Credit
Liabilities were outstanding.
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.


57

--------------------------------------------------------------------------------





“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and among RMR and the Borrower, on behalf of itself and its Subsidiaries.
“Qualified Notes Issuance” means a single issuance by the Borrower of unsecured
notes in an aggregate principal amount of at least $500,000,000 with an initial
term of at least three (3) years, and in respect of which no scheduled principal
repayments or other mandatory prepayments are required to be paid, nor will be
paid, by the Borrower within the first three (3) years following the date of
issuance thereof.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.
“RBC” means Royal Bank of Canada.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning given that term in Section 12.5.(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Regulatory
Change”, regardless of the date enacted, adopted, implemented, or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.
“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).
“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the outstanding Term Loans of all
Lenders, or (b) if the Revolving Commitments have been terminated or reduced to
zero, Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then


58

--------------------------------------------------------------------------------





existing Defaulting Lenders will be disregarded and excluded and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders. For purposes of this definition, a Revolving Lender (other than the
applicable Swingline Lender with respect to such Swingline Loan) shall be deemed
to hold a Swingline Loan and a Revolving Lender (other than the applicable
Issuing Bank with respect to such Letter of Credit Liability) shall be deemed to
hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders that are Revolving Lenders will
be disregarded and excluded, and (ii) at all times when two or more Revolving
Lenders (excluding Defaulting Lenders that are Revolving Lenders) are party to
this Agreement, the term “Requisite Revolving Lenders” shall in no event mean
less than two Revolving Lenders. For purposes of this definition, a Revolving
Lender (other than the applicable Swingline Lender with respect to such
Swingline Loan) shall be deemed to hold a Swingline Loan and a Revolving Lender
(other than the applicable Issuing Bank with respect to such Letter of Credit
Liability) shall be deemed to hold a Letter of Credit Liability, in each case,
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.
“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the Term Loans;
provided that (a) in determining such percentage at any given time, all then
existing Defaulting Lenders that are Term Loan Lenders will be disregarded and
excluded, and (b) at all times when two or more Term Loan Lenders (excluding
Defaulting Lenders that are Term Loan Lenders) are party to this Agreement, the
term “Requisite Term Loan Lenders” shall in no event mean less than two Term
Loan Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or distribution
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any Equity Interest of the Borrower or any of its Subsidiaries
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.
“Revolving Commitment” means, as to each Lender (other than the Swingline
Lenders), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Banks) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption or agreement executed by a Person becoming a Revolving
Lender in accordance with Section 2.16., as the same may be reduced from time to
time pursuant to Section 2.12. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.


59

--------------------------------------------------------------------------------





“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have terminated, holding any Revolving Loans.
“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Revolving Commitment.
“Revolving Termination Date” means July 15, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.
“Sanctioned Country” means, at any time, a country, region or territory which
is, itself (or whose government is,) the subject or target of any Sanctions
(including, as of the Effective Date, Cuba, Iran, North Korea, Syria and
Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC
orOFAC (including OFAC’s Specially Designated Nationals and Blocked Persons List
and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, or by the
United Nations Security Council, the European Union or, any other Governmental
AuthorityEuropean member state, Her Majesty’s Treasury, or other relevant
sanctions authority, (b) any Person located, operating, organized or resident in
a Sanctioned Country, (c) an agency, political subdivision or instrumentality of
the government of aany Person owned or controlled by, or acting or purporting to
act for or on behalf of, directly or indirectly, any such Person or Persons
described in clauses (a) and (b), including a Person that is deemed by OFAC to
be a Sanctions target based on the ownership of such legal entity by Sanctioned
CountyPerson(s) or (d) any Person Controlled by any Person or agency described
in any of the preceding clauses (a) through (c)otherwise a target of Sanctions,
including vessels and aircraft, that are designated under any Sanctions program.
“Sanctions” means any and all economic or financial sanctions or, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation,from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), or by the United
Nations Security Council, the European Union or any other Governmental
Authority., any European member state, Her Majesty’s Treasury, or other relevant
sanctions authority in any jurisdiction (a) in which the Borrower or any of its
Subsidiaries or Affiliates is located or conducts business, (b) in which any of
the proceeds of the Loans will be used, or (c) from which repayment of the Loans
will be derived.
“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of May 8, 2020, among the Borrower, the
Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.


60

--------------------------------------------------------------------------------





“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and its Subsidiaries, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.
“Sonesta Hotels” means the Hotels listed on Schedule 1.1(d).
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successors.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit;
provided, however, with respect to any Letter of Credit that, by its terms or
the terms of any application related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the Stated Amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.
“Stimulus Transaction” means any loans, equity investments, grants or other
transactions pursuant to which the Borrower, any of its Subsidiaries or any
Unconsolidated Affiliate thereof receives funds in connection with any federal
COVID-19 stimulus legislation, including, without limitation, any loan made
pursuant any program implemented by the “Coronavirus Aid, Relief, and Economic
Security Act” or the “CARES Act”, or any similar program now or hereafter in
effect.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


61

--------------------------------------------------------------------------------





“Swingline Commitment” means, with respect to a Swingline Lender, such Swingline
Lender’s obligation to make Swingline Loans pursuant to Section 2.4. in an
amount up to, but not exceeding, the amount provided for such Swingline Lender
in the first sentence of Section 2.4.(a), as such amount may be reduced from
time to time in accordance with the terms hereof.
“Swingline Lender” means each of Wells Fargo, Bank of America, N.A., PNC and
RBC, each in its capacity as a Lender to make Swingline Loans pursuant to
Section 2.4., together with its respective successors and assigns. Any reference
to “the Swingline Lender” herein shall be deemed to refer to each Swingline
Lender, any Swingline Lender, the applicable Swingline Lender or all Swingline
Lenders, as the context may require.
“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.4.
“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.
“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of each Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Temporary Waiver Period” means the period beginning on the Second Amendment
Effective Date and ending on the Temporary Waiver Period Termination Date.
“Temporary Waiver Period Termination Date” means March 31, 2021.
“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.
“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make a Term Loan on the Effective Date pursuant to Section 2.2.,
in an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.
“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.
“Term Loan Maturity Date” means July 15, 2023.
“Term Loan Percentage” means, as to each Term Loan Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Term Loan Commitment to (b)
the aggregate amount of the Term Loan Commitments of all Term Lenders; provided,
however, that if at the time of determination the Term Loan Commitments have
been terminated or been reduced to zero, the “Term Loan Percentage” of each Term
Lender shall be the ratio, expressed as a percentage, of (i) the unpaid
principal amount of the Term Loan owing to such Lender as of such date to
(ii) the aggregate unpaid principal amount of all outstanding Term Loans as of
such date.
“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit I, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.
“Titled Agent” has the meaning given in Section 11.9.
“Total Asset Value” means, on any date of determination, the sum of the
following (without duplication) of the Borrower and its Subsidiaries for the
four fiscal quarters most recently ended: (a)(i) with respect to all Properties
owned (or leased pursuant to a Ground Lease) by the Borrower or any Subsidiary
for one or more fiscal quarters, Adjusted EBITDA attributable to such Properties
for such period divided by (ii) the applicable Capitalization Rate;


62

--------------------------------------------------------------------------------





(b) the purchase price paid for any Property acquired during such period (less
any amounts paid as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or other similar arrangements but including amounts
retained as Operator Deposits and prior to allocations of property purchase
prices pursuant to FASB ASC 805 and the like); provided that (x) once any such
Property is included in the determination of Total Asset Value pursuant to the
preceding clause (a) it may not thereafter be included under this clause (b) and
(y) any Property the value of which was determined under clause (a) of this
definition in the Existing Credit Agreement may not be valued under this clause
(b); (c) the value of the Borrower’s equity Investments in RMR Inc. as of the
end of such period, such value determined at Fair Market Value; (d) all cash and
cash equivalents as of the end of such period; (e) accounts receivable that are
not (i) owing in excess of 90 days as of the end of such period or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (f) prepaid
taxes and operating expenses as of the end of such period; (g) the book value of
all Developable Property and Assets Under Development as of the end of such
period; (h) the book value of all other tangible assets (excluding land or other
real property) as of the end of such period; (i) the book value of all Mortgage
Notes as of the end of such period; and (j) the Borrower’s Ownership Share of
the preceding items (other than those referred to in clause (c)) of any
Unconsolidated Affiliate of the Borrower. For purposes of determining Total
Asset Value, to the extent the amount of Total Asset Value attributable to (v)
Unconsolidated Affiliates would exceed 10.0% of Total Asset Value, (w) Assets
Under Development (determined as the aggregate Construction Budget for all such
Assets Under Development) would exceed 15.0% of Total Asset Value, (x)
Properties subject to a ground lease would exceed 15.0% of Total Asset Value,
(y) Mortgage ReceivablesNotes would exceed 5.0% of Total Asset Value and (z)
Unimproved Land would exceed 5.0% of Total Asset Value, in each case, such
excess shall be excluded. For purposes of determining Total Asset Value, to the
extent the aggregate value of the items described in the immediately preceding
clauses (v), (w), (x), (y) and (z) would account for more than 30% of Total
Asset Value, such excess shall be excluded. To the extent that the value of the
Borrower’s equity Investments in RMR Inc. would in the aggregate account for
more than 3.0% of Total Asset Value, such excess shall be excluded.
Notwithstanding the foregoing, for purposes of determining Total Asset Value at
any time, (i) the Borrower may, in addition to the Properties referred to in the
immediately preceding clause (b), include the purchase price paid for any
Property acquired during the period following the end of the fiscal quarter most
recently ended through the time of such determination (less any amounts paid as
a purchase price adjustment, held in escrow, retained as a contingency reserve,
or other similar arrangements at the time of such determination, but including
amounts retained as Operator Deposits and prior to allocations of property
purchase prices pursuant to FASB ASC 805 and the like, each at the time of such
determination); provided, that if the Borrower elects to include the purchase
price paid for any Property acquired during the period following the end of the
fiscal quarter most recently ended through the time of such determination as
permitted by this clause (i), then the Borrower must exclude from the
determination of Total Asset Value the Adjusted EBITDA, the purchase price or
the book value, as applicable, of any Property disposed of by the Borrower
during such period and (ii) for purposes of the immediately preceding clause
(d), the amount of cash and cash equivalents shall be calculated as of such date
of determination rather than as of the end of the fiscal quarter most recently
ended.
“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, (c) the aggregate amount of all Operator Deposits
(other than those Operator Deposits held by the Borrower or a Wholly Owned
Subsidiary in connection with Operating Agreements for which a monetary default
exists and has existed for a period of 30 days or more) and (d) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.
“Trading with the Enemy Act” has the meaning given to that term in Section 6.1
(y).
“Travel Center” means a Property that is (a) developed as a travel related
facility and, with respect to any Property acquired after the Agreement Date,
conforms with, and is of a type consistent with, the Travel Centers owned by the
Borrower and its Subsidiaries as of the Agreement Date, and (b) leased to an
Operator pursuant to a Triple Net Lease.


63

--------------------------------------------------------------------------------





“Triple Net Lease” means a Lease under which a single tenant leases all or
substantially all of the rentable area of a Property where the tenant is
responsible for payment of real estate taxes and assessments, repairs and
maintenance, insurance, capital expenditures and other expenses relating to the
operation of such Property customary for such Leases.
“TRS” means any direct or indirect Subsidiary of the Borrower that is classified
as a “taxable REIT subsidiary” under Section 856(l) of the Internal Revenue
Code.
“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, neither of RMR Inc. and Sonesta Holdco
Corporation shall not be considered to be an Unconsolidated Affiliate of the
Borrower or any of its Subsidiaries.
“Unencumbered Asset” means each Property, whether Hotel, Travel Center, Net
Lease Retail Property or Other Property, that satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Wholly Owned Subsidiary or (ii) leased solely by the Borrower or a
Wholly Owned Subsidiary pursuant to a Ground Lease; (b) such Property is not an
Asset Under Development and is in service; (c) neither such Property, nor any
interest of the Borrower or such Wholly Owned Subsidiary therein, is subject to
any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) and (e) through (j) of the definition thereof) or to any Negative
Pledge, other than Negative Pledges permitted pursuant to Section 9.2.(b)(iii)
and Section 9.2.(b)(iv); (d) neither such Property, nor if such Property is
owned or leased by a Subsidiary, any of the Borrower'sBorrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (j) of the definition thereof) or (ii) any Negative Pledge, other
than Negative Pledges permitted pursuant to Section 9.2.(b)(iii) and Section
9.2.(b)(iv); (e) if such Property is owned or leased by a Subsidiary, such
Subsidiary has not directly or indirectly guarantied or assumed liability for
any Indebtedness of any Subsidiary except lessee deposits for which a Subsidiary
is responsible; (f) such Property is free of structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property; (g) such Property shall be subject to agreements containing
terms and conditions which provide the Borrower or a Subsidiary with
substantially the same benefits and risks as Operating Agreements and Ancillary
Agreements of Unencumbered Assets as of the Agreement Date, or otherwise on
commercially reasonable terms and conditions; (h) the lessee or operator is not
more than 60 days past due with respect to any payment obligations under any
Lease or Operating Agreement for such Property (after taking into account
application of any security deposit); and (i) such Property (i) has been
designated by the Borrower as an “Unencumbered Asset” on Item 6.1.(z) of the
Borrower Letter or on an Unencumbered Asset Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 8.3. and (ii) has not
been removed voluntarily by the Borrower from “Unencumbered Assets”; and (j)
regardless of whether such Property is owned or leased by the Borrower or a
Wholly Owned Subsidiary, the Borrower has the right, directly or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person (in each case, other than the consent of any


64

--------------------------------------------------------------------------------





Person required pursuant to the terms of any applicable Operating Agreement):
(i) to create Liens on such Property (or its leasehold interest therein, as
applicable) as security for Indebtedness of the Borrower or such Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (or
its leasehold interest therein, as applicable). Notwithstanding the immediately
preceding sentence, a Property owned by a Foreign Subsidiary that is a Wholly
Owned Subsidiary will be considered to be an Unencumbered Asset so long as: (1)
such Property is (i) owned in fee simple (or the legal equivalent in the
jurisdiction where such Property is located) by such Foreign Subsidiary or (ii)
leased solely by such Foreign Subsidiary pursuant to a long-term lease having
terms and conditions reasonably acceptable to the Administrative Agent; (2) all
of the issued and outstanding Equity Interests of such Foreign Subsidiary are
legally and beneficially owned by one or more of the Borrower and Wholly Owned
Subsidiaries; (3) such Foreign Subsidiary has no Indebtedness other than (x)
Nonrecourse Indebtedness and (y) other Indebtedness in an aggregate outstanding
principal amount of less than 2.0% of the value of the assets of such Foreign
Subsidiary (such value to be determined in a manner consistent with the
definition of Total Asset Value or, if not contemplated under the definition of
Total Asset Value, in a manner acceptable to the Administrative Agent); (4)
neither such Property, nor any interest of such Foreign Subsidiary therein, is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof) or to any
Negative Pledge, other than Negative Pledges permitted pursuant to Section
9.2.(b)(iii) and Section 9.2.(b)(iv); and (5) such Property satisfies the
requirements set forth in the immediately preceding clauses (b), (c), (d), (e),
(f), (g), (h) and (i).
“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.
“Unencumbered Asset Value” means, on any date of determination, the sum of: (a)
unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted EBITDA
for the four fiscal quarters most recently ended attributable to Unencumbered
Assets owned or leased by the Borrower or any Subsidiary for one or more fiscal
quarters of the Borrower divided by (ii) the applicable Capitalization Rate; (c)
the purchase price paid for any Unencumbered Asset acquired during such period
(less any amounts paid as a purchase price adjustment, held in escrow, retained
as a contingency reserve, or other similar arrangements); provided that (x) once
any such Unencumbered Asset is included in the determination of Unencumbered
Asset Value pursuant to the preceding clause (b) it may not thereafter be
included under this clause (c) and (y) any Unencumbered Asset the value of which
was determined under clause (b) of this definition in the Existing Credit
Agreement may not be valued under this clause (c); (d) the book value of all
Unencumbered Mortgage Notes of the Borrower and its Subsidiaries (excluding any
Unencumbered Mortgage Note (i) where the obligor is more than 30 days past due
with respect to any payment obligation or (ii) secured by a Non-Domestic
Property); and (e) the value of the Equity Interests in RMR Inc. owned by the
Borrower, such value determined at Fair Market Value, so long as such Equity
Interests are not subject to any Liens (other than Permitted Liens of the types
described in clauses (a) through (c) or clauses (e) through (j) of the
definition thereof) or to any Negative Pledge (other than certain Negative
Pledges permitted under clause (iv) of Section 9.2(b)). To the extent that (w)
the sum of the book value of Unencumbered Mortgage Notes would, in the
aggregate, account for more than 10.0% of Unencumbered Asset Value, such excess
shall be excluded; (x) Properties leased by the Borrower or a Wholly Owned
Subsidiary pursuant to a Ground Lease having a remaining term of less than 30
years (taking into account extensions which may be effected by the lessee
without the consent of the lessor) would, in the aggregate, account for more
than 10.0% of Unencumbered Asset Value, such excess shall be excluded; (y)
Non-Domestic Properties would, in the aggregate, account for more than 20.0% of
Unencumbered Asset Value, such excess shall be excluded; and (z) Other
Properties would, in the aggregate, account for more than 20.0% of Unencumbered
Asset Value, such excess shall be excluded. In addition, to the extent that the
value of the Equity Interests of RMR Inc. owned by the Borrower would in the
aggregate account for more than 3.0% of Unencumbered Asset Value, such excess
shall be excluded. If an Unencumbered Asset or Unencumbered Mortgage Note is not
owned as of the last day of a quarter then such asset shall be excluded from the
foregoing calculations. Notwithstanding the foregoing, for purposes of
determining Unencumbered Asset Value at any time, (i) the Borrower may, in
addition to the Unencumbered Assets referred to in the immediately preceding
clause (c), include the purchase price paid for any Unencumbered Asset acquired
during the period following the end of the fiscal quarter most recently ended
through the time of such determination (less any such amounts paid during such
period as a purchase price adjustment or held in escrow at the time of such
determination, retained as a contingency reserve at the time of such
determination, or subject to other similar arrangements, each at the time of
such determination); provided, that if the Borrower elects to include the
purchase price paid for any Unencumbered Asset acquired during the period
following the end of the fiscal quarter most recently ended through


65

--------------------------------------------------------------------------------





the time of such determination as permitted by this clause (i), then the
Borrower must exclude from the determination of Unencumbered Asset Value
Adjusted EBITDA or the purchase price, as applicable, of any Unencumbered Asset
disposed of by the Borrower during such period and (ii) for purposes of the
immediately preceding clause (a), the amount of unrestricted cash shall be
calculated as of such date of determination rather than as of the end of the
fiscal quarter most recently ended.
“Unencumbered EBITDA” means, for a given period the sum of (a) the aggregate
Adjusted EBITDA attributable to the Unencumbered Assets and Unencumbered
Mortgage Notes and (b) cash dividends received by the Borrower or any of its
Subsidiaries from RMR Inc. during such period; provided that for purposes of
this definition, revenues of an applicable Person during any applicable period
constituting payments or accruals for payments of amounts more than 60 days past
due and any related reserves shall be excluded in the calculation of such
Person’s EBITDA for such period.
“Unencumbered Mortgage Note” means a Mortgage Note that satisfies all of the
following requirements: (a) neither such Mortgage Note, nor any interest of the
Borrower or any Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (j) of
the definition thereof or Liens in favor of the Borrower a Subsidiary) or to any
Negative Pledge, other than Negative Pledges permitted pursuant to Section
9.2.(b)(iv); (b) if such promissory note is owned by a Subsidiary, (i) none of
the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof or Liens in
favor of the Borrower or a Subsidiary) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Mortgage Note without the need to obtain
the consent of any Person; (c) such real property and related improvements are
not subject to any other Lien (other than Permitted Liens of the types described
in clauses (a) through (c) or (e) through (j) of the definition thereof or Liens
in favor of the Borrower or a Subsidiary) and (d) such promissory note has been
designated by the Borrower as an “Unencumbered Mortgage Note” on Item 6.1.(z) of
the Borrower Letter or on an Unencumbered Asset Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 8.3..
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness of the Borrower and its Subsidiaries.
“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Partythe
Borrower or any of its Subsidiaries) and in the case of the Borrower shall
include (without duplication) Indebtedness that does not constitute Secured
Indebtedness. Indebtedness secured solely by a pledge of Equity Interests in a
Subsidiary owning one or more Properties which is also recourse to the Borrower
or a Subsidiary shall not be treated as Secured Indebtedness.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned orand
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


66

--------------------------------------------------------------------------------





“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.11.2.    General; References to Eastern Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 or(formerly known as FAS
159, The Fair Value Option for Financial Assets and Financial Liabilities) or
other standards of the Financial Accounting Standards Board allowing entities to
elect fair value option for financial liabilities and (y) for purposes of
calculating the covenants under this Agreement or any other Loan Document, any
obligations of a Person under a lease (whether existing on the Agreement Date or
entered into thereafter) that is not (or would not be) required to be classified
and accounted for as a capitalized lease on a balance sheet of such Person
prepared in accordance with GAAP as in effect on the Agreement Date shall not be
treated as a capitalized lease pursuant to this Agreement or the other Loan
Documents solely as a result of (1) the adoption of changes in GAAP after the
Agreement Date (including, for the avoidance of doubt, any changes in GAAP as
set forth in FASB ASC 842 (as the same may be amended from time to time)) or
(2) changes in the application of GAAP after the Agreement Date (including the
avoidance of doubt, any changes as set forth in FASB ASC 842 (as the same may be
amended from time to time)); provided, however, that upon the request of the
Administrative Agent or any Lender the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to any such adoption of changes in, or the
application of, GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. references in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time, daylight or standard, as applicable.
Section 1.11.3.    Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate or the effect of any of the foregoing.


67

--------------------------------------------------------------------------------





Section 1.4.    Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
ArticleARTICLE II. Credit Facility
Section 2.1.    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Revolving Loans that are to be Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof. Each borrowing and Continuation under Section 2.9.
of Revolving Loans that are LIBOR Loans, and each Conversion under Section 2.10.
of Revolving Loans that are Base Rate Loans into LIBOR Loans, shall be in an
aggregate minimum of $1,000,000 and integral multiples of $1,000,000 in excess
of that amount. Notwithstanding the immediately preceding two sentences but
subject to Section 2.15., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Eastern time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Eastern time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 12:00 p.m.
Eastern time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Eastern time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such


68

--------------------------------------------------------------------------------





Revolving Loan to be provided by such Lender. In such event, if such Lender does
not make available to the Administrative Agent the proceeds of such Revolving
Loan on the date and at the time specified in Section 2.1.(c), then such Lender
and the Borrower severally agree to pay to the Administrative Agent on demand
the amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. Notwithstanding
the prior sentence, if any Revolving Lender shall fail to make available to the
Administrative Agent the proceeds of a Revolving Loan on the date and at the
time specified in Section 2.1.(c) but shall make such proceeds available to the
Administrative Agent at a later time on such date, such Lender shall pay to the
Administrative Agent one day’s worth of interest computed in accordance with
clause (i) of the immediately preceding sentence, unless such Lender can provide
evidence reasonably satisfactory to the Administrative Agent that such Lender
has timely made such proceeds available to the Administrative Agent, including,
without limitation, a Fed Reference Number screen shot evidencing the date and
time such Lender’s wire was sent. If the Borrower and such Lender shall pay the
amount of such interest to the Administrative Agent for the same or overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Lender’s Revolving Loan included in the borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Lender.
Section 2.12.2.    Term Loans.
Pursuant to the Existing Credit Agreement, certain of the Term Loan Lenders made
Term Loans denominated in Dollars to the Borrower. The Borrower hereby agrees
and acknowledges that as of the Effective Date, the outstanding principal
balance of the Term Loans is $400,000,000 and shall for all purposes hereunder
constitute and be referred to as Term Loans hereunder, without constituting a
novation, but in all cases subject to the terms and conditions applicable to
Term Loans hereunder. Any portion of a Term Loan that is repaid or prepaid may
not be reborrowed.
Section 2.12.3.    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower (which may be
issued in support of obligations of any Subsidiary of the Borrower) during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) 25.0% of the L/C Commitment Amount and (ii) the Revolving
Commitment of such Issuing Bank in its capacity as a Revolving Lender. The
parties hereto agree that the Existing Letters of Credit shall be deemed to be
Letters of Credit for all purposes of this Agreement.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Revolving Termination Date, or (ii)
any Letter of Credit have an initial duration in excess of one year; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the applicable Issuing Bank but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Revolving
Termination Date. Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”) so long as the Borrower delivers to the
Administrative Agent for the benefit of the applicable Issuing Bank and the
Revolving Lenders no later


69

--------------------------------------------------------------------------------





than 30 days prior to the Revolving Termination Date, Cash Collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of Extended Letters of
Credit shall survive the termination of this Agreement and shall remain in
effect until no Extended Letters of Credit remain outstanding. If the Borrower
fails to provide Cash Collateral with respect to any Extended Letter of Credit
by the date 30 days prior to the Revolving Termination Date, such failure shall
be treated as a drawing under such Extended Letter of Credit (in an amount equal
to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $500,000
(or such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give an
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article V., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event shall such Issuing Bank be required
to issue the requested Letter of Credit prior to the date five (5) Business Days
(or such shorter time period as may be acceptable to the applicable Issuing
Bank) following the date after which such Issuing Bank has received all of the
items, if any, required to be delivered to it under this subsection. An Issuing
Bank shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit issued by it within a reasonable time after the date of
issuance thereof. To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.
(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind (other
than as provided in this subsection). Upon receipt by an Issuing Bank of any
payment in respect of any Reimbursement Obligation, such Issuing Bank shall
promptly pay to the Administrative Agent for the account of each Revolving
Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the


70

--------------------------------------------------------------------------------





applicable Issuing Bank, or if the Borrower fails to reimburse the applicable
Issuing Bank for a demand for payment under a Letter of Credit by the date of
such payment, the failure of which the applicable Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 p.m. Eastern time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of a Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.
(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’, the Administrative Agent’s or any Lender’s rights or powers hereunder.
Any action taken or omitted to be taken by an Issuing Bank under or in
connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against such Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse an Issuing Bank for any drawing made under any Letter of
Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against such
Issuing Bank, any other Issuing Bank, the Administrative Agent, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, such Issuing Bank, any other Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand,


71

--------------------------------------------------------------------------------





statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non‑application or misapplication by the beneficiary
of a Letter of Credit or of the proceeds of any drawing under such Letter of
Credit; (G) payment by such Issuing Bank under any Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of the Borrower’s
Reimbursement Obligations. Notwithstanding anything to the contrary contained in
this Section or Section 12.9., but not in limitation of the Borrower’s
unconditional obligation to reimburse an Issuing Bank for any drawing made under
a Letter of Credit as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, an Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, an Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, an Issuing Bank or
any Lender with respect to any Letter of Credit.
(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the applicable Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit and
(ii) the date of issuance by an Issuing Bank of any Letter of Credit, each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of the liability of such Issuing
Bank with respect to such Letter of Credit and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Bank to
pay and discharge when due, to the extent and in the manner set forth in the
immediately following subsection (j) below, such Lender’s Revolving Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit issued by it pursuant to the immediately following subsection (j),
such Lender shall, automatically and without any further action on the part of
such Issuing Bank, the Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of each Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by such Issuing Bank under
each Letter of Credit issued by it to the extent such amount is not reimbursed
by the Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of
Section 2.3.(e) is received by a Revolving Lender not later than 12:00 p.m.
Eastern time, then such Lender shall make such payment available to the
Administrative Agent not later than 2:00 p.m. Eastern time on the date of demand
therefor; otherwise, such payment shall be made


72

--------------------------------------------------------------------------------





available to the Administrative Agent not later than 12:00 p.m. Eastern time on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f), (iv) the
termination of the Commitments or (v) the delivery of Cash Collateral in respect
of any Extended Letter of Credit. Each such payment to the Administrative Agent
for the account of the applicable Issuing Bank shall be made without any offset,
abatement, withholding or deduction whatsoever.
(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank outstanding at such time. Upon the request
of any Revolving Lender from time to time, an Issuing Bank shall deliver any
other information reasonably requested by such Lender with respect to such
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of any Issuing Bank or the Administrative Agent to
perform its requirements under this subsection shall not relieve any Revolving
Lender from its obligations under the immediately preceding subsection (j).
(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.
Section 2.12.4.    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., each Swingline Lender severally and not
jointly agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability” of
a given Swingline Lender) of (i) $18,750,000 and (ii) the commitment of such
Swingline Lender in its capacity as a Revolving Lender minus the aggregate
outstanding principal amount of the Revolving Loans made by such Swingline
Lender. If at any time the aggregate principal amount of the Swingline Loans
made by a Swingline Lender outstanding at such time exceeds the Swingline
Availability of such Swingline Lender at such time, the Borrower shall
immediately pay the Administrative Agent for the account of such Swingline
Lender the amount of such excess. The borrowing of a Swingline Loan shall
constitute usage of the Revolving Commitments, in an amount equal to (i) for
each Revolving Lender other than the Swingline Lender making such Swingline
Loan, each such Revolving Lender’s Revolving Commitment Percentage, multiplied
by the outstanding amount of such Swingline Loan and (ii) for the applicable
Swingline Lender making such Swingline Loan, the outstanding amount of such
Swingline Loan. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan notice pursuant to a Notice of Swingline Borrowing or telephonic
notice of each borrowing of a Swingline Loan. Each Notice of Swingline Borrowing
shall be delivered to the applicable Swingline Lender and the Administrative
Agent no later than 2:00 p.m. Eastern time on the proposed date of such
borrowing. Any telephonic notice shall include all information to be specified
in a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to such
Swingline Lender and the Administrative Agent by telecopy on the same day of the
giving of such telephonic notice. On the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in Section
5.2. for such borrowing, the applicable Swingline Lender will make the


73

--------------------------------------------------------------------------------





proceeds of such Swingline Loan available to the Administrative Agent at its
Principal Office in Dollars, in immediately available funds, for the account of
the Borrower. The amount so received by the Administrative Agent shall, subject
to satisfaction of the applicable conditions set forth in Section 5.2. for such
borrowing, be made available to the Borrower not later than 11:00 a.m. on such
date if the applicable Swingline Lender and the Administrative Agent received
such Notice of Swingline Borrowing by 9:00 a.m. on such date, and otherwise not
later than 4:00 p.m. on such date, at the account specified by the Borrower in
the Notice of Swingline Borrowing.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans or at such other rate or rates as the Borrower and the
applicable Swingline Lender may agree (with written notice thereof to the
Administrative Agent) from time to time in writing. Interest on a Swingline Loan
is solely for the account of the Swingline Lender that made such Swingline Loan
(except to the extent a Revolving Lender acquires a participating interest in
such Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower may otherwise
agree in writing (with written notice thereof to the Administrative Agent) in
connection with any particular Swingline Loan made by such Swingline Lender).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof, or
such other minimum amounts agreed to by a Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender that made such
Swingline Loan and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender that made such Swingline
Loan and the Administrative Agent prior written notice thereof no later than
10:00 a.m. Eastern time on the date of such prepayment. The Swingline Loans
owing to a Swingline Lender shall, in addition to this Agreement, be evidenced
by a Swingline Note in favor of such Swingline Lender (unless such Swingline
Lender shall have notified the Borrower and the Administrative Agent that such
Swingline Lender does not want to receive a Swingline Note).
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender that made such Swingline Loan and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan. Any
Swingline Lender making demand for repayment of a Swingline Loan made by such
Swingline Lender shall notify the Administrative Agent of such demand on the
date on such demand is made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date (or such earlier
date as the Swingline Lender that made such Swingline Loan and the Borrower may
agree in writing (with notice thereof to the Administrative Agent)). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender that made such Swingline Loan may, on behalf of the Borrower
(which hereby irrevocably directs each applicable Swingline Lender to act on its
behalf for such purpose), request a borrowing of Revolving Loans that are Base
Rate Loans from the Revolving Lenders in an amount equal to the principal
balance of such Swingline Loan. The amount limitations contained in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of such Revolving
Loans made pursuant to this subsection. Such Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 12:00 p.m. Eastern time on the proposed date of such borrowing. Promptly
after receipt of such notice of borrowing of Revolving Loans from the Swingline
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Not later than 2:00 p.m.
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender. The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of such Swingline Loan, by directly


74

--------------------------------------------------------------------------------





purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Administrative Agent for the account of the applicable
Swingline Lender in Dollars and in immediately available funds. A Revolving
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, any Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1.(e) or (f)), or the termination of any
Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the applicable
Swingline Lender by any Revolving Lender, such Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
applicable Swingline Lender’s demand therefor, and until such time as such
Lender makes the required payment, applicable Swingline Lender shall be deemed
to continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the applicable Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).
Section 2.12.5.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    during such periods a Revolving Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Revolving
Loans that are Base Rate Loans;
(ii)    during such periods a Revolving Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for Revolving
Loans that are LIBOR Loans;
(iii)    during such periods a Term Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Term Loans that
are Base Rate Loans; and
(iv)    during such periods a Term Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for Term Loans that
are LIBOR Loans.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from


75

--------------------------------------------------------------------------------





time to time based upon certain financial ratios and/or other information to be
provided or certified to the Lenders by the Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.
(d)    Changes in Credit Rating.
(i)    If a change in the Borrower’s Credit Rating (a “Credit Rating Change”)
causes the Applicable Margin to increase and, within 90 days of the date of such
Credit Rating Change the applicable Rating Agencies restore the Borrower’s
original Credit Rating (and, as a result, the Applicable Margin is reduced to
the level that existed on the date of such Credit Rating Change), the Borrower
shall receive a credit for any increased interest and fees incurred by the
Borrower under this Agreement during such 90 day period as a result of such
Credit Rating Change, which such credit shall be applied against accrued
interest and/or fees hereunder in a manner as may be satisfactory to the
Borrower and the Administrative Agent.
(ii)    If a Credit Rating Change causes the Applicable Margin to decrease and,
within 90 days of the date of such Credit Rating Change the applicable Rating
Agencies restore the Borrower’s original Credit Rating (and, as a result, the
Applicable Margin is increased to the level that existed on the date of such
Credit Rating Change), the Borrower shall, within 5 Business Days of the
restoration of the Borrower’s original Credit Rating, pay to the Administrative
Agent for the account of the Lenders, the amount of interest and fees that would
have been payable during such 90 day period had the Credit Rating Change not
occurred.
Section 2.12.6.    Number of Interest Periods.
There may be no more than 6 different Interest Periods for (a) Revolving Loans
outstanding at the same time and (b) Term Loans outstanding at the same time.
Section 2.12.7.    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.
(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date.
Section 2.1.2.8.    Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof.
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately


76

--------------------------------------------------------------------------------





upon demand pay to the Administrative Agent for the account of the Revolving
Lenders, the amount of such excess.
(ii)    Temporary Waiver Period. Subject to Section 2.8(b)(iii), no later than
the third Business Day following the date of receipt by the Borrower, any of its
Subsidiaries or Unconsolidated Affiliates of any Net Cash Proceeds at any time
during the Temporary Waiver Period and continuing thereafter until the
Post-Temporary Waiver Period Compliance Date, the Borrower shall (to the extent
any Obligations remain outstanding) (A) give the Administrative Agent written
notice of the receipt of such Net Cash Proceeds and (B) pay to the
Administrative Agent one hundred percent (100%) of all such Net Cash Proceeds,
which prepayment shall be applied in accordance with Section 2.8(b)(iv)(B).
(iii)    Qualified Notes Issuance and Secured Debt.
(A)    If the Borrower consummates a Qualified Notes Issuance and in connection
therewith requests a release of the Equity Pledges in accordance with Section
9.14(c), then, no later than the third Business Day following the date of
receipt by the Borrower of the Net Cash Proceeds from such issuance the Borrower
shall (to the extent any Obligations remain outstanding) (1) give the
Administrative Agent written notice of the receipt of such Net Cash Proceeds and
(2) pay to the Administrative Agent one hundred percent (100%) of all such Net
Cash Proceeds, which prepayment shall be applied in accordance with Section
2.8(b)(iv)(C).
(B)    If any Subsidiary or Unconsolidated Affiliate of the Borrower incurs any
secured Nonrecourse Indebtedness pursuant to Section 9.12(a)(iv)(y) prior to the
Post-Temporary Waiver Period Compliance Date, then no later than the third
Business Day following the date of receipt by the Borrower or any Subsidiary or
Unconsolidated Affiliate of the Borrower, as applicable, of any Net Cash
Proceeds therefrom, the Borrower shall (x) give the Administrative Agent written
notice of the receipt of such Net Cash Proceeds and (y) apply all such Net Cash
Proceeds as follows: (1) first, to repay the outstanding Term Loans, until paid
in full, and (2) second, to repay the existing “4.25% Senior Notes due 2021”
issued by the Borrower, in the original principal amount of $400,000,000 with a
stated maturity date of February 15, 2021 (the “4.25% Senior Notes”), until paid
in full.
(iiiv)    Application of Mandatory Prepayments.
(A)    Generally. Amounts paid under the preceding subsection (i) shall be
applied to pay all amounts of principal outstanding on the Revolving Loans and
Swingline Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations.
(B)    Temporary Waiver Period. So long as no Event of Default has occurred and
is continuing, amounts paid under the preceding subsection (ii) shall be applied
as follows: (1) first, to repay the principal outstanding on Swingline Loans,
from nearest Swingline Maturity Date to latest Swingline Maturity Date, to the
full extent thereof, (2) second, to repay the principal outstanding on the
Revolving Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and then if any Letters of Credit are outstanding at such time, the
undrawn amount thereof deposited into the Letter of Credit Collateral Account
for application to any Reimbursement Obligations, in each such case, to the full
extent thereof, (3) third, to repay principal outstanding on the Term Loans to
the full extent thereof, (4) fourth, to repay all other outstanding Obligations
hereunder, in the order and manner provided in Section 10.5, to the full extent
thereof, and (5) fifth, after all Obligations have been repaid in full, to the
Borrower either, at the Borrower’s discretion, (i) to repay any other unsecured
notes issued by Borrower then outstanding in order from nearest term maturity to
latest term maturity or (ii) to be retained by the Borrower (provided that any
amounts so retained by the Borrower may not be applied in a manner that violates
this Agreement).


77

--------------------------------------------------------------------------------





(C)    Proceeds of Qualified Notes Issuance. So long as no Event of Default has
occurred and is continuing, amounts paid under the preceding subsection (iii)(A)
shall be applied as follows: (1) first, to repay principal outstanding on the
Term Loans to the full extent thereof, (2) second, to repay the principal
outstanding on Swingline Loans, from nearest Swingline Maturity Date to latest
Swingline Maturity Date, to the full extent thereof, (3) third, to repay the
principal outstanding on the Revolving Loans and any Reimbursement Obligations
pro rata in accordance with Section 3.2. and then if any Letters of Credit are
outstanding at such time, the undrawn amount thereof deposited into the Letter
of Credit Collateral Account for application to any Reimbursement Obligations,
in each such case, to the full extent thereof, (4) fourth, to repay all other
outstanding Obligations hereunder, in the order and manner provided in Section
10.5, to the full extent thereof, and (5) fifth, after all Obligations have been
repaid in full, to the Borrower either, at the Borrower’s discretion, (i) to
repay any other unsecured notes issued by Borrower then outstanding in order
from nearest term maturity to latest term maturity or (ii) to be retained by the
Borrower (provided that any amounts so retained by the Borrower may not be
applied in a manner that violates this Agreement).
If the Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.
(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section or otherwise shall affect any of the Borrower’s
obligations under any Derivatives Contract entered into with respect to any of
the Loans.
Section 2.1.2.9.    Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) whether the Loans being Continued are Revolving Loans or Term
Loans, (b) the proposed date of such Continuation, (c) the LIBOR Loans and
portions thereof subject to such Continuation and (d) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Revolving Lender, in the case of a Continuation of
Revolving Loans, and each Term Loan Lender, in the case of a Continuation of
Term Loans, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.
Section 2.1.2.10.    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Revolving Loan or
Term Loan of one Type into a Revolving Loan or Term Loan, as applicable, of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists. Each Conversion of Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 10:00 a.m. Eastern time 3 Business Days
prior to the date of any proposed Conversion. Promptly after receipt


78

--------------------------------------------------------------------------------





of a Notice of Conversion, the Administrative Agent shall notify each Revolving
Lender, in the case of a Conversion of Revolving Loans, and each Term Loan
Lender, in the case of a Conversion of Term Loans, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) whether the Loans being Converted are
Revolving Loans or Term Loans, (b) the requested date of such Conversion,
(c) the Type of Loan to be Converted, (d) the portion of such Type of Loan to be
Converted, (e) the Type of Loan such Loan is to be Converted into and (f) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.12.11.    Notes.
(a)    Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by a Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of such
Swingline Lender.Except in the case of a Term Loan Lender that has notified the
Administrative Agent in writing that it elects not to receive a Term Note, the
Term Loan made by a Term Loan Lender shall, in addition to this Agreement, also
be evidenced by a Term Note, payable to the order of such Term Loan Lender in a
principal amount equal to the amount of its Term Loan and otherwise duly
completed. After the date hereof, to the extent a Lender which has notified the
Administrative Agent that it elects not to receive a Revolving Note or Term
Note, as applicable, elects to receive a Revolving Note or Term Note, as
applicable, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated as of the date hereof.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.12.12.    Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided that any
such notice may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Revolving Commitment reduction. The Revolving
Commitments may not be reduced below $200,000,000 in the aggregate unless the
Borrower terminates the Revolving Commitments in their entirety, and, once
terminated or reduced, the Revolving


79

--------------------------------------------------------------------------------





Commitments may not be increased or reinstated. The Borrower shall pay all
interest on the Loans, and the Fees under Section 3.5.(b) with respect to the
amount of the Revolving Commitment being reduced, accrued to the date of such
reduction or termination of the Revolving Commitments to the Administrative
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 4.4.
Section 2.12.13.    Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable two times, to extend the current
Revolving Termination Date in effect as of the date each such right is exercised
by six months. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 30 days but not more than 90
days prior to the current Revolving Termination Date, a written request for such
extension (an “Extension Request”). The Administrative Agent shall notify the
Revolving Lenders if it receives an Extension Request promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Revolving
Termination Date shall be extended for six months effective upon receipt by the
Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (ii): (i) immediately prior to such extension and
immediately after giving effect thereto, (x) no Default or Event of Default
shall exist and (y) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents and (ii) the Borrower shall have paid the Fees payable under
Section 3.5.(d). At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).
Section 2.1.2.14.    Expiration Date of Letters of Credit Past Revolving
Commitment Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for the benefit
of the Issuing Banks and the Revolving Lenders, for deposit into the Letter of
Credit Collateral Account, an amount of money equal to the amount of such
excess.
Section 2.12.15.    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.12. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.
Section 2.12.16.    Increase in Commitments and Loans.
The Borrower shall have the right (a) at any time and from time to time during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments and (b) at any time and from time to time during the period
beginning on the Effective Date to but excluding the Term Loan Maturity Date to
request additional Term Loans, in each case, by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increase in the Revolving
Commitments and any new Term Loans, the aggregate amount of Revolving


80

--------------------------------------------------------------------------------





Commitments (less the aggregate amount of reductions of Revolving Commitments
effected pursuant to Section 2.12.) and Term Loans shall not exceed
$2,300,000,000. Each such increase in the Term Loans and the Revolving
Commitments must be an aggregate minimum amount of $50,000,000 and integral
multiples of $10,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Term Loans and the Revolving Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Term Loans
and the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. No Lender shall be
obligated in any way whatsoever to increase its Term Loan or Revolving
Commitment or provide a new Term Loan or Revolving Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Revolving Lender becomes a party
to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Revolving
Lenders its Revolving Commitment Percentage (determined with respect to the
Revolving Lenders’ respective Revolving Commitments and after giving effect to
the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of such purchase as if such
purchase were a prepayment of any such Revolving Loans. Effecting the increase
of the Term Loans and Revolving Commitments under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the effective date of such increase except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate and other necessary action taken by the Borrower to
authorize such increase and (B) all corporate, partnership, member and other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; (ii) an opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; and (iii) except in the case
of a Lender that has elected not to receive a Note, new Notes executed by the
Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing the principal amount of
their Term Loans or increasing their Revolving Commitments, in the principal
amount of such Lender’s Term Loan or Revolving Commitment, as applicable, at the
time of the effectiveness of the applicable increase in the aggregate principal
amount of the Term Loans or Revolving Commitments. In connection with any
increase in the aggregate principal amount of the Term Loans or Revolving
Commitments, as applicable, pursuant to this Section 2.16. any Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.


81

--------------------------------------------------------------------------------





Section 2.12.17.    Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
Section 2.1.2.18.    Reallocations on Effective Date.
(a)    Revolving Commitment Reallocation. Simultaneously with the effectiveness
of this Agreement, the “Revolving Commitments” (as defined in the Existing
Credit Agreement) of each of the “Revolving Lenders” (as defined in the Existing
Credit Agreement) as existing immediately prior to the Effective Date, shall be
reallocated among the Revolving Lenders so that the Revolving Commitments are
held by the Revolving Lenders as set forth on Schedule I attached hereto. To
effect such reallocations each Revolving Lender who either had no “Revolving
Commitment” under the Existing Credit Agreement immediately prior to the
Effective Date or whose Revolving Commitment upon the effectiveness of this
Agreement exceeds its “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignee
Revolving Lender”) shall be deemed to have purchased all right, title and
interest in, and all obligations in respect of, the Revolving Commitments from
the “Revolving Lenders” under the Existing Credit Agreement who will not have a
Revolving Commitment on and as of the Effective Date or whose Revolving
Commitments upon the effectiveness of this Agreement are less than their
respective “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignor
Revolving Lender”), so that the Revolving Commitments of the Revolving Lenders
will be held by the Revolving Lenders as set forth on Schedule I. Such purchases
shall be deemed to have been effected by way of, and subject to the terms and
conditions of, an Assignment and Assumption without the payment of any related
assignment fee, and, except for Revolving Notes to be provided to the Assignor
Revolving Lenders and Assignee Revolving Lenders in the principal amount of
their respective Revolving Commitments, no other documents or instruments shall
be, or shall be required to be, executed in connection with such assignments
(all of which are hereby waived). The Assignor Revolving Lenders, the Assignee
Revolving Lenders and the other Revolving Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the Revolving Lenders pro rata in accordance with the
amount of the Revolving Commitments set forth on Schedule I.
(b)    Term Loan Reallocation. Simultaneously with the effectiveness of this
Agreement, the principal amount of all outstanding “Term Loans” (as defined in
the Existing Credit Agreement) of each of the “Term Loan Lenders” (as defined in
the Existing Credit Agreement) as existing immediately prior to the Effective
Date, shall be reallocated among the Term Loan Lenders so that the Term Loans
are held by the Term Loan Lenders as set forth on Schedule I attached hereto. To
effect such reallocations each Term Loan Lender who either was not a “Term Loan
Lender” under the Existing Credit Agreement immediately prior to the Effective
Date or whose Term Loan upon the effectiveness of this Agreement exceeds its
“Term Loan” under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement (each an “Assignee Term Loan Lender”) shall be
deemed to have purchased such right, title and interest in, and such obligations
in respect of, the “Term Loans” under the Existing Credit Agreement from the
“Term Loan Lenders” under the Existing Credit Agreement who will not have a Term
Loan on and as of the Effective Date or whose Term Loans upon the effectiveness
of this Agreement are less than their respective “Term Loans” under the Existing
Credit Agreement (each an “Assignor Term Loan Lender”), so that the Term Loans
of the Term Loan Lenders will be held by the Term Loan Lenders as set forth on
Schedule I. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption without the
payment of any related assignment fee, and, except for Term Notes to be provided
to the Assignor Term Loan Lenders and Assignee Term Loan Lenders in the
principal amount of their respective Term Loans, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Term Loan
Lenders, the Assignee Term Loan Lenders and the other Term Loan Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of


82

--------------------------------------------------------------------------------





Term Loans shall be held by the Term Loan Lenders pro rata in accordance with
the amount of the “Term Loan Amounts” set forth on Schedule I.
Section 2.19.    Additional Amount Limitations for Issuing Banks and Swingline
Lenders.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender then acting as an Issuing Bank or Swingline Lender shall be
required to make a Revolving Loan, issue a Letter of Credit, or make a Swingline
Loan and no reduction of the Commitments pursuant to Section 2.12 shall take
effect, if immediately after the making of such Revolving Loan, issuing of such
Letter of Credit, making of such Swingline Loan or such reduction in the
Commitments (i) the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans made by such Revolving Lender, plus (b) such
Revolving Lender’s Letter of Credit Liabilities, plus (c) the aggregate amount
of such Revolving Lender’s Revolving Commitment Percentage of outstanding
Swingline Loans by other Swingline Lenders, would exceed (ii) the aggregate
amount of such Revolving Lender’s Revolving Commitments at such time.
ArticleARTICLE III. Payments, Fees and Other General Provisions
Section 3.1.    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, (i) by
5:00 p.m. Eastern time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 12:00 p.m. Eastern time on
such date or (ii) by 5:00 p.m. Eastern time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 12:00 p.m. Eastern time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


83

--------------------------------------------------------------------------------





Section 3.13.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to the respective Lenders; (f) the Conversion
and Continuation of Revolving Loans or Term Loans of a particular Type (other
than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro
rata among the Revolving Lenders or Term Loan Lenders, as applicable, according
to the amounts of their respective Revolving Loans or Term Loans, as applicable,
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (g) the Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.4., shall
be in accordance with their respective Revolving Commitment Percentages; and
(h) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the applicable Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests). Any payment or prepayment of
principal or interest made during the existence of a Default or Event of Default
shall be made for the account of the Lenders and the Issuing Banks in accordance
with the order set forth in Section 10.5.
Section 3.13.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to


84

--------------------------------------------------------------------------------





exercise and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrower.
Section 3.13.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.13.5.    Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
Decemberfirst day of each January, April, July and October during the term of
this Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrower as
described herein and for no other purposes.
(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. In addition to such fees, the Borrower shall pay to anthe applicable
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit issued by such Issuing Bank in the amount provided in the
Feeequal to one-eighth of one percent (0.125%) of the initial Stated Amount of
such Letter of Credit; provided, however, in no event shall the aggregate amount
of such fee in respect of any Letter of Credit be less than $1,000. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
first day of January, April, July and October, (ii) on the Revolving Termination
Date, (iii) on the date the Revolving Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative Agent
and in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit. The Borrower shall pay directly to the
applicable Issuing Bank from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged or incurred by the
applicable Issuing Bank from time to time in like circumstances with respect to
the issuance, amendment, renewal or extension of any Letter of Credit issued by
such Issuing Bank or any other transaction relating thereto.
(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to 0.075% of the amount of such Lender’s Revolving
Commitment (whether or not utilized) for any such extension. Such fee shall be
due and payable in full on the date the Administrative Agent receives the
Extension Request pursuant to such Section.
(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


85

--------------------------------------------------------------------------------





Section 3.1.3.6.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
Section 3.13.7.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.
Section 3.1.3.8.    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.1.3.9.    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3.12.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lenders hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a


86

--------------------------------------------------------------------------------





Defaulting Lender that is a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.3.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)) and Term Loan Percentages, as
applicable. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(c)    Certain Fees.
(i)    No Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(ii)    Each Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Revolving Lender that is a Non‑Defaulting Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non‑Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to each Issuing Bank and
each Swingline Lender, as applicable, the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or such Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Revolving Lender that is a Defaulting Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Revolving Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Revolving Lender that is a Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Revolving Lender having
become a Defaulting Lender, including any


87

--------------------------------------------------------------------------------





claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in this subsection.
(ii)    At any time that there shall exist a Revolving Lender that is a
Defaulting Lender, within 1 Business Day following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
an Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the applicable Issuing
Bank may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent (and
in the case of the Defaulting Lender that is a Revolving Lender, the Swingline
Lenders and the Issuing Banks) agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which, in the case of a Revolving Lender, may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent


88

--------------------------------------------------------------------------------





applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans, and in the case of a Defaulting Lender that is
a Revolving Lender, funded and unfunded participations in Letters of Credit and
Swingline Loans, to be held pro rata by the Lenders in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately preceding subsection (d)) and Term Loan Percentages, as
applicable, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) each Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
(h)    Purchase of Defaulting Lender'sLender’s Commitment. During any period
that a Revolving Lender is a Defaulting Lender, the Borrower may, by the
Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Revolving Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b). No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Revolving Lender which is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender'sLender’s
Revolving Commitment via an assignment subject to and in accordance with the
provisions of Section 12.5.(b). In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption
Agreement and, notwithstanding Section 12.5.(b), shall pay to the Administrative
Agent an assignment fee in the amount of $7,500. The exercise by the Borrower of
its rights under this Section shall be at the Borrower'sBorrower’s sole cost and
expense and at no cost or expense to the Administrative Agent or any of the
Lenders.
Section 3.13.10.    Taxes.
(a)    Issuing Banks. For purposes of this Section, the term “Lender” includes
the Issuing Banks and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by


89

--------------------------------------------------------------------------------





such Recipient (whether directly or pursuant to Section 3.10.(e)(i)) or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that neither the Borrower nor any
other Loan Party shall be liable to indemnify any Lender or Participant for any
Taxes attributable to Lender’s failure to comply with the provisions of Section
12.5. relating to the maintenance of a Participant Register. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


90

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of an IRS
Form W-8BEN or IRS Form W-8BEN-E, applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times


91

--------------------------------------------------------------------------------





reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will an indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund for or on behalf of, any indemnifying party or any other
Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
ArticleARTICLE IV. Yield Protection, Etc.
Section 4.1.    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, any Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


92

--------------------------------------------------------------------------------





(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or, maintaining, continuing or converting of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes), or
(ii) imposes or modifies any reserve, special deposit, compulsory loan insurance
charge, or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the applicable Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by any
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by such Issuing Bank or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by such Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided, further, that notwithstanding the foregoing
provisions of this Section, the Administrative Agent or a Lender, as the case
may be, shall not be entitled to compensation for any such amount relating to
any period ending more than six months prior to the date that the Administrative
Agent or such Lender, as applicable, first notifies the Borrower in writing
thereof or for any amounts resulting from a change by any Lender of


93

--------------------------------------------------------------------------------





its Lending Office (other than changes required by Applicable Law). The
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of an Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, any such Issuing Bank and or any such Lender, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 4.1.4.2.    Suspension of LIBOR Loans.
(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 4.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:
(i)    the Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) that reasonable and adequate means do not
exist for the ascertaining LIBOR for such Interest Period;
(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that quotations of interest rates for
the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or
(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period,
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clauses (i) and (ii), and any
Lender affected thereby, in the case of the immediately preceding clause (iii),
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, unless and until such
Lender gives notice as provided in Section 4.5. that such condition no longer
exists, and, so long as such condition remains in effect, such Lender’s LIBOR
Loans shall be treated in accordance with Section 4.5.
(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Requisite Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate, and in which case, the provisions of the last paragraph of Section 4.2(a)
shall apply to any Loans accruing interest at the Replacement Rate in the same
manner as would apply to LIBOR Loans affected by the same circumstances. In
connection with the establishment and


94

--------------------------------------------------------------------------------





application of the Replacement Rate, this Agreement and the other Loan Documents
shall be amended solely with the consent of the Administrative Agent and the
Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 4.2.(b).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 12.6.), such amendment shall
become effective without any further action or consent of any party other than
the Administrative Agent and the Borrower so long as the Administrative Agent
shall not have received, within five (5) Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Requisite Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
Section 4.1.4.3.    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that due to a
Regulatory Change it is unlawful for such Lender to honor its obligation to make
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended until such time as such Lender may
again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).
Section 4.1.4.4.    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.
Section 4.14.5.    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans, shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3., then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to


95

--------------------------------------------------------------------------------





the Administrative Agent, as applicable)) and, unless and until such Lender or
the Administrative Agent, as applicable, gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:
(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Revolving Commitment
Percentages or Term Loan Percentages, as applicable.
Section 4.14.6.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(bc) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement or any other Loan Document which, pursuant to Section 12.6.(b),
requires the vote of such Lender, and the Requisite Lenders shall have voted in
favor of such amendment, modification or waiver then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Revolving Commitment and Term Loan, as applicable, to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) in the case of
an Affected Lender that is a Revolving Lender, the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee. Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period up to the
date of replacement.
Section 4.14.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


96

--------------------------------------------------------------------------------





Section 4.1.4.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 
ArticleARTICLE V. Conditions Precedent
Section 5.1.    Initial Conditions Precedent.
The effectiveness of this Agreement and the obligation of the Lenders to effect
or permit the occurrence of the first Credit Event hereunder, whether as the
making of a Loan or the issuance of a Letter of Credit, are subject to the
satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender (other than any Lender that has requested that it not receive
a Note) and complying with the terms of Section 2.11.(a) and the Swingline Note
executed by the Borrower;
(iii)    the Guaranty executed by each of the Guarantors, if any, initially to
be a party thereto;
(iv)    an opinion of Sullivan & Worcester LLP, and an opinion of Saul Ewing
Arnstein & Lehr LLP, special Maryland counsel, in each case, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering such matters as the Administrative Agent may reasonably
request;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable


97

--------------------------------------------------------------------------------





document in the case of any other form of legal entity and (B) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;
(ix)    a Compliance Certificate calculated as of the Effective Date on a pro
forma basis for the Borrower’s fiscal quarter ending December 31, 2017;
(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;
(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xii)    a copy of all Operating Agreements, all Ancillary Agreements, the
Business Management Agreement, the Property Management Agreement, in each case
certified as true, correct and complete by the chief operating officer or chief
financial officer of the Borrower; and
(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;
(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) result in a Material Adverse Effect or (ii)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(d)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;
(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and
(f)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 5.1.5.2.    Conditions Precedent to All Loans and Letters of Credit.
In addition to the satisfaction or waiver of the conditions precedent contained
in Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue, to extend the expiration date of, or to increase the
Stated Amount of, Letters of Credit are each subject to the further conditions
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance, extension or increase of such
Letter of Credit or would exist immediately after giving effect thereto, and no
violation of the limits described in Section 2.15.


98

--------------------------------------------------------------------------------





would occur after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan or
date of issuance, extension or increase of such Letter of Credit with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder and, (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Borrowing, in the
case of a Swingline Loan, the applicable Swingline Lender shall have received a
timely Notice of Swingline Borrowing or in the case of the issuance of a Letter
of Credit, the applicable Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit, (d) in the
case of any Credit Event occurring during the period commencing on the date
immediately following the Temporary Waiver Period Expiration Date and ending on
the date upon which the Borrower delivers to the Administrative Agent a
Compliance Certificate in accordance with Section 8.3 with respect to the fiscal
quarter ending June 30, 2021, the Borrower shall have delivered to the
Administrative Agent evidence of the Borrower’s compliance with the financial
covenants set forth in Section 9.1(a) and Section 9.1(d) (each as adjusted
pursuant to the last paragraph of Section 9.1) using pro forma projections based
upon results through the most recently ended period for which such financial
information is available to the Borrower, and (e) in the case of any Credit
Event occurring at any time Equity Pledges are required pursuant to
Section 7.14, upon giving effect to such Credit Event, the Borrower shall be in
compliance with Section 7.14, including the requirement that the Collateral
Value Percentage is less than fifty percent (50%) after giving effect to the
requested Credit Event. Each Credit Event shall constitute a certification by
the Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Administrative Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event). In
addition, the Borrower shall be deemed to have represented to the Administrative
Agent and the Lenders at the time any Loan is made or any Letter of Credit is
issued, extended or increased, that all conditions to the making of such Loan or
issuing, extending or increasing of such Letter of Credit contained in this
Article V. have been satisfied. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.
ArticleARTICLE VI. Representations and Warranties
Section 6.1.    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of an Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)    Ownership Structure. Part I of Item 6.1.(b) of the Borrower Letter is, as
of the Agreement Date, a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of


99

--------------------------------------------------------------------------------





the Equity Interests held by each such Person, (iv) the percentage of ownership
of such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is an Excluded Subsidiary and/or a Foreign Subsidiary. As of the
Agreement Date, except as disclosed in such Schedule, (A) each of the Borrower
and its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Item 6.1.(b) of the Borrower Letter correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.
(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.
(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Part I of Item 6.1.(f) of the Borrower Letter
is, as of the Agreement Date, a complete and correct listing of all real estate
assets of the Borrower, each other Loan Party and each other Subsidiary. Each of
the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. As of the Agreement Date, there are no Liens against any assets of the
Borrower, any Subsidiary or any other Loan Party except for Permitted Liens.
(g)    Existing Indebtedness. As of the Agreement Date, the Borrower, the other
Loan Parties and the other Subsidiaries have performed and are in compliance
with all of the terms of their Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
default or event of default, exists with respect to any such Indebtedness.
(h)    [Intentionally Omitted.]


100

--------------------------------------------------------------------------------





(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.
(j)    Taxes. All federal, state and other material tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed (after taking into account any extensions of time within to file such tax
returns) have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Loan Party or any other Subsidiary is under audit. All charges, accruals and
reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
(k)    Financial Statements. The Borrower has furnished to each Lender copies
of the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of Ernst &
Young LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year‑end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.
(l)    No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change in the consolidated financial condition, results of
operations or business of the Borrower and its consolidated Subsidiaries taken
as a whole; provided that, during the Temporary Waiver Period, any such
determination under this clause (l) shall exclude any event or circumstance
resulting from the COVID-19 pandemic to the extent that (i) such event or
circumstance has been disclosed in writing by the Borrower to the Lenders or
publicly, or in the public domain, prior to the Second Amendment Effective Date
and (ii) the scope of such adverse effect is not materially greater than that
which has been disclosed. Each of the Borrower, the other Loan Parties, and the
Borrower and its Subsidiaries taken as a whole, is Solvent.
(m)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Borrower to maintain its status as a
REIT.
(n)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination


101

--------------------------------------------------------------------------------





letter prior to its “GUST remedial amendment period” (as defined in 2007-44) and
received such determination letter and the staggered remedial amendment cycle
first following the GUST remedial amendment period for such Qualified Plan has
not yet expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan. To the best knowledge of the Borrower, nothing has occurred
which would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.
(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.
(o)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(p)    Environmental Laws. In the ordinary course of business and from time to
time each of the Borrower, each other Loan Party and each other Subsidiary
conducts reviews of the effect of Environmental Laws on its re-spective
business, operations and properties, including without limitation, its
respective Properties. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common‑law or legal claim or other liability, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way


102

--------------------------------------------------------------------------------





to Environmental Laws which reasonably could be expected to have a Material
Adverse Effect. As of the Agreement Date, none of the Properties is listed on or
proposed for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. No Hazardous Materials have been
transported, released, discharged or disposed on any of the Properties other
than (x) in compliance with all applicable Environmental Laws or (y) as could
not reasonably be expected to have a Material Adverse Effect.
(q)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(r)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
(s)    Affiliate Transactions. Except as permitted by Section 9.8., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate entered into after the Agreement
Date.
(t)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person except for
such Intellectual Property, the absence of which, and for conflicts which, could
not reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each other Subsidiary has taken all such steps as it deems
reasonably necessary to protect its respective rights under and with respect to
such Intellectual Property. No material claim has been asserted by any Person
with respect to the use of any such Intellectual Property by the Borrower, any
other Loan Party or any other Subsidiary, or challenging or questioning the
validity or effectiveness of any such Intellectual Property. The use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(u)    Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged substantially in the business of the acquisition, financing, ownership,
development, leasing and tenancy (through TRSs) of lodging, service-oriented
retail and travel related properties and other businesses activities incidental
thereto.
(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.
(w)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements, and information of a general economic or industry
specific nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, taken as a whole,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from


103

--------------------------------------------------------------------------------





normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
No fact is known to any Loan Party which has had, or may in the future have (so
far as any Loan Party can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders, or
in the public domain. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.
(x)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(y)    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(yi)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of (i) the
Borrower, any other Loan Party, any Subsidiary, any of their respective
directors, or officers, employees or, to the knowledge of the Borrower, any of
the Borrower’s or any Subsidiary’s employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079Affiliates, or (ii) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from this Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is controlled by
or is acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) is under administrative, civil or criminal investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (E) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons.
(2001) or (C) the Patriot Act (collectively, the “Anti-Terrorism Laws”).
Theii)    Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, and its Subsidiaries and their respective directors, officers,
employees and, agents (in their capacities as such) withand, to the knowledge of
the Borrower, any Affiliates with all Anti-Corruption Laws,
Anti-TerrorismAnti-Money Laundering Laws and applicable Sanctions, and.
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents are in compliance with Anti‑Corruption Laws, Anti-Terrorism
Laws and applicable Sanctions in all material respects. None of the Borrower or
any Subsidiary is, or derives any of its assets or operating income from
investments in or transactions with, a Sanctioned Person and none of the
respective directors, officers, or to the knowledge of the Borrower, employees
or agents of the Borrower or any of its Subsidiaries is a Sanctioned
Person.(iii)    Each of the Borrower and its Subsidiaries, each director,
officer, employee, agent and, to the knowledge of the Borrower, any Affiliate of
Borrower and each such Subsidiary, is in compliance with all Anti-Corruption
Laws, Anti-Money Laundering Laws in all respects and applicable Sanctions.


104

--------------------------------------------------------------------------------





(iv)    No proceeds of any Loans have been used, directly or indirectly, by the
Borrower, any of its Subsidiaries or any of its or their respective directors,
officers, employees and agents in violation of Section 9.11(b).
(z)    Unencumbered Assets. As of the Agreement Date, Item 6.1.(z) of the
Borrower Letter is a correct and complete list of all Unencumbered Assets. Each
of the Properties included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Asset”.
(aa)    Insurance. The Borrower or a Subsidiary maintains, or the related
Operating Agreement requires the Operator thereunder to maintain, with respect
to the Properties commercially reasonable insurance with financially sound and
reputable insurance companies.
(bb)    Beneficial Ownership Certification. As of the First Amendment Date, all
information included in the Beneficial Ownership Certification is true and
correct to the knowledge of the officer of the Borrower that executes such
certification.
(cc)    Affected Financial Institutions. None of the Borrower or any of its
Subsidiaries is an Affected Financial Institution.
Section 6.16.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.16., and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.
ArticleARTICLE VII. Affirmative Covenants
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 7.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


105

--------------------------------------------------------------------------------





Section 7.1.7.2.    Compliance with Applicable Law and Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-TerrorismAnti-Money Laundering
Laws and applicable Sanctions. Borrower will (a) notify the Administrative Agent
and each Lender that previously received a Beneficial Ownership Certification
(or a certification that the Borrower qualifies for an express exclusion to the
“legal entity customer” definition under the Beneficial Ownership Regulation) of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (b) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation.
Section 7.1.7.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
Section 7.17.4.    Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).
Section 7.17.5.    Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.
Section 7.17.6.    Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.


106

--------------------------------------------------------------------------------





Section 7.17.7.    Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.
Section 7.17.8.    Use of Proceeds.
The Borrower will use the proceeds of the Loans only for the repayment of
Indebtedness, the direct or indirect acquisition of properties, working capital
and for other general business purposes.
Section 7.1.7.9.    Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply with all Environmental Laws and all Governmental
Approvals the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take, or cause to be taken, all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.
Section 7.17.10.    Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (i) duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents., and (ii) take such additional
actions and execute such documents as the Administrative Agent may reasonably
require from time to time in order to perfect and maintain the validity,
effectiveness and (to the extent required hereby) priority of any of the Equity
Pledges and the Liens intended to be created by the Pledge Agreement.
Section 7.17.11.    REIT Status.
The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.


107

--------------------------------------------------------------------------------





Section 7.17.12.    Exchange Listing.
The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
Global Market System.
Section 7.1.7.13.    Guarantors.
(a)    Within 10 days after the date on which any of the following conditions
first applies to any Subsidiary that is not already a Guarantor, the Borrower
shall deliver to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) an Accession Agreement
executed by such Subsidiary (or if the Guaranty is not then in existence, a
Guaranty executed by such Subsidiary) and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xv) of Section 5.1.(a) and
under Section 5.1(e) if such Subsidiary had been required to be a Guarantor on
the Agreement Date:
(x)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary; provided, that a
Subsidiary shall not be required to become a Guarantor under this clause (x) if
such Subsidiary is an Excluded Subsidiary that has Guaranteed, or otherwise
become obligated in respect of, any Indebtedness of another Excluded Subsidiary;
or
(y)    (A) such Subsidiary owns an Unencumbered Asset or other asset the value
of which is included in the determination of Unencumbered Asset Value and (B)
such Subsidiary, or any other Subsidiary directly or indirectly owning any
Equity Interest in such Subsidiary, has incurred, acquired or suffered to exist,
any Indebtedness that is not Nonrecourse Indebtedness.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) either (A) simultaneously
with its release from the Guaranty such Subsidiary will cease to be a Subsidiary
or (B) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects))
and except for changes in factual circumstances expressly permitted under the
Loan Documents; and (iv) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
Section 7.14.    Equity Pledges.
(a)    Initial Delivery of Pledged Collateral. Within 10 Business Days following
the Second Amendment Effective Date or such later date acceptable to
Administrative Agent, the Borrower shall deliver or cause to be delivered to the
Administrative Agent the following each in form and substance reasonably
acceptable to the Administrative Agent: (i) each certificate or other instrument
in respect of the Pledged Interests, in the manner required under the Pledge
Agreement, duly indorsed by such Pledgor to the Administrative Agent, together
with an undated stock power covering such certificate (or other appropriate
instrument of transfer) duly executed, in blank, by such Pledgor and
countersigned by the issuer thereof, (ii) such other schedules, supplements,
instruments, certificates, or information


108

--------------------------------------------------------------------------------





in connection therewith as required by the Pledge Agreement or as reasonably
requested by the Administrative Agent and (iii) a legal opinion issued by a law
firm reasonably acceptable to the Administrative Agent covering the creation and
perfection of the security interest in the Pledged Interests upon indorsement
and delivery to the Administrative Agent of such certificates or other
instruments.
(b)    Equity Pledge Requirement and Release. Subject to Section 7.4(c) and (d)
below, until such time as (i) the Temporary Waiver Period has terminated, (ii)
the Borrower has delivered to the Administrative Agent satisfactory evidence
demonstrating compliance with the financial covenants set forth in
Section 9.1(a) and Section 9.1(d) for each of the two most recently ended fiscal
quarters of the Borrower both of which shall be ended after the Temporary Waiver
Period Termination Date, and (iii) no Default or Event of Default has occurred
and is continuing (the first date upon which each of the forgoing conditions are
satisfied, the “Equity Pledge Release Date”), (x) the Obligations shall be
secured by the Pledged Interests and (y) the Collateral Value Percentage shall
not exceed fifty percent (50%). If at any time prior to the Equity Pledge
Release Date the Collateral Value Percentage exceeds or would exceed fifty
percent (50%) as the result of (1) any Credit Event, (2) any asset transfer or
disposition otherwise permitted by this Agreement, (3) any asset failing to be
an Unencumbered Asset or (4) Administrative Agent’s election, at any time during
the Temporary Waiver Period and continuing thereafter until the Post-Temporary
Waiver Period Compliance Date, to exclude any asset from the calculation of the
Collateral Value Percentage as a result of such asset’s rent coverage or
performance, then, as a condition precedent the foregoing (1) and (2) and within
10 Business Days following the foregoing (3) and (4), additional Equity
Interests of entities identified by the Borrower and approved by the
Administrative Agent shall be pledged to Administrative Agent such that the
Collateral Value Percentage is fifty percent (50%) or less (after giving effect
to the foregoing (1), (2), (3) or (4), as applicable). In connection therewith,
the Borrower shall promptly deliver to the Administrative Agent, each of the
following in form and substance satisfactory to the Administrative Agent: (i) a
supplement to the Pledge Agreement executed by each Person that owns any Equity
Interests that are to become Pledge Equity Interests and (ii) such other
schedules, supplements, instruments, certificates, or information in connection
therewith as required by the Pledge Agreement (as though such Equity Interests
were subject thereto on the Second Amendment Effective Date) or as reasonably
requested by the Administrative Agent.
(c)    Qualified Notes Issuance Release and Reinstatement. Prior to the Equity
Pledge Release Date, upon the consummation of a Qualified Notes Issuance, the
Borrower may request in writing that the Administrative Agent release, and upon
receipt of such request the Administrative Agent shall release, the Lien in
favor of the Administrative Agent on all Pledged Interests so long as (i) no
Default or Event of Default has occurred and is continuing, (ii) the aggregate
outstanding principal balance of all Revolving Loans, Swingline Loans and Letter
of Credit Liabilities at the time of the requested release does not exceed
$750,000,000 (after to giving effect to any resulting prepayment in accordance
with Section 2.8(b)(iii)(A)), and (iii) the Borrower has delivered to the
Administrative Agent the Net Cash Proceeds of such Qualified Notes Issuance in
accordance with Section 2.8(b)(iii)(A) and the Term Loans have been paid in
full; provided that a release of the Pledged Interests pursuant to this
Section 7.14(c) shall be permitted no more than one time. If, at any time
following a release of the Pledged Interests pursuant to the preceding sentence
and prior to the Equity Pledge Release Date, the aggregate outstanding principal
balance of all Revolving Loans, Swingline Loans and Letter of Credit Liabilities
would exceed $750,000,000 as a result of any requested Credit Event, then, as a
condition precedent to such Credit Event, Equity Interests of entities
identified by the Borrower and approved by the Administrative Agent shall be
pledged to Administrative Agent such that the Collateral Value Percentage is
fifty percent (50%) or less (after giving effect to such requested Credit
Event). In connection therewith, the Borrower shall promptly deliver to the
Administrative Agent a new fully executed Pledge Agreement and each of the items
required pursuant to Section 7.14(a) with respect to the Equity Interests to be
subject to such new Pledge Agreement, and Borrower shall thereafter comply with
this Section 7.14 until the Equity Pledge Release Date.
(d)    Release of Certain Pledged Interests.
(i)    The Borrower may from time to time request in writing that additional
Equity Interests of any entity identified by the Borrower be pledged to the
Administrative Agent as additional Pledged Interests under the Pledge Agreement.
Subject to the Administrative Agent having approved such entity, such pledge
shall be effective subject to the Borrower having delivered each of the
following in form and substance satisfactory to the Administrative Agent: (i) a
supplement to the Pledge Agreement executed by each Person that owns any Equity
Interests that are to become Pledged Interests and (ii) such other schedules,
supplements, instruments,


109

--------------------------------------------------------------------------------





certificates, or information in connection therewith as required by the Pledge
Agreement (as though such Equity Interests were subject thereto on the Second
Amendment Effective Date) or as reasonably requested by the Administrative
Agent.
(ii)    In the event that the Collateral Value Percentage is less than fifty
percent (50.0%) either due to any repayment of the Obligations in accordance
with this Agreement, or to the pledge of additional Pledged Interests in
accordance with Section 7.14(d)(i), then the Borrower may request in writing
that the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, the Lien in favor of the Administrative
Agent on those Pledged Interests identified by the Borrower and approved by
Administrative Agent so long as: (i) upon giving effect to such release (and to
any concurrent pledge of any additional Pledged Interests in accordance with
Section 7.14(d)(i)), the Collateral Value Percentage will not exceed fifty
percent (50%), (ii) no Default or Event of Default has occurred and is
continuing or would occur as a result of such release, and (iii) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of such request and as of the date of such release) are true and
correct with respect to such request.
(iii)    If the Administrative Agent elects to exclude any asset from the
calculation of the Collateral Value Percentage pursuant to Section 7.14(b)(4)
and the issuer of Pledged Interests owning such asset does not own any other
asset then included in the calculation of the Collateral Value Percentage, then
the Borrower may request in writing that the Administrative Agent release, and
upon receipt of such request the Administrative Agent shall release, the Lien in
favor of the Administrative Agent on the Pledged Interests of such issuer so
long as: (i) upon giving effect to such release, the Collateral Value Percentage
will not exceed fifty percent (50%), (ii) no Default or Event of Default has
occurred and is continuing or would occur as a result of such release, and
(iii) the Administrative Agent shall have received such written request at least
10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the issuer of such Pledged Interests does
not own any asset then included in the calculation of the Collateral Value
Percentage and that the matters set forth in the preceding sentence (both as of
the date of such request and as of the date of such release) are true and
correct with respect to such request.
(e)    No Liens or Negative Pledges. At all times Equity Pledges are required
pursuant to this Section, neither the Pledged Interests nor any asset owned by
the issuer of such Pledged Interest included in the calculation of the
Collateral Value Percentage nor any direct or indirect interest of Borrower in
such issuer shall be subject to any Lien (other than Permitted Liens of the
types described in clauses (a)(x) and (i) of the definition thereof) or Negative
Pledge, other than Negative Pledges permitted pursuant to Section 9.2.(b)(iii)
and Section 9.2.(b)(iv).
(f)    Security Interests. At all times Equity Pledges are required in
accordance with Section 7.14, the Borrower represents, warrants and covenants
that (i) the Pledge Agreement creates as security for the Obligations a valid
and enforceable Lien on all of the Collateral in favor of the Administrative
Agent for the benefit of the Lenders, superior to and prior to the rights of all
third parties, and (ii) all assets owned by the issuers of the Pledged Interests
and included in the calculation of the Collateral Value Percentage are
Unencumbered Assets.
(g)    Other Indebtedness. Borrower represents, warrants and covenants that (i)
no Indebtedness of Borrower or its Subsidiaries prohibits or shall prohibit the
Liens now or hereafter granted to Administrative Agent in the Pledge Equity
Interests and (ii) none of the issuers of the Pledged Interests is or shall be
required to be a Guarantor pursuant to Section 7.13.
(h)    Restricted Payments. At any time Equity Pledges are required pursuant to
this Section 7.14, the Borrower shall not, and shall not permit any other Loan
Party to, declare or make any Restricted Payments, provided that (i) the
Borrower may declare and make cash distributions to its shareholders in an
aggregate amount not to exceed the minimum amount necessary for the Borrower to
remain in compliance with Section 7.11. and to avoid the imposition


110

--------------------------------------------------------------------------------





of income or excise taxes imposed under Sections 857(b)(1), 857(b)(3) and 4981
of the Internal Revenue Code, (ii) the Borrower shall be permitted to declare
and make Restricted Payments of not more than $0.01 per share in cash to the
holders of its capital stock following the end of each fiscal quarter of
Borrower, and (iii) any Loan Party may declare and make Restricted Payments to
the Borrower or any Subsidiary thereof, provided that, at any time Equity
Pledges are required pursuant to Section 7.14, no Loan Party shall make any
Restricted Payments to any Subsidiary that is not a Loan Party and is obligated
in respect of any Indebtedness.
(i)    Required Consents. Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the consent of all Lenders shall be
required to release any of the Collateral (except for releases thereof expressly
permitted under or contemplated by this Agreement or the Pledge Agreement) or to
subordinate any Lien of the Administrative Agent in any Collateral.
ArticleARTICLE VIII. Information
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 8.1.    Quarterly Financial Statements.
As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
commencing with the fiscal quarter ending March 31, 2018, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP as then in effect, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year‑end audit adjustments). Together with such
financial statements, the Borrower shall deliver reports, in form and detail
satisfactory to the Administrative Agent, setting forth (a)  to the extent such
information is obtained from Operators, all capital expenditures made during the
fiscal quarter then ended; (b) a listing of all Properties acquired during such
fiscal quarter, including the minimum rent or expected minimum return of each
such Property, acquisition costs and related mortgage debt, (c) to the extent
such information is obtained from Operators, the Hotel Net Cash Flow for each
Hotel Pool and each Hotel that is not in a Hotel Pool, and (d) such other
information as the Administrative Agent may reasonably request.
Section 8.18.2.    Year‑End Statements.
As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (it being acknowledged that any of Deloitte, Ernst & Young,
PricewaterhouseCoopers and KPMG shall be acceptable to the Administrative
Agent), whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit. Together with such financial statements, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Hotel Net Cash Flow for each Hotel Pool
and each Hotel that is not in a Hotel Pool for such fiscal year to the extent
such information is obtained from Operators and such other information as the
Administrative Agent may reasonably request.


111

--------------------------------------------------------------------------------





Section 8.1.8.3.    Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit J (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure. The Borrower
shall also deliver a certificate (an “Unencumbered Asset Certificate”) executed
by the chief financial officer of the Borrower that: (i) sets forth a list of
all Unencumbered Assets and Unencumbered Mortgage Notes; and (ii) certifies that
all Unencumbered Assets and Unencumbered Mortgage Notes so listed fully qualify
as such under the applicable criteria for inclusion as an Unencumbered Asset or
Unencumbered Mortgage Note.
Section 8.18.4.    Other Information.
(a)    Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants, and in any event, all management reports;
(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;
(c)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;
(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;
(e)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;
(f)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party promptly upon the
Administrative Agent’s request;
(g)    Prompt notice of any change in the senior management of the Borrower, any
other Loan Party or any other Subsidiary, and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect;
(h)    Prompt notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) Default or Event of Default
or (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by the Borrower, any Subsidiary


112

--------------------------------------------------------------------------------





or any other Loan Party under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;
(i)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;
(j)    Prompt notice if the Borrower, any Subsidiary or any other Loan Party
shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;
(k)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;
(l)    Promptly, upon the Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;
(m)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;
(n)    Promptly, and in any event within 3 Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, in each case, where the matters covered by
such notice(s) under clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(o)    [Intentionally Omitted];
(p)    If requested by the Administrative Agent and available to the Borrower or
any Subsidiary on a nonconfidential basis, the Borrower shall deliver to the
Administrative Agent the same reports and information with respect to each
material mortgagor under any Mortgage Note and with respect to each material
Operator as is required by Sections 8.1. and 8.2. with respect to the Borrower,
except that: (i) every reference to the Borrower and its Subsidiaries shall be
deemed to refer to such material mortgagor or Operator; and (ii) the time
periods within which the Borrower shall deliver such reports as to material
mortgagors and Operators shall each be 30 days longer than the time periods set
forth in Sections 8.1. and 8.2.;
(q)    [Intentionally Omitted];
(r)    [Intentionally Omitted]; and
(s)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.


113

--------------------------------------------------------------------------------





Section 8.1.8.5.    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or any Issuing Bank) pursuant to Article II. and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically (other than by e-mail) shall be deemed to have
been delivered (A) with respect to deliveries made pursuant to Sections 8.1.,
8.2., 8.4.(b) and 8.4.(c) by proper filing with the Securities and Exchange
Commission and available on www.sec.gov, on the date of filing thereof and (B)
with respect to all other electronic deliveries (other than deliveries made by
e-mail) twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and the Borrower notifies
Administrative Agent of said posting by causing an e-mail notification to be
sent to an email address specified from time to time by the Administrative Agent
and provides a link thereto provided (x) if such notice or other communication
is not sent or posted during the normal business hours of the recipient, said
posting date and time shall be deemed to have commenced as of 10:00 a.m. Eastern
time on the next business day for the recipient and (y) if the deemed time of
delivery occurs on a day that is not a business day for the recipient, the
deemed time of delivery shall be 10:00 a.m. Eastern time on the next business
day for the recipient. Notwithstanding anything contained herein, the Borrower
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.
(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 8.18.6.    Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.
Section 8.18.7.    USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.


114

--------------------------------------------------------------------------------





ArticleARTICLE IX. Negative Covenants
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 9.1.    Financial Covenants.
(a)    Leverage Ratio. TheFor any fiscal quarter ending after March 31, 2021,
the Borrower shall not permit the ratio of (i) Total Indebtedness to (ii) Total
Asset Value to exceed 0.60 to 1.00 at any time; provided, however, that if such
ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then
the Borrower shall be deemed to be in compliance with this subsection (a) so
long as (i) the Borrower completed a Material Acquisition during the fiscal
quarter, or the fiscal quarter immediately preceding the fiscal quarter, in
which such ratio first exceeded 0.60 to 1.00, (ii) such ratio does not exceed
0.60 to 1.00 for a period of more than three consecutive fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition was
completed, (iii) the Borrower has not maintained compliance with this
subsection (a) in reliance on this proviso more than two times during the term
of this Agreement and (iv) such ratio is not greater than 0.65 to 1.00 at any
time; and solely for the fiscal quarter ending March 31, 2020, the Borrower
shall not permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value
to exceed 0.65 to 1.00 at any time during such fiscal quarter.
(b)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower most
recently ending and the three immediately preceding fiscal quarters to (ii)
Fixed Charges for such period, to be less than 1.50 to 1.00 at any time.
(c)    Secured Indebtedness. The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.40 to 1.00 at any time.
(d)    Unencumbered Leverage Ratio. TheFor any fiscal quarter ending after March
31, 2021, the Borrower shall not permit the ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries, to be
less than 1.670 to 1.00 at any time; provided, however, that if such ratio is
less than 1.670 to 1.00 but is not less than 1.540 to 1.00, then the Borrower
shall be deemed to be in compliance with this subsection (d) so long as (i) the
Borrower completed a Material Acquisition during the fiscal quarter, or the
fiscal quarter immediately preceding the fiscal quarter, in which such ratio was
first less than 1.670 to 1.00, (ii) such ratio is not less than 1.670 to 1.00
for a period of more than three consecutive fiscal quarters immediately
following the fiscal quarter in which such Material Acquisition was completed,
(iii) the Borrower has not maintained compliance with this subsection (d) in
reliance on this proviso more than two times during the term of this Agreement
and (iv) such ratio is not less than 1.540 to 1.00 at any time.; and solely for
the fiscal quarter ending March 31, 2020, the Borrower shall not permit the
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness of the
Borrower and its Subsidiaries to be less than 1.540 to 1.00 at any time during
such fiscal quarter.
(e)    Unencumbered Interest Coverage Ratio. The Borrower shall not permit the
ratio of (i) Unencumbered EBITDA for the fiscal quarter of the Borrower most
recently ending and the three immediately preceding fiscal quarters to (ii)
Unsecured Debt Service for such period, to be less than 1.75 to 1.00 at any
time.
(f)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, the Borrower shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payments
except that the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and to avoid the
imposition of income or excise taxes imposed under Sections 857(b)(1), 857(b)(3)
and 4981 of the Internal Revenue Code, and Subsidiaries may pay Restricted
Payments to the Borrower or any other Subsidiary. If an Event of Default
specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Borrower or any other Subsidiary.


115

--------------------------------------------------------------------------------





(g)    Minimum Liquidity. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, at all times during the Temporary Waiver
Period and continuing thereafter until the Post-Temporary Waiver Period
Compliance Date, the Borrower shall maintain Liquidity of not less than
$125,000,000.
During the Temporary Waiver Period (including, for the avoidance of doubt,
financial covenant compliance for which the Temporary Waiver Period Termination
Date is the applicable determination date), the Borrower shall deliver to the
Administrative Agent duly completed Compliance Certificates as and when required
under Section 8.3 certifying as to (i) the Borrower’s calculations of each of
the financial covenants set forth in Sections 9.1(a) through (g) above, (ii)
compliance with the financial covenants set forth in this Section 9.1 required
during such fiscal quarter (including, for the avoidance of doubt, Section
9.1(g), but excluding, for the avoidance of doubt, Section 9.1(a) and Section
9.1(d)), and (iii) the other matters contained in the Compliance Certificate.
Immediately following the Temporary Waiver Period Termination Date, all
financial covenants set forth in Section 9.1(a) through (f) shall be in full
force and effect and the Borrower shall be required to be in compliance
therewith; provided, that the applicable testing period for the covenants set
forth in Sections 9.1(a) through (e) (including the related defined terms) shall
be modified as follows: (i) for the fiscal quarter ending June 30, 2021, based
upon the fiscal quarter of the Borrower most recently ending and the immediately
preceding fiscal quarter, annualized, (ii) for the fiscal quarter ending
September 30, 2021, based upon the fiscal quarter of the Borrower most recently
ending and the two immediately preceding fiscal quarters, annualized, and (iii)
for the fiscal quarter ending December 31, 2021 and each fiscal quarter
thereafter, based upon the fiscal quarter of the Borrower most recently ending
and the three immediately preceding fiscal quarters.
Section 9.19.2.    Negative Pledge.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.
(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which (A) the Borrower, such
Loan Party or such Subsidiary may create, incur, assume, or permit or suffer to
exist without violation of this Agreement and (B) is secured by a Lien permitted
to exist under the Loan Documents, and (y) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) the organizational documents or other
agreements binding on any Subsidiary that is not a Wholly Owned Subsidiary (but
only to the extent such Negative Pledge covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary); (iii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale or (iv) a Negative Pledge contained in
any agreement that evidences unsecured Indebtedness which contains restrictions
on encumbering assets that are substantially similar to those restrictions
contained in the Loan Documents.
Section 9.1.9.3.    Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in (A) any Loan Document, (B) any other agreement evidencing Unsecured
Indebtedness that the Borrower, any other Loan Party any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and
containing encumbrances


116

--------------------------------------------------------------------------------





and restrictions imposed in connection with such Unsecured Indebtedness that are
either substantially similar to, or less restrictive than, the encumbrances and
restrictions set forth in Section 9.1.(f) and Section 9.4. of this Agreement and
Section 13 of the Guaranty and (C) the organizational documents or other
agreements binding on or applicable to any Subsidiary that is not a Wholly Owned
Subsidiary (but only to the extent such encumbrance or restriction covers any
Equity Interest in such Subsidiary or the property or assets of such
Subsidiary), and (ii) with respect to clause (d), (A) customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business or (B) transfer
restrictions in any agreement relating to the sale of a Subsidiary or assets
pending such sale or relating to Indebtedness secured by a Lien on assets that
the Borrower or a Subsidiary may create, incur, assume or permit or suffer to
exist under Section 9.2.(a); provided that in the case of this clause (B), the
restrictions apply only to the Subsidiary or the assets that are the subject of
such sale or Lien, as the case may be. Notwithstanding anything to the contrary
in the foregoing, the restrictions in this Section shall not apply to any
provision of any Guaranty entered into by the Borrower, any Loan Party or any
other Subsidiary relating to the Indebtedness of any Subsidiary permitted to be
incurred hereunder, which provision subordinates any rights of Borrower, other
Loan Party or any other Subsidiary to payment from such Subsidiary to the
payment in full of such Indebtedness.
Section 9.19.4.    Merger, Consolidation, Sales of Assets and Other
Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:
(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower), including, for the avoidance of doubt, the
sale, transfer or other disposition of the capital stock of or other Equity
Interests in any Subsidiary of the Borrower, so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, (i) no Default or Event of Default is or would be in existence and (ii)
at any time prior to the Equity Pledge Release Date, the Collateral Value
Percentage does not exceed fifty percent (50%);
(b)    the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;
(c)    a Person may merge with and into the Borrower so long as (i) the Borrower
is the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; and (iii) the Borrower shall have given the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice of such merger (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into the Borrower); and
(d)    the Borrower and each Subsidiary may sell, transfer or dispose of assets
(at any time Equity Pledges are required pursuant to Section 7.14, other than
Pledged Interests and assets owned by the issuers thereof) among themselves.
Section 9.19.5.    Plans.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.


117

--------------------------------------------------------------------------------





Section 9.19.6.    Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.
Section 9.1.9.7.    Modifications of Organizational Documents and Other
Contracts.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect or, (b) could reasonably be expected to have
a Material Adverse Effect, or (c) if Equity Pledges are then required pursuant
to Section 7.14, could reasonably be expected to adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral.
(b)    The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.
Section 9.1.9.8.    Transactions with Affiliates.
The Borrower shall not enter into, and shall not permit any other Loan Party or
any other Subsidiary to enter into, any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate after the Agreement Date, except (a) transactions among the
Borrower and any Wholly Owned Subsidiary or among Wholly Owned Subsidiaries,
(b) (i) transactions in the ordinary course of the Borrower, such other Loan
Party or such Subsidiary and (ii) pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate; provided,
however, that the Borrower, a Loan Party or any other Subsidiary may enter into
an Operating Agreement with an Affiliate outside of the ordinary course of
business of the Borrower, such other Loan Party or such other Subsidiary so long
as such Operating Agreement complies with the terms of the immediately preceding
clause (b)(ii) or (c) except for any transaction with a Loan Party or any direct
or indirect owner thereof, any transaction approved by a majority of the Board
of Trustees of the Borrower (including a majority of the independent trustees).
Section 9.1.9.9.    Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.
Section 9.1.9.10.    Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Borrower, such other
Loan Party or such other Subsidiary.


118

--------------------------------------------------------------------------------





Section 9.19.11.    Use of Proceeds.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti‑Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.
(a)    No part of the proceeds of any of the Loans or any other extension of
credit hereunder shall be used for purchasing or carrying margin stock (within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System) or for any purpose which violates the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System. If requested
by the Administrative Agent or any Lender (through the Administrative Agent),
the Borrower shall promptly furnish to the Administrative Agent and each
requesting Lender a statement in conformity with the requirements of Form G-3 or
Form U-1, as applicable, under Regulation U of the Board of Governors of the
Federal Reserve System.
(b)    The Borrower shall not use, and shall ensure that its Subsidiaries and
Unconsolidated Affiliates and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loans or any other
extension of credit hereunder, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
Section 9.12.    Temporary Waiver Period.
Notwithstanding anything to the contrary contained herein, at all times during
the Temporary Waiver Period and continuing thereafter until the Post-Temporary
Waiver Period Compliance Date, the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary or Unconsolidated Affiliate to do any
of the following without the prior written consent of the Requisite Lenders:
(a)    incur any additional Indebtedness (including, without limitation, any
increase in the Term Loans or the Revolving Commitments pursuant to Section
2.16), other than (i) borrowings of Revolving Loans in accordance with the terms
hereof, (ii) any issuance by the Borrower of unsecured notes pursuant to a
Qualified Notes Issuance, provided that (A) the proceeds thereof are applied in
accordance with Section 2.8(b)(iv)(C) and (B) no Default or Event of Default has
occurred and is continuing or would result therefrom, (iii) pursuant to a
Stimulus Transaction, and (iv) any other incurrence by (x) the Borrower of
unsecured Indebtedness or (y) any Subsidiary or Unconsolidated Affiliate of
secured or unsecured Nonrecourse Indebtedness (which Indebtedness may be
guaranteed by the Borrower on a nonrecourse basis (subject to customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability)), in each case, provided that (A)
subject to clause (C)(2) below, the proceeds thereof are applied in accordance
with Section 2.8(b)(iv), (B) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (C) in the case of secured Nonrecourse
Indebtedness pursuant to clause (y), (1) such secured Nonrecourse Indebtedness
is not secured by any Pledged Interests or any other assets owned by the issuers
thereof and (2) the Net Cash Proceeds of such secured Nonrecourse Indebtedness
are used solely to repay the outstanding Term Loans and the 4.25% Senior Notes,
in each case in accordance with Section 2.8(b)(iii)(B). For avoidance of doubt,
no secured Nonrecourse Indebtedness shall be permitted pursuant to the preceding
clause (iv)(y) in excess of the amount necessary to repay the outstanding Term
Loans and the 4.25% Senior Notes;
(b)    acquire any real property or make any other Investments of any kind,
other than: (i) renovations or improvements required to be paid by Borrower or
its Subsidiaries (or its Ownership Share thereof to be paid by Unconsolidated
Affiliates) pursuant to leases and contracts in effect as of the Second
Amendment Effective Date in


119

--------------------------------------------------------------------------------





an aggregate amount not to exceed $70,000,000, (ii) completion of in-process
renovations (as of the Second Amendment Effective Date) required to be paid by
Borrower or its Subsidiaries for the Sonesta Hotels in an aggregate amount not
to exceed $10,000,000, (iii) rebranding, repurposing and leasing costs to be
paid by Borrower or its Subsidiaries (or its Ownership Share thereof to be paid
by Unconsolidated Affiliates) as a result of management contract and lease
defaults and terminations in an aggregate amount not to exceed $20,000,000, (iv)
maintenance capital expenditures and reimbursements required to be paid by
Borrower or its Subsidiaries to TravelCenters of America Inc. (“TA”) consistent
with past practices in an aggregate amount not to exceed $55,000,000, (v)
maintenance capital expenditures and contractual capital expenditures to be paid
by Borrower or its Subsidiaries (or its Ownership Share thereof to be paid by
Unconsolidated Affiliates) in an aggregate amount not to exceed $20,000,000, and
(vi) if TA conducts an equity offering, the acquisition by the Borrower of such
minimum number of additional shares of TA as would permit the Borrower to retain
pro rata ownership of 8.2% of TA in an aggregate amount not to exceed
$25,000,000 (the foregoing clauses (i) through (vi), collectively, the
“Permitted Capital Expenditures”);
(c)    make any Restricted Payments, provided that (i) the Borrower may declare
and make cash distributions to its shareholders in an aggregate amount not to
exceed the minimum amount necessary for the Borrower to remain in compliance
with Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code, (ii)
the Borrower shall be permitted to make Restricted Payments of not more than
$0.01 per share in cash to the holders of its capital stock following the end of
each fiscal quarter of Borrower, and (iii) any Subsidiary or Unconsolidated
Affiliate may make Restricted Payments to the Borrower or any Subsidiary
thereof, provided that, at any time Equity Pledges are required pursuant to
Section 7.14, no Loan Party shall make any Restricted Payments to any Subsidiary
that is not a Loan Party and is obligated in respect of any Indebtedness;
(d)    take any action, or refrain from taking any action, that would be
prohibited during a Default or Event of Default, including, without limitation,
mergers, liquidations, liens, encumbrances, releases, and certain transfers in
each case which would otherwise be permitted hereunder, other than (i) the
borrowing of Revolving Loans or Swingline Loans otherwise permitted hereunder,
(ii) the issuance, extension or amendment of any Letter of Credit otherwise
permitted hereunder, (iii) requesting a Conversion or Continuation of LIBOR
Loans in accordance with Sections 2.9 and 2.10, as applicable, (iv) dispositions
of property or other Investments, in each case, pursuant to an arm’s-length
third party transactions in the ordinary course of business, (v) Permitted
Capital Expenditures, and (vi) the granting of any Liens on assets (other than
the Pledged Interests or assets owned by the issuers thereof) to the extent
securing any Indebtedness permitted under Section 9.12(a)(iv)(y); and
(e)    use the proceeds of any Revolving Loans or other Credit Event to directly
or indirectly repay any Indebtedness other than the repayment of the 4.25%
Senior Notes.
ArticleARTICLE X. Default
Section 10.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower (i) shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Loans or any
Reimbursement Obligation or (ii) shall fail to pay when due any interest on any
of the Loans or any of the other payment Obligations owing by the Borrower under
this Agreement, any other Loan Document or the Fee Letter or any other Loan
Party shall fail to pay when due any payment Obligation owing by such other Loan
Party under any Loan Document to which it is a party, and, in the case of a
failure described in this clause (ii), such failure shall continue for a period
of 5 Business Days.
(b)    Default in Performance.


120

--------------------------------------------------------------------------------





(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(h) or Article IX.; or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.
(d)    Indebtedness Cross‑Default.
(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
pay when due and payable (after giving effect to any applicable grace or cure
period) the principal of, or interest on, any Indebtedness (other than the Loans
and Reimbursement Obligations) having an aggregate outstanding principal amount
(or, in the case of any Derivatives Contract, having a Derivatives Termination
Value) of, in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of an aggregate outstanding
principal amount greater than or equal to (A) $25,000,000 in the case of
Indebtedness that is not Nonrecourse Indebtedness or (B) $75,000,000 in the case
of Indebtedness that is Nonrecourse Indebtedness (“Material Indebtedness”); or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(other than as a result of customary non default mandatory prepayment
requirements associated with asset sales, casualty events or debt or equity
issuances); or
(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity (other
than as a result of customary non default mandatory prepayment requirements
associated with asset sales, casualty events or debt or equity issuances).
(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness of
which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all other
Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner,


121

--------------------------------------------------------------------------------





the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or (viii)
take any corporate or partnership action for the purpose of effecting any of the
foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor that, together with all other Guarantors then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $25,000,000 of Total Asset Value, or (z) a Subsidiary (other than an
Excluded Subsidiary all the Indebtedness of which is Nonrecourse Indebtedness)
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party(including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.
(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).
(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (x) for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) or (y) is not otherwise
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations, exceeds, individually or together with all other such judgments or
orders entered against (1) the Borrower or any Guarantor $25,000,000, or (2) any
other Subsidiaries, $50,000,000, or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, (1) for the Borrower or any
Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.
(j)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or


122

--------------------------------------------------------------------------------





(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(l)    Change of Control.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 25.0% of the total voting power of the then
outstanding voting stock of the Borrower; or
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Borrower (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Borrower then in
office; or
(iii)    RMR shall cease for any reason to act as the sole business manager for
the Borrower.
Section 10.110.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.


123

--------------------------------------------------------------------------------





(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.
(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, in each case,
in accordance with the terms of the applicable Specified Derivatives Contract,
to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.
Section 10.110.3.    Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.
Section 10.1.10.4.    Marshaling; Payments Set Aside.
None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
Section 10.1.10.5.    Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies pursuant to
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:


124

--------------------------------------------------------------------------------





(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Bank in its capacity
as such and each Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Banks and Swingline Lenders in proportion to
the respective amounts described in this clause (a) payable to them;
(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;
(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swingline Loans;
(d)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (d) payable to them;
(e)    to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;
(f)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and
(g)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
Section 10.110.6.    Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter


125

--------------------------------------------------------------------------------





of Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing or the payee with respect to such presentment.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account being less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Revolving
Lenders have not otherwise received payment for the amount so reimbursed or
funded, the Administrative Agent shall promptly remit to the Revolving Lenders
the amount so reimbursed or funded for such Extended Letter of Credit that
remains in the Letter of Credit Collateral Account, pro rata in accordance with
the respective unpaid reimbursements or funded participations of the Revolving
Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 10.1.10.7.    Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 10.110.8.    Rights Cumulative.
(a)    The rights and remedies of the Administrative Agent, the Issuing Banks,
the Lenders and the Specified Derivatives Providers under this Agreement, each
of the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Banks, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, any Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


126

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or a Swingline Lender, as the
case may be) hereunder or under the other Loan Documents, (iii) any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract, (iv) any Lender from
exercising setoff rights in accordance with Section 12.3. (subject to the terms
of Section 3.3.), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (y) in
addition to the matters set forth in clauses (ii), (iv) and (v) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.
ArticleARTICLE XI. The Administrative Agent
Section 11.1.    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall


127

--------------------------------------------------------------------------------





have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 11.1.11.2.    Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include such
Lender in each case in its individual capacity. The Lender acting as
Administrative Agent and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks or the other Lenders. Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Issuing Banks or the other Lenders. The Issuing
Banks and the Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.
Section 11.111.3.    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Unless a Lender shall
give written notice to the Administrative Agent that it specifically objects to
the requested determination, consent, approval or disapproval (together with a
reasonable written explanation of the reasons behind such objection; provided,
that no insufficiency in any such explanation shall effect or otherwise impair
such Lender’s objection to the requested determination, consent, approval or
disapproval) within fifteen (15) Business Days (or such lesser or greater period
as may be specifically required under the express terms of the Loan Documents)
of receipt of such communication, such Lender shall be deemed to have
conclusively provided such requested determination, consent, approval or
disapproval; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.6.(b).
Section 11.111.4.    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party under any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 11.1.11.5.    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful


128

--------------------------------------------------------------------------------





misconduct in connection with its duties expressly set forth herein or therein
as determined by a court of competent jurisdiction in a final non-appealable
judgment. Without limiting the generality of the foregoing, the Administrative
Agent may consult with legal counsel (including its own counsel or counsel for
the Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Administrative Agent nor any of its Related
Parties: (a) makes any warranty or representation to any Lender, any Issuing
Bank or any other Person, or shall be responsible to any Lender, any Issuing
Bank or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Banks and the Specified Derivatives Providers in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.
Section 11.1.11.6.    Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out‑of‑pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the


129

--------------------------------------------------------------------------------





Administrative Agent is not so entitled to indemnification. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 11.111.7.    Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Banks acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.
Section 11.111.8.    Successor Administrative Agent.
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent by all of the Lenders
(excluding the Lender then acting as Administrative Agent) and the Borrower upon
30 days’ prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall


130

--------------------------------------------------------------------------------





nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or such Issuing Bank were itself
the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation or removal, as
applicable, as an Issuing Bank and as a Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and a Swingline Lender hereunder and under the other Loan Documents and (ii) any
successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as an Issuing Bank outstanding
at the time of such succession (which letters of credit issued in substitution
shall be deemed to be, and the substituted Letters of Credit shall cease to be,
Letters of Credit issued hereunder) or make other arrangements satisfactory to
the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.
Section 11.111.9.    Titled Agents.
Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.
Section 11.10.    Collateral Matters; Protective Advances.
(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or any Loan Document which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents.
(b)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of the Obligations, (ii) as
expressly permitted by, but only in accordance with, the terms of the applicable
Loan Document, and (iii) if approved, authorized or ratified in writing by the
Requisite Lenders (or such greater number of Lenders as this Agreement or any
other Loan Document may expressly provide). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.
(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Lenders hereunder or


131

--------------------------------------------------------------------------------





pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
other Loan Party in respect of) all interests retained by the Borrower or any
other Loan Party, including, without limitation, the proceeds of such sale or
transfer, all of which shall continue to constitute part of the Collateral. In
the event of any sale or transfer of Collateral, or any foreclosure with respect
to any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.
(d)    The Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by the Borrower, any other Loan Party or any other Subsidiary or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
its gross negligence or willful misconduct.
(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one (1) calendar year with respect
to each Pledged Interest up to the sum of (i) amounts expended to pay taxes,
assessments and governmental charges or levies imposed upon such Collateral;
(ii) amounts expended to pay insurance premiums for policies of insurance
related to such Collateral; and (iii) $5,000,000. Protective Advances in excess
of said sum during any calendar year for any Pledged Interest shall require the
consent of the Requisite Lenders. The Borrower agrees to pay on demand all
Protective Advances.
(f)    By their acceptance of the benefits of the Pledge Agreement, each Lender
that is at any time itself a Specified Derivatives Provider, or having an
Affiliate that is a Specified Derivatives Provider, hereby, for itself, and on
behalf of any such Affiliate, in its capacity as a Specified Derivatives
Provider, acknowledges that obligations arising under any Specified Derivatives
Contract are not secured by the Collateral.
Section 11.11.    Post-Foreclosure Plans.
If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of an assignment in lieu of
foreclosure, or is retained in satisfaction of all or any part of the
Obligations, the title to any such Collateral, or any portion thereof, shall be
held in the name of the Administrative Agent or a nominee or Subsidiary of the
Administrative Agent, as “Administrative Agent”, for the ratable benefit of all
Lenders. The Administrative Agent shall prepare a recommended course of action
for such Collateral (a “Post-Foreclosure Plan”), which shall be subject to the
approval of the Requisite Lenders. In accordance with the approved
Post-Foreclosure Plan, the Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including
agents for the sale of such Collateral, and the collecting of sums from such
Collateral and paying the expenses of such Collateral. Actions taken by the
Administrative Agent with respect to the Collateral, which are not specifically
provided for in the approved Post-Foreclosure Plan or reasonably incidental
thereto, shall require the written consent of the Requisite Lenders by way of
supplement to such Post-Foreclosure Plan. Upon demand therefor from time to
time, each Lender will contribute its share (based on its Pro Rata Share) of all
reasonable costs and expenses incurred by the Administrative Agent pursuant to
the approved Post-Foreclosure Plan in connection with the maintenance and sale
of such Collateral. In addition, the Administrative Agent shall render or cause
to be rendered to each Lender, on a monthly basis, an income and expense
statement for such Collateral, and each Lender shall promptly contribute its Pro
Rata Share of any operating loss for such Collateral, and such other expenses
and operating reserves as the Administrative Agent


132

--------------------------------------------------------------------------------





shall deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is net operating income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lender. All such distributions shall be made to the Lenders in accordance with
their respective Pro Rata Shares. The Lenders acknowledge and agree that if
title to any Collateral is obtained by the Administrative Agent or its nominee,
such Collateral will not be held as a permanent investment but will, consistent
with and subject to the requirements of Section 11.10 and this Section 11.11, be
liquidated and the proceeds of such liquidation will be distributed in
accordance with Section 10.5 as soon as practicable. The Administrative Agent
shall undertake to sell such Collateral, at such price and upon such terms and
conditions as the Requisite Lenders reasonably shall determine to be most
advantageous to the Lenders.
ArticleARTICLE XII. Miscellaneous
Section 12.1.    Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:


HospitalityService Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Telecopy Number: (617) 219-8349
Telephone Number: (617) 796-8350
If to the Administrative Agent:


Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
Charlotte, North Carolina 28202
Attn: Anand J. Jobanputra
Telecopier: (704) 715-1428
Telephone: (704) 383-4013
If to the Administrative Agent under Article II.:




133

--------------------------------------------------------------------------------





Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch
Telecopier: (866) 968-5589
Telephone: (612) 667-1098
        
If to Wells Fargo Bank, National Association as Issuing Bank or Swingline
Lender:


Wells Fargo Bank, National Association
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attn: Marsha Rouch
Telecopier: (866) 968-5589
Telephone: (612) 667-1098
With a copy to:


Wells Fargo Bank, National Association
2030 Main Street
Suite 800
Irvine, California 92614
Attn: Rhonda Friedly
Telecopier: (949) 851-9728
Telephone: (949) 251-4383
If to Bank of America, N.A. as Issuing Bank or Swingline Lender:


Bank of America, N.A.
Global Trade Operations


134

--------------------------------------------------------------------------------





One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Telecopier: 1.800.755.8743
Telephone: 1.800.370.7519
E-mail Address:
scranton_standby_lc@bankofamerica.comscranton_standby_lc@bankofamerica.com
SWIFT Address: BOFAUS3N
If to PNC Bank, National Association as Issuing Bank:


PNC Bank, National Association
Participated Servicing
6750 Miller Rd
Brecksville, OH 44141-3265
Attn: Myra Ollison
If to Royal Bank of Canada as Issuing Bank:


Royal Bank of Canada
30 Hudson Street,
28th floor
Jersey City, NJ 07302-4699
Attn: Credit Administration
Telecopier: 212.428.3015
Telephone: 212.428.6298
If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage


135

--------------------------------------------------------------------------------





prepaid and addressed to the address of the Borrower or the Administrative
Agent, the Issuing Banks and the Lenders at the addresses specified; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 8.5. to
the extent applicable; provided, however, that, in the case of the immediately
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Section 12.112.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, such Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(e) or 10.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.
Section 12.112.3.    Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of


136

--------------------------------------------------------------------------------





the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 12.1.12.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, any of the ISSUING BANKs OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, any of the ISSUING BANKs OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


137

--------------------------------------------------------------------------------





(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.1.12.5.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment, and the
principal outstanding balance of the Term Loan subject to such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed) (provided that the Borrower’s consent shall not be required if a
Default or Event of Default shall exist at the time of such assignment);
provided, however, that if, after giving effect to such assignment, the amount
of the Revolving Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Revolving Commitment or the Loans at the time owing to it, as applicable.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender


138

--------------------------------------------------------------------------------





from assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment and its Term Loan on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (a) a Revolving Commitment if such assignment is to a Person that is not
already a Revolving Lender with a Commitment, an Affiliate of such a Revolving
Lender or an Approved Fund with respect to such a Lender or (y) a Term Loan to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each Swingline Lender and each Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment.
(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) if such Lender
will be a Revolving Lender, acquire (and fund as appropriate) its full pro rata
share of all Revolving Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


139

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.9.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, any Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document that (w) increases such Lender’s Commitment
or reduces the principal of any such Lender’s Loans, in each case, in which such
Participant has a participation, (x) extends the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduces the
rate at which interest is payable thereon or (z) releases any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.13.(b), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(c) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated


140

--------------------------------------------------------------------------------





interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 12.1.12.6.    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Term Loan Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Notwithstanding anything to the contrary contained in this Section,
the Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.
(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:


141

--------------------------------------------------------------------------------





(i)    increase (or reinstate) a Commitment of a Lender (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.5. and
any increases contemplated under Section 2.16.) or subject such Lender to any
additional obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;
(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.13.) or “Revolving Commitment Percentage”, or
otherwise postpone any date fixed for, or forgive, any payment of principal of,
or interest on, any Revolving Loans or for the payment of any other Obligations
owing to the Revolving Lenders, or extend the expiration date of any Letter of
Credit beyond the Revolving Termination Date (except as permitted under
Section 2.3.(b)) or, with respect to any Letter of Credit having an expiration
date beyond the Revolving Termination Date as permitted by Section 2.3.(b),
extend the expiration date of such Letter of Credit, in each case, without the
written consent of each Revolving Lender;
(v)    modify the definitions of “Term Loan Maturity Date” or “Term Loan
Percentage”, or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Term Loans or for the payment of any other
Obligations owing to the Term Loan Lenders, in each case, without the written
consent of each Term Loan Lender;
(vi)    while any Term Loans remain outstanding, amend, modify or waive
(A) Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in
each case, without the written consent of the Requisite Revolving Lenders;
(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender;
(viii)    amend this Section or amend any of the other definitions of the terms
used in this Agreement or the other Loan Documents insofar as such definitions
affect the substance of this Section without the written consent of each Lender;
(ix)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;
(x)    modify the definition of the term “Requisite Term Loan Lenders” or modify
in any other manner the number or percentage of the Term Loan Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Term Loan Lender;
(xi)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;
(xii)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.13.(b) without the written consent of each Lender;


142

--------------------------------------------------------------------------------





(xiii)    waive a Default or Event of Default under Section 10.1.(a) without the
written consent of each Lender; or
(xiv)    amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Lender.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of a Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. The Administrative Agent and the Borrower may, without the
consent of any Lender, enter into the amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
4.2.(b) in accordance with the terms of Section 4.2.(b). Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a Commitment
of a Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender.No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement and the Administrative
Agent will provide a copy of such amendment to the Lenders.
Section 12.1.12.7.    Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any


143

--------------------------------------------------------------------------------





Issuing Bank or any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.
Section 12.1.12.8.    Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loan Documents; (k) for purposes of establishing a “due
diligence” defense, and (l) with the consent of the Borrower. Notwithstanding
the foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent, such Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received from the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.1.12.9.    Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Banks, the Lenders, all of the
Affiliates of each of the Administrative Agent, any of the Issuing Banks or any
of the Lenders, and their respective Related Parties (each referred to herein as
an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified


144

--------------------------------------------------------------------------------





Costs indemnification in respect of which is specifically covered by
Section 3.10. or 4.1. or expressly excluded from the coverage of such Sections)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, any
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Banks and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Banks and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Banks
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Administrative Agent, the Issuing Banks or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment; (ix) any
civil penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, any Issuing Bank or any Lender as a result
of conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non‑compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws.
(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such


145

--------------------------------------------------------------------------------





Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 12.1.12.10.    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Extended Letters of Credit in respect of which the
Borrower has satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Revolving Termination Date,
or any other date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), any Letters of Credit remain outstanding, then the provisions of
this Agreement applicable to Letters of Credit, including without limitation,
the terms of Section 2.13 and the Borrower’s reimbursement obligations under
Section 2.3.(d), shall remain in effect until all such Letters of Credit have
expired, have been cancelled or have otherwise terminated. The indemnities to
which the Administrative Agent, the Issuing Banks and the Lenders are entitled
under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Sections 12.4. and 12.12., shall continue in full force and effect
and shall protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 12.1.12.11.    Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.1.12.12.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


146

--------------------------------------------------------------------------------





Section 12.1.12.13.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.1.12.14.    Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 12.1.12.15.    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.1.12.16.    Limitation of Liability.
None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.1.12.17.    Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.
Section 12.1.12.18.    Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.


147

--------------------------------------------------------------------------------





Section 12.1.12.19.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 12.1.12.20.    LIABILITY OF TRUSTEES, ETC.
THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:
THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER. ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION. THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.
Section 12.1.12.21.    Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
Section 12.112.22.    No Novation.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis only.
(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING
CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS


148

--------------------------------------------------------------------------------





CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).
Section 12.22.12.23.    Acknowledgement Regarding Any Supported QFCs.22 NTD:
FIRST AMENDMENT ERRANTLY ADDED A SECOND SECTION 12.22, THIS SECTION SHOULD BE
CHANGED TO SECTION 12.23 AND ORIGINAL SECTION 12.22 REAFFIRMED.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[Signatures on Following Pages]


{S2587885; 2}    


{S2587885; 2}    
SCHEDULE 1.1(d)
List of Sonesta Hotels
1.
Sonesta Hilton Head
130 Shipyard Drive
Hilton Head, SC
2.
Royal Sonesta Cambridge
40 Edwin H. Land
Boulevard
Cambridge, MA 02142



149

--------------------------------------------------------------------------------





3.
Royal Sonesta Harbor Court
Baltimore
550 Light Street
Baltimore, MD
4.
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
5.
Royal Sonesta Houston
Hotel
2222 West Loop South
Houston, TX
6.
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
7.
Sonesta Fort Lauderdale 
999 North Fort Lauderdale Beach Boulevard 
Fort Lauderdale, FL
8.
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
9.
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
10.
The Clift Royal Sonesta Hotel
495 Geary Street
San Francisco, CA
11.
The Sonesta Irvine
17941 Von Karman Avenue
Irvine, CA
12.
The Royal Sonesta Chicago
71 East Wacker Drive
Chicago, IL



150

--------------------------------------------------------------------------------





13.
Sonesta Suites Scottsdale
7300 East Gainey Suites Drive
Scottsdale, AZ
14.
Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL
15.
Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA
16.
Sonesta ES Suites Atlanta
760 Mt. Vernon Highway N.E.
Atlanta, GA
17.
Sonesta ES Suites Burlington
11 Old Concord Road
Burlington, MA
18.
Sonesta ES Suites Andover
4 Technology Drive
Andover, MA
19.
Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ
20.
Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ
21.
Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ
22.
Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA
23.
Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH



151

--------------------------------------------------------------------------------





24.
Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ
25.
Sonesta ES Suites Houston
5190 Hidalgo Street
Houston, TX
26.
Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD
27.
Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC
28.
Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO
29.
Sonesta ES Suites Tucson
6477 East Speedway Boulevard
Tucson, AZ
30.
Sonesta ES Suites Colorado Springs
3880 North Academy Boulevard
Colorado Springs, CO
31.
Sonesta ES Suites Minneapolis
3040 Eagandale Place
Eagan, MN
32.
Sonesta ES Suites Omaha
6990 Dodge Street
Omaha, NE
33.
Sonesta ES Suites Princeton
4225 US Highway 1
South Brunswick - Princeton, NJ
34.
Sonesta ES Suites Somers Point
900 Mays Landing Road
Somers Point, NJ



152

--------------------------------------------------------------------------------





35.
Sonesta ES Suites Cincinnati
2670 Kemper Road
Sharonville, OH
36.
Sonesta ES Suites Oklahoma City
4361 West Reno Avenue
Oklahoma City, OK
37.
Sonesta ES Suites Burlington
35 Hurricane Lane
Williston, VT
38.
Sonesta ES Suites Cleveland Airport
17525 Rosbough Drive
Middleburg Heights, OH
39.
Sonesta ES Suites Westlake
30100 Clemens Road
Westlake, OH
40.
Sonesta ES Suites Birmingham
3 Greenhill Pkwy at U.S. Highway 280
Birmingham, AL
41.
Sonesta ES Suites Montgomery
1200 Hilmar Court
Montgomery, AL
42.
Sonesta ES Suites
Wilmington - Newark
240 Chapman Road
Newark, DE
43.
Sonesta ES Suites Jacksonville
8365 Dix Ellis Trail
Jacksonville, FL
44.
Sonesta ES Suites Ann Arbor
800 Victors Way
Ann Arbor, MI



153

--------------------------------------------------------------------------------





45.
Sonesta ES Suites
St. Louis - Chesterfield
15431 Conway Road
Chesterfield, MO

EXHIBIT B


Form of Pledge Agreement


[To be attached]    
{S2587885; 2}    18    


EXECUTION VERSION
{S2587885; 2}    


PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT, dated as of May 8, 2020 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), is entered into by and among Service Properties Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower listed on the
signature pages hereof (together with the Borrower, each, a “Pledgor” and
collectively, the “Pledgors”, which terms shall include any Person that becomes
a Pledgor pursuant to Section 32 hereof), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the benefit of the Lenders (as defined below).
RECITALS:
WHEREAS, the Borrower, the financial institutions from time to time party
thereto as lenders (collectively, the “Lenders”), and the Administrative Agent
have entered into that certain Second Amended and Restated Credit Agreement,
dated as of May 10, 2018 (as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement, dated as of September 17, 2019, and by
that certain Second Amendment to Second Amended and Restated Credit Agreement,
dated as of the date hereof (the “Second Amendment”), and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions contained
in the Credit Agreement;
WHEREAS, the Borrower and each of the other Pledgors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;
WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and from the modifications thereto
contemplated by the Second Amendment; and
WHEREAS, it is a condition precedent to the continued extension of such
financial accommodations under the Credit Agreement and to the effectiveness of
the Second Amendment that the Pledgors execute and deliver this Pledge
Agreement, among other things, to grant to the Administrative Agent


154

--------------------------------------------------------------------------------





for benefit of the Lenders a security interest in the Pledged Collateral (as
defined below) as security for the Obligations.
NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of any Pledgor pursuant to any Loan Document, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Administrative Agent hereby agree as follows:
section 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined (and, with respect to such
terms, the singular shall include the plural and vice versa and any gender shall
include any other gender as the context may require). Unless otherwise defined
herein or in the Credit Agreement, capitalized terms used herein that are
defined in the UCC have the meanings assigned to them in the UCC, including,
without limitation “Control” and “Security”. In addition, as used in this Pledge
Agreement:
“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest in the Equity Interests of the Pledged Subsidiaries named on
Schedule I attached hereto (and/or on any Schedule I attached to any applicable
Pledge Supplement or Pledge Amendment), including, without limitation, all
economic interest and rights to vote or otherwise manage or control such Pledged
Subsidiaries and all rights as a partner, shareholder, member or trustee
thereof, whether now owned or hereafter acquired.
“Pledged Subsidiary” means a Person that has issued any Equity Interest that
constitutes any part of the Pledged Collateral.
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Administrative
Agent’s security interest in any Pledged Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions. Any and all terms used in this Pledge Agreement which are defined in
the UCC shall be construed and defined in accordance with the meaning and
definition ascribed to such terms under the UCC, unless otherwise defined
herein.
section 2.Pledge. Each Pledgor hereby pledges and collaterally assigns to the
Administrative Agent, for the benefit of the Lenders, and grants to the
Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right to set off against, any and all right, title and
interest of such Pledgor in and to the collateral described in subsections (a)
through (h) below (collectively, the “Pledged Collateral”):
(a)The Pledged Interests;
(b)All distributions, cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof to which such
Pledgor shall at any time be entitled in respect of the Pledged Interests;
(c)All payments due or to become due to such Pledgor in respect of any of the
foregoing;
(d)All of such Pledgor’s claims, rights, powers, privileges, authority, puts,
calls, options, security interests, liens and remedies, if any, in respect of
any of the foregoing;
(e)All of such Pledgor’s rights to exercise and enforce any and every right,
power, remedy, authority, option and privilege of such Pledgor relating to any
of the foregoing including, without


155

--------------------------------------------------------------------------------





limitation, any power to (i) terminate, cancel or modify any agreement in
respect of the foregoing, (ii) execute any instruments and to take any and all
other action on behalf of and in the name of such Pledgor in respect of any of
the foregoing and the applicable issuer thereof, (iii) exercise voting rights or
make determinations, (iv) exercise any election (including, but not limited to,
election of remedies), (v) exercise any “put”, right of first offer or first
refusal, or other option, (vi) exercise any right of redemption or repurchase,
(vii) give or receive any notice, consent, amendment, waiver or approval, (viii)
demand, receive, enforce, collect or receipt for any of the foregoing, (ix)
enforce or execute any checks, or other instruments or orders, (x) file any
claims and to take any action in connection with any of the foregoing; or (xi)
otherwise act as of such Pledgor were the absolute owner of such Pledged
Interests and all rights associated therewith;
(f)All certificates and instruments representing or evidencing any of the
foregoing;
(g)All other rights, titles, interests, powers, privileges and preferences
pertaining to any of the foregoing; and
(h)All proceeds and products of the foregoing, however and whenever acquired and
in whatever form.
section 3.Security for Obligations. The security interest created hereby in the
Pledged Collateral secures the prompt payment, performance and observance of the
Obligations.
section 4.Delivery of Pledged Collateral; Financing Statements.
(a)Each Pledgor shall deliver to the Administrative Agent (i) within 10 Business
Days following the execution and delivery of this Pledge Agreement (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion), all certificates representing the Pledged Interests held by or on
behalf of such Pledgor, together with a supplement to Schedule I setting forth
the certificate number of each such certificate, and (ii) promptly upon the
receipt thereof by or on behalf of such Pledgor, any other certificates and
instruments constituting Pledged Collateral. Prior to delivery to the
Administrative Agent, all such certificates and instruments, if any,
constituting Pledged Collateral shall be held in trust by such Pledgor for the
benefit of the Administrative Agent pursuant hereto. Each such certificate shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by a duly executed instrument of transfer or assignment in blank, substantially
in the form provided in Exhibit C attached hereto (a “Transfer Power”).
(b)Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
that the Administrative Agent may reasonably deem necessary to perfect the
security interest granted hereby, any financing statements or amendments thereto
that (a) describe the Pledged Collateral and (b) contain any other information
required by Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment.


156

--------------------------------------------------------------------------------





section 5.Subsequent Changes Affecting Pledged Collateral. Each Pledgor
represents and warrants that it has made its own arrangements for keeping itself
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, cash distributions or other distributions, reorganizations or
other exchanges, tender offers and voting rights), and each Pledgor agrees that
neither the Administrative Agent nor any of the Lenders shall have any
obligation to inform the Pledgors of any such changes or potential changes or to
take any action or omit to take any action with respect thereto. The
Administrative Agent may, after the occurrence and during the continuance of an
Event of Default, without notice and at its option, transfer or register the
Pledged Collateral or any part thereof into its or its nominee’s name with or
without any indication that such Pledged Collateral is subject to the security
interest hereunder. In addition, the Administrative Agent may, after the
occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing Pledged Interests for
certificates or instruments of smaller or larger denominations.
section 6.Representations and Warranties. Each Pledgor represents and warrants
as follows:
(a)Title and Liens. Such Pledgor is, and will at all times continue to be, the
sole legal and beneficial owner of the Pledged Collateral of such Pledgor, free
and clear of any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) and (e) through (j) of the definition thereof) or
Negative Pledge.
(b)Interests in Partnerships and LLCs. None of the Pledged Collateral consisting
of an interest in a partnership or in a limited liability company (i) is dealt
in or traded on a securities exchange or in securities markets, (ii) is an
investment company security, or (iii) is held in a Securities Account. Effective
at all times from and after the date that is 10 Business days following the date
hereof, all of the Pledged Collateral consisting of an interest in a partnership
or a limited liability company shall by its terms expressly provide that it is a
security governed by Article 8 of the UCC and such security shall be evidenced
by a certificate.
(c)Authorization. Such Pledgor has the right, power and authority, and has taken
all necessary action to authorize it, to execute, deliver and perform this
Pledge Agreement in accordance with its terms. The execution, delivery and
performance of this Pledge Agreement in accordance with its terms, including the
granting of the security interest hereunder, do not and will not, by the passage
of time, the giving of notice, or both: (i) require any governmental approval or
violate any applicable law relating to such Pledgor, (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of
such Pledgor, or any indenture, agreement or other instrument to which such
Pledgor is a party or by which it or any of the Pledged Collateral of such
Pledgor or its other property may be bound, or (iii) except for any Lien created
hereunder, result in or require the creation or imposition of any Lien upon or
with respect to any of the Pledged Collateral of such Pledgor or such Pledgor’s
other property whether now owned or hereafter acquired. Neither such Pledgor nor
any Subsidiary thereof is an Affected Financial Institution.
(d)Name, Organization, Etc. Such Pledgor’s exact legal name, type of legal
entity, jurisdiction of formation, organizational identification number and
location of its chief executive office are, as of the date hereof, as set forth
on Schedule II. Except as set forth on such Schedule II, within the 5 years
prior to the date hereof, such Pledgor has not changed its name or merged with
or otherwise combined its business with any other Person. Such Pledgor (i) is a
corporation, limited liability company or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
formation as set forth on Schedule II, (ii) is duly organized and validly
existing solely under the laws of such jurisdiction of formation, (iii) has the
power and authority to own, lease and operate its Properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a domestic or foreign corporation, limited
liability company or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification or


157

--------------------------------------------------------------------------------





authorization, except where the failure to be so qualified or authorized could
not reasonably be expected to have, in each instance, a Material Adverse Effect.
(e)Pledged Collateral. The information set forth on Schedule I with respect to
the Pledged Collateral of such Pledgor is true and correct. Such Pledgor is the
sole owner of each of its Pledged Subsidiaries, and the Pledged Interests of
such Pledgor represent 100% of each class of the issued and outstanding capital
stock, membership interests or partnership interests, as applicable, of each of
its Pledged Subsidiaries.
(f)Validity and Perfection of Security Interest. This Pledge Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral. Such security interest will be perfected (i) with respect to any
such Pledged Collateral that is a Security and is evidenced by a certificate,
when such Pledged Collateral is delivered to the Administrative Agent with duly
executed Transfer Powers with respect thereto or when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the Pledgors, (ii) with respect to any such
Pledged Collateral that is a Security but is not evidenced by a certificate,
when UCC financing statements in appropriate form are filed in the appropriate
filing offices in the jurisdiction of organization of the Pledgors or when
control is established by the Administrative Agent over such interests in
accordance with the provision of Section 8-106 of the UCC, or any successor
provision, and (iii) with respect to any such Pledged Collateral that is not a
Security, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the Pledgors.
Except as set forth in this subsection, no action is necessary to perfect the
security interest granted by any Pledgor under this Pledge Agreement.
(g)No Other Interests. No financing statement naming any Pledgor as debtor and
describing or purporting to cover all or any portion of the Pledged Collateral,
which has not lapsed or been terminated, has been filed in any jurisdiction
except for financing statements naming the Administrative Agent as secured
party. No Pledgor has (i) registered the Pledged Collateral in the name of any
other Person, (ii) consented to any agreement by any of the Pledged Subsidiaries
in which any such Pledged Subsidiary agrees to act on the instructions of any
other Person, (iii) delivered the Pledged Collateral to any other Person, or
(iv) otherwise granted Control of the Pledged Collateral to any other Person.
(h)Authorization of Equity Interest. All Equity Interests which constitute
Pledged Collateral are duly authorized, validly issued, and if applicable, fully
paid and nonassessable and are not subject to preemptive rights of any Person.
(i)Pledgor’s Authority. No authorization, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required either (i) for the pledge of the Pledged Collateral pursuant to this
Pledge Agreement or for the execution, delivery or performance of this Pledge
Agreement by the Pledgors (except for the filing of financing statements
contemplated pursuant to Section 4(b) hereof) or (ii) for the exercise by the
Administrative Agent of the voting or other rights provided for in this Pledge
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Pledge Agreement (except as may be required in connection with such disposition
by laws affecting the offering and sale of securities generally). There are no
restrictions upon the voting rights associated with, or upon the transfer of,
any of the Pledged Collateral.
(j)Transfer Powers. Any Transfer Powers delivered in connection with this Pledge
Agreement are duly executed and give the Administrative Agent the authority they
purport to confer.
(k)Obligations to Pledged Subsidiaries. No Pledgor has any obligation to make
further capital contributions or make any other payments to the Pledged
Subsidiaries with respect to its interest therein.


158

--------------------------------------------------------------------------------





section 7.Covenants.
(a)Change of Name, Etc. Except to the extent expressly permitted by the terms of
the Loan Documents, each Pledgor agrees that it will (i) not change its name or
its current legal structure, and will not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets, (ii) maintain its due organization and
good standing in its jurisdiction of organization, (iii) not change its
jurisdiction of organization, and (iv) not change its principal place of
business or chief executive office (if it has more than one place of business),
in each case, unless such Pledgor shall have given the Administrative Agent not
less than 30-days’ prior written notice of such event or occurrence and the
Administrative Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Pledged Collateral, or (y) taken
such steps (with the cooperation of the Pledgors to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in such
Pledged Collateral.
(b)No Liens; No Transfer of Pledged Collateral. No Pledgor will (i) except as
otherwise permitted by the Loan Documents, sell or otherwise dispose of, or
grant any option with respect to, any of the Pledged Collateral without the
prior written consent of the Administrative Agent, (ii) create or permit to
exist any Lien or Negative Pledge upon or with respect to any of the Pledged
Collateral (other than Permitted Liens of the types described in clauses (a)
through (c) and (e) through (j) of the definition thereof), (iii) register the
Pledged Collateral in the name of any Person other than the Administrative
Agent, (iv) consent to any agreement between any Pledged Subsidiary and any
Person (other than the Administrative Agent) in which such Pledged Subsidiary
agrees to act on the instructions of any such Person, (v) deliver any Pledged
Collateral or any related Transfer Power or endorsement to any Person other than
the Administrative Agent (or a designee thereof) or (vi) otherwise grant Control
of any Pledged Collateral to any Person other than the Administrative Agent.
(c)Further Assurances. Each Pledgor will, at its expense, promptly execute,
authorize, acknowledge and deliver all such instruments, certificates and other
documents, and take all such additional actions, as the Administrative Agent
from time to time may reasonably request in order to preserve and perfect the
first priority security interest in the Pledged Collateral intended to be
created by this Pledge Agreement, including, without limitation, (i) the
authorization and filing of any necessary UCC financing statements, (ii) the
delivery to the Administrative Agent of any certificates that may from time to
time evidence the Pledged Collateral, (iii) the execution in blank and delivery
of any necessary Transfer Powers or other endorsements, (iv) taking such action
as necessary or desirable to enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder in respect of the Pledged Collateral,
and (iv) taking such action as required in the jurisdiction of organization of
the applicable Pledgor or Pledged Subsidiary in order to ensure the
enforceability and recognition of such first priority security interest in such
jurisdiction.
(d)Defense of Title. Each Pledgor will defend, at its own cost and expense, its
title to and ownership of the Pledged Collateral and the security interests of
the Administrative Agent in the Pledged Collateral against the claim and demands
of any other Person and will maintain and preserve the security interest in the
Pledged Collateral created hereby.
(e)Pledged Subsidiaries. Except as otherwise permitted by the terms of the Loan
Documents, no Pledgor shall (i) permit any Pledged Subsidiary to amend or modify
its articles or certificate of incorporation, articles of organization,
certificate of limited partnership, by-laws, operating agreement, partnership
agreement or other comparable organizational instrument in a manner which would
adversely affect the voting, liquidation, preference or other similar rights of
any holder of the Equity Interests pledged hereunder or impair the security
interest granted or purported to be granted herein, (ii) permit any Pledged
Subsidiary to dissolve, liquidate, retire any of its capital stock or other
instruments or securities evidencing ownership, reduce its capital or merge or


159

--------------------------------------------------------------------------------





consolidate with any other entity, or (iii) vote any of its Equity Interests or
other investment property in favor of any of the foregoing.
(f)Additional Shares. No Pledgor shall permit any Pledged Subsidiary to issue
any additional Equity Interests unless such Equity Interests are pledged
hereunder as and when required pursuant to the following clause (g).
(g)Pledge Amendment. Each Pledgor will, upon obtaining ownership of any
additional Pledged Collateral, promptly (and in any event within five (5)
Business Days) deliver to the Administrative Agent a Pledge Amendment, duly
executed by such Pledgor and, if applicable, acknowledged by each additional
Pledged Subsidiary in connection therewith, in substantially the form of Exhibit
B hereto (a “Pledge Amendment”), in respect of any such additional Pledged
Collateral, pursuant to which such Pledgor shall confirm its grant of a security
interest in such additional Pledged Collateral to the Administrative Agent
pursuant to Section 2 hereof, such grant being deemed effective as of the date
hereof, regardless of whether such Pledge Amendment is ever executed pursuant to
this paragraph. Each Pledgor hereby authorizes the Administrative Agent to
attach each Pledge Amendment to this Pledge Agreement and to unilaterally amend
Schedule I hereto to include such additional Pledged Collateral as disclosed by
such Pledgor in such Pledge Amendment, and agrees that all Pledged Collateral
listed on any Pledge Amendment delivered to the Administrative Agent, or amended
Schedule I, shall for all purposes hereunder be considered Pledged Collateral
(it being understood and agreed that the failure by any Pledgor to prepare or
execute any such Pledge Amendment shall not prevent the creation or attachment
of the Administrative Agent’s lien and security interest in any such property,
which creation and attachment shall automatically, and be deemed to, occur
pursuant to Section 2 hereof).
(h)Control Acknowledgment. Each Pledgor shall execute and deliver to each
Pledged Subsidiary a control acknowledgment (“Control Acknowledgment”)
substantially in the form of Exhibit D hereto and shall cause each such Pledged
Subsidiary to acknowledge in writing its receipt and acceptance thereof.
(i)Investment Property. Effective from and after the date that is 10 Business
Days following the date hereof, each Pledgor shall, and shall cause each Pledged
Subsidiary thereof that is a limited liability company or a partnership, to
elect that the Pledged Interests be securities governed by Article 8 of the UCC
and to evidence such securities by a certificate, in each such case, in a manner
acceptable to the Administrative Agent.
(j)Delivery of Additional Certificates, Etc. If a Pledgor shall receive any
certificate (including, without limitation, any certificate representing a stock
and/or liquidating dividends, other distributions in property, return of capital
or other distributions made on or in respect of the Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests or received in exchange for Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets or on the liquidation, whether voluntary or involuntary, or
otherwise), instrument, option or rights in respect of any Pledged Collateral,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Pledged Collateral, or otherwise in respect thereof, such Pledgor shall
hold the same in trust for the Administrative Agent and promptly deliver the
same to the Administrative Agent in the exact form received, duly indorsed by
such Pledgor to the Administrative Agent, if required, together with an undated
Transfer Power covering such certificate (or other appropriate instrument of
transfer) duly executed in blank by such Pledgor and with, if the Administrative
Agent so requests, signature guaranteed, to be held by the Administrative Agent,
subject to the terms of this Pledge Agreement, as Pledged Collateral.
section 8.Voting Rights.
(a)During the term of this Pledge Agreement, so long as no Event of Default has
occurred and is continuing, each Pledgor shall have (i) the right to vote the
Pledged Interests on all governing questions in a manner not inconsistent with
the terms of this Pledge Agreement or any Loan Documents


160

--------------------------------------------------------------------------------





and (ii) the right to be a member or a partner of all the Pledged Subsidiaries
which are limited liability companies or partnerships, respectively.
(b)Upon the occurrence and during the continuance of an Event of Default, all
rights of a Pledgor to exercise the voting and/or consensual rights and powers
which a Pledgor is entitled to exercise pursuant to subsection (a) above shall
cease, and all such rights thereupon shall become immediately vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to (i) exercise such voting and/or consensual rights and powers which
any Pledgor shall otherwise be entitled to exercise pursuant to subsection (a)
above, and (ii) become a member or partner of each and all of the Pledged
Subsidiaries which are limited liability companies or partnerships,
respectively, and as such (x) exercise, or direct the applicable Pledgor as to
the exercise of all voting, consent, managerial, election and other membership
rights to the applicable Pledged Collateral and (y) exercise, or direct any
Pledgor as to the exercise of any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
applicable Pledged Collateral, as if the Administrative Agent were the absolute
owner thereof, all without liability except to account for property actually
received by it; provided, that the Administrative Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure so to do or delay in so doing. Such authorization
shall constitute an irrevocable voting proxy from such Pledgor to the
Administrative Agent or, at the Administrative Agent’s option, to the
Administrative Agent’s nominee.
section 9.Dividends and Other Distributions.
(a)So long as no Event of Default has occurred and is continuing:
(i)Each Pledgor shall be entitled to receive and retain any and all dividends,
cash distributions and interest paid in respect of the Pledged Collateral to the
extent such distributions are not prohibited by the Loan Documents, provided,
however, that any and all (A) distributions, dividends and interest paid or
payable other than in cash with respect to, and instruments and other property
received, receivable or otherwise distributed with respect to, or in exchange
for, any of the Pledged Collateral, (B) dividends and other distributions paid
or payable in cash with respect to any of the Pledged Collateral on account of a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, and (C) cash paid, payable or
otherwise distributed with respect to principal of, or in redemption of, or in
exchange for, any of the Pledged Collateral, shall be Pledged Collateral, and
shall be forthwith delivered to the Administrative Agent to hold, for the
benefit of the Administrative Agent and the Lenders, as Pledged Collateral and
shall, if received by a Pledgor, be received in trust for the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, be
segregated from the other property or funds of such Pledgor, and be delivered
immediately to the Administrative Agent as Pledged Collateral in the same form
as so received (with any necessary endorsement); and
(ii)The Administrative Agent shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
receive the dividends or interest payments which it is authorized to receive and
retain pursuant to clause (i) above.
(b)Upon the occurrence and during the continuance of an Event of Default:
(i)All rights of the Pledgors to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 9(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, which shall thereupon have the sole right
to receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and
(ii)All dividends, distributions and interest payments which are received by any
Pledgor contrary to the provisions of clause (i) of this Section 9(b) shall be
received in trust for the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, shall be segregated


161

--------------------------------------------------------------------------------





from other funds of such Pledgor and shall be paid over immediately to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsements).
section 10.Remedies.
(a)The Administrative Agent shall have, in addition to any other rights given
under this Pledge Agreement or by law, all of the rights and remedies with
respect to the Pledged Collateral of a secured party under the UCC or any other
Applicable Law. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent (personally or through an agent) is hereby
authorized and empowered to transfer and register in its name or in the name of
its nominee the whole or any part of the Pledged Collateral, to exercise all
voting rights with respect thereto, to collect and receive all cash dividends or
distributions and other distributions made thereon, and to otherwise act with
respect to the Pledged Collateral as though the Administrative Agent were the
outright owner thereof (in the case of a limited liability company, the sole
member and manager thereof and, in the case of a partnership, a partner
thereof), each Pledgor hereby irrevocably constituting and appointing the
Administrative Agent as the proxy and attorney in fact of such Pledgor, with
full power of substitution to do so; provided, however, that the Administrative
Agent shall have no duty to exercise any such right or to preserve the same and
shall not be liable for any failure to do so or for any delay in doing so;
provided, further, however, that the Administrative Agent agrees to exercise
such proxy and powers only so long as an Event of Default shall have occurred
and is continuing.
(b)In addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have such powers of sale and other
powers as may be conferred by Applicable Law and regulatory requirements. With
respect to the Pledged Collateral or any part thereof which shall then be in or
shall thereafter come into the possession or custody of the Administrative Agent
or which the Administrative Agent shall otherwise have the ability to transfer
under Applicable Law, the Administrative Agent may, in its sole discretion,
without notice except as specified below, after the occurrence and during the
continuance of an Event of Default, sell or cause the same to be sold at any
exchange, broker’s board or at public or private sale, in one or more sales or
lots, at such price as the Administrative Agent may deem best, for cash or on
credit or for future delivery, without assumption of any credit risk, and the
purchaser of any or all of the Pledged Collateral so sold shall thereafter own
the same, absolutely free from any claim, encumbrance or right of any kind
whatsoever. The Administrative Agent and each of the Lenders may, in its own
name, or in the name of a designee or nominee, buy the Pledged Collateral at any
public sale and, if permitted by applicable law, buy the Pledged Collateral at
any private sale.
(c)Unless any of the Pledged Collateral threatens to decline speedily in value
or is or becomes of a type sold on a recognized market, the Administrative Agent
will give the applicable Pledgor reasonable notice of the time and place of any
public sale thereof, or of the time after which any private sale or other
intended disposition is to be made. Any sale of the Pledged Collateral conducted
in conformity with reasonable commercial practices of Lenders, commercial
finance companies, insurance companies or other financial institutions disposing
of property similar to the Pledged Collateral shall be deemed to be commercially
reasonable. Notwithstanding any provision to the contrary contained herein, each
Pledgor agrees that any requirements of reasonable notice shall be met if such
notice is received by such Pledgor as provided in Section 27 below at least ten
(10) days before the time of the sale or disposition; provided, however, that
the Administrative Agent may give any shorter notice that is commercially
reasonable under the circumstances. Any other requirement of notice, demand or
advertisement for sale is waived, to the extent permitted by law.
(d)In view of the fact that federal and state securities laws may impose certain
restrictions on the method by which a sale of the Pledged Collateral may be
effected after an Event of Default, each Pledgor agrees that upon the occurrence
and during the continuation of an Event of Default, the Administrative Agent
may, from time to time, attempt to sell all or any part of the Pledged
Collateral


162

--------------------------------------------------------------------------------





by means of a private placement restricting the bidders and prospective
purchasers to those who are qualified and will represent and agree that they are
purchasing for investment only and not for distribution. In so doing, the
Administrative Agent may solicit offers to buy the Pledged Collateral, or any
part of it, from a limited number of investors deemed by the Administrative
Agent, in its reasonable judgment, to be financially responsible parties who
might be interested in purchasing the Pledged Collateral. If the Administrative
Agent solicits such offers from not less than four (4) such investors, then the
acceptance by the Administrative Agent of the highest offer obtained therefrom
shall be deemed to be a commercially reasonable method of disposing of such
Pledged Collateral; provided, however, that this Section does not impose a
requirement that the Administrative Agent solicit offers from four (4) or more
investors in order for the sale to be commercially reasonable.
(e)The rights and remedies of the Administrative Agent and the Lenders under
this Pledge Agreement are cumulative and not exclusive of any rights or remedies
which any of them otherwise has. All proceeds of the sale of the Pledged
Collateral received by the Administrative Agent hereunder shall be applied by
the Administrative Agent to payment of the Obligations pursuant to the terms of
the Credit Agreement. Each Pledgor shall remain jointly and severally liable and
will pay, on demand, any deficiency remaining in respect of the Obligations.


163

--------------------------------------------------------------------------------





section 11.Administrative Agent Appointed Attorney in Fact. Each Pledgor hereby
constitutes and appoints the Administrative Agent as the attorney-in-fact of
such Pledgor with full power of substitution either in the Administrative
Agent’s name or in the name of such Pledgor to do any of the following : (a) to
perform any obligation of such Pledgor hereunder in such Pledgor’s name or
otherwise; (b) to ask for, demand, sue for, collect, receive, receipt and give
acquittance for any and all moneys due or to become due under and by virtue of
any Pledged Collateral; (c) to prepare, execute, file, record or deliver
notices, assignments, financing statements, continuation statements,
applications for registration or like papers to perfect, preserve or release the
Administrative Agent’s security interest in the Pledged Collateral; (d) to issue
entitlement orders, instructions and other orders to any securities intermediary
in connection with any of the Pledged Collateral held by or maintained with such
securities intermediary; (e) to verify facts concerning the Pledged Collateral
in such Pledgor’s name, its own name or a fictitious name; (f) to endorse
checks, drafts, orders and other instruments for the payment of money payable to
such Pledgor, representing any interest or dividend or other distribution
payable in respect of the Pledged Collateral or any part thereof or on account
thereof and to give full discharge for the same; (g) to exercise all rights,
powers and remedies which such Pledgor would have, but for this Pledge
Agreement, with respect to any of the Pledged Collateral; and (h) to carry out
the provisions of this Pledge Agreement and to take any action and execute any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, and to do all acts and things and execute all
documents in the name of such Pledgor or otherwise, deemed by the Administrative
Agent as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder; provided, however, that the
Administrative Agent shall not take any of the foregoing actions (other than
those described in clauses (a) and (c)) unless an Event of Default exists.
Nothing herein contained shall be construed as requiring or obligating the
Administrative Agent or any other secured party to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by it,
or to present or file any claim or notice, or to take any action with respect to
the Pledged Collateral or any part thereof or the moneys due or to become due in
respect thereof or any property covered thereby, and no action taken by the
Administrative Agent or any of the Lenders or omitted to be taken with respect
to the Pledged Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Pledgor or to any claim or action against
the Administrative Agent or any of the Lenders. The power of attorney granted
herein is irrevocable and coupled with an interest.
section 12.Waivers. (i) Each Pledgor waives presentment and demand for payment
of any of the Obligations, protest and notice of dishonor or default with
respect to any of the Obligations and all other notices to which such Pledgor
might otherwise be entitled except as otherwise expressly provided herein or in
the applicable Loan Document.
(i)Each Pledgor understands and agrees that its obligations and liabilities
under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any property securing all or any part of the
Obligations by trustee sale or any other reason impairing the right of any
Pledgor, the Administrative Agent or any of the Lenders to proceed against any
Pledged Subsidiary or any Pledged Subsidiary’s property. Each Pledgor agrees
that all of its obligations under this Pledge Agreement shall remain in full
force and effect without defense, offset or counterclaim of any kind,
notwithstanding that such Pledgor’s rights against any Pledged Subsidiary may be
impaired, destroyed or otherwise affected by reason of any action or inaction on
the part of the Administrative Agent or any Lender.
(ii)Each Pledgor hereby expressly waives the benefits of any law in any
jurisdiction purporting to allow a guarantor or pledgor to revoke a continuing
guaranty or pledge with respect to any transactions occurring after the date of
the guaranty or pledge.
section 13.Term. This Pledge Agreement shall remain in full force and effect
until the earliest to occur of (i) the Equity Pledge Release Date, (ii)
termination of this Pledge Agreement in accordance with Section 7.14(c) of the
Credit Agreement and (iii) indefeasible payment in full of the Obligations
(other than contingent indemnity obligations) and termination of all commitments
to extend credit under the Loan


164

--------------------------------------------------------------------------------





Documents. Upon termination of this Pledge Agreement in accordance with its
terms, the Administrative Agent agrees to take such actions as any Pledgor may
reasonably request, and at the sole cost and expense of such Pledgor, to
evidence the termination of this Pledge Agreement.
section 14.Releases. The Administrative Agent may, in accordance with Section
7.14 of the Credit Agreement, release any of the Pledged Collateral or any
Pledgor from this Pledge Agreement or may substitute any of the Pledged
Collateral for other Pledged Collateral without altering, varying or diminishing
in any way the force, effect, lien, pledge or security interest of this Pledge
Agreement as to any Pledged Collateral or Pledgor not expressly released or
substituted.
section 15.Successors and Assigns. This Pledge Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that no Pledgor shall have any right or power to
assign this Pledge Agreement or any interest herein or in the Pledged Collateral
or any part thereof and any such assignment by a Pledgor shall be null and void
ab initio and of no force or effect absent the prior written consent of the
Administrative Agent.
section 16.Reimbursement of Administrative Agent. Each Pledgor agrees to pay,
within 10 Business Days after receipt of an invoice therefor, to the
Administrative Agent the amount of any and all actual costs and expenses,
including the fees, disbursements and other charges of its counsel and of any
experts or agents that the Administrative Agent may incur in connection with (a)
the administration of this Pledge Agreement, (b) the custody or preservation of,
or any sale of, collection from, or other realization upon, any of the Pledged
Collateral, (c) the exercise or enforcement of any of the rights of the
Administrative Agent hereunder, or (d) the failure by any Pledgor to perform or
observe any of the provisions hereof or otherwise in respect of the Pledged
Collateral.
section 17.Continuing Security Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until it terminates in accordance with its terms.
section 18.Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of a security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of the payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document, or any other agreement or instrument relating to any of
the foregoing, (c) any exchange, release or nonperfection of any other Pledged
Collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or in respect of this
Pledge Agreement (other than the indefeasible payment in full of all the
Obligations).
section 19.GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
section 20.Waiver of Jury Trial; Consent to Jurisdiction; Venue; Service of
Process.
(A)EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY OF THE PLEDGORS AND THE
ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PLEDGORS AND THE ADMINISTRATIVE
AGENT HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF
ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED
BY OR AGAINST ANY PLEDGOR OR THE ADMINISTRATIVE AGENT ARISING OUT OF THIS PLEDGE
AGREEMENT, ANY OTHER


165

--------------------------------------------------------------------------------





LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO OR WITH ANY
COLLATERAL OR ANY LIEN OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF THE PLEDGORS AND THE ADMINISTRATIVE
AGENT OF ANY KIND OR NATURE RELATING TO THIS PLEDGE AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.
(B)EACH OF THE PLEDGORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT OR ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT IN ANY
WAY RELATING TO THIS PLEDGE AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PLEDGORS
AND THE ADMINISTRATIVE AGENT AGREES THAT A FINAL, NON-APPEALABLE JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS PLEDGE AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS PLEDGE AGREEMENT OR THE COLLATERAL AGAINST ANY PLEDGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PLEDGORS AND THE
ADMINISTRATIVE AGENT FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(C)EACH PLEDGOR HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE BORROWER TO ACT
AS ITS AGENT FOR SERVICE OF PROCESS AND NOTICES REQUIRED TO BE DELIVERED UNDER
THIS PLEDGE AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS, IT BEING UNDERSTOOD AND
AGREED THAT RECEIPT BY THE BORROWER OF ANY SUMMONS, NOTICE OR OTHER SIMILAR ITEM
SHALL BE DEEMED EFFECTIVE RECEIPT BY EACH PLEDGOR AND ITS SUBSIDIARIES.
(D)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH OF THE PLEDGORS
AND THE ADMINISTRATIVE AGENT WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF ALL AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE
TERMINATION OF THIS PLEDGE AGREEMENT.


166

--------------------------------------------------------------------------------





section 21.Marshalling. Neither the Administrative Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Pledgor or any other
Person or against or in payment of any or all of the Obligations.
section 22.No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Pledge Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Pledge Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.
section 23.Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
section 24.Further Assurances. Each Pledgor agrees that it will cooperate with
the Administrative Agent and will execute and deliver, or cause to be executed
and delivered, all such other transfer powers, proxies, instruments and
documents, and will take all such other actions, including, without limitation,
the execution and filing of financing statements (and each Pledgor hereby
authorizes the Administrative Agent to file any such financing statements), as
the Administrative Agent may reasonably deem necessary from time to time in
order to carry out the provisions and purposes of this Pledge Agreement.
section 25.The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to ensure that safe custody of the Pledged Collateral while
being held by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that each Pledgor shall responsible for preservation of
all rights of such Pledgor in the Pledged Collateral. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that the
Administrative Agent shall not have responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral. The Administrative Agent shall not be liable for any
acts, omissions, errors of judgment or mistakes of fact or law including,
without limitation, acts, omissions, errors or mistakes with respect to the
Pledged Collateral, except for those arising out of or in connection with the
Administrative Agent’s gross negligence or willful misconduct.
section 26.No Waiver. Neither the failure on the part of the Administrative
Agent or any Lender to exercise, nor the delay on the part of the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder, nor any
course of dealing between the Administrative Agent or any Lender, on the one
hand, and any Pledgor, on the other hand, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
hereunder preclude any other or the further exercise thereof or the exercise of
any other right, power or remedy.
section 27.Notices. All notices and other communications provided for hereunder
shall be delivered in the manner set forth in Section 12.1 of the Credit
Agreement.
section 28.Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
section 29.Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.


167

--------------------------------------------------------------------------------





section 30.Execution in Counterparts. This Pledge Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Pledge Agreement by facsimile, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Pledge Agreement.
section 31.Merger. This Pledge Agreement and the other Loan Documents embody the
final and entire agreement and understanding among the Pledgors, the
Administrative Agent and the Lenders and supersede all prior agreements and
understandings among the Pledgors, the Administrative Agent and the Lenders
relating to the subject matter thereof. This Pledge Agreement and the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties hereto.
section 32.Additional Pledgors. Pursuant to the Credit Agreement, the Borrower
may be required to, and/or to cause certain Subsidiaries to, execute and deliver
to the Administrative Agent (i) in the case of a Subsidiary that is not a
Pledgor at such time, a Pledge Supplement in the form of Exhibit A hereto (each
such supplement, a “Pledge Supplement”) and (ii) in the case of the Borrower or
a Subsidiary that is a Pledgor at such time, a Pledge Amendment, together with
such supporting documentation required pursuant to the Credit Agreement as the
Administrative Agent may reasonably request, in order to create a perfected,
first priority security interest in the Equity Interests in certain
Subsidiaries. The execution and delivery of such instrument shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.
[The remainder of this page is intentionally blank.]{S2587885; 2}    


{S2587885; 2}    
IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have duly executed
and delivered this Pledge Agreement as of the date set forth above.


Service Properties Trust, as a Pledgor


By:     ______________                       
Name:
Title:




Banner Newco LLC, as a Pledgor


By:     ______________                       
Name:
Title:




Highway ventures borrower LLC, as a Pledgor


By:     ______________                       
Name:
Title:




168

--------------------------------------------------------------------------------







Highway Ventures Properties trust, as a Pledgor


By:     ______________                       
Name:
Title:






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:     ______________                       
Name:
Title:








169

--------------------------------------------------------------------------------







SCHEDULE I TO PLEDGE AGREEMENT


PLEDGED SUBSIDIARIES
Pledgor
Pledged Subsidiary
Certificate No.2 
No. of Shares / Units Owned
Percentage of Ownership
Highway Ventures Borrower LLC
Highway Ventures Properties Trust
 
1,000
100%
Service Properties Trust
HPTWN Properties Trust
 
100
100%
Banner NewCo LLC
SVCN 3 LLC
 
N/A
100%
Service Properties Trust
HPT Suite Properties Trust
 
1,000
100%
Banner NewCo LLC
SVCN 4 LLC
 
N/A
100%
Highway Ventures Properties Trust
Highway Ventures Properties LLC
 
N/A
100%
Service Properties Trust
Banner NewCo LLC
 
N/A
100%



  
(2) To be completed by Pledgors in accordance with Section 4 of the Pledge
Agreement.


170

--------------------------------------------------------------------------------









SCHEDULE II TO PLEDGE AGREEMENT


PLEDGOR INFORMATION
Pledgor
Type of Entity
Jurisdiction
Organizational ID No.
Mailing Address of Chief Executive Office
Service Properties Trust
Real Estate Investment
Trust
Maryland
04-3262075
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
Banner NewCo LLC
Limited Liability Company
Delaware
84-3069989
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
Highway Ventures Borrower LLC
Limited Liability Company
Delaware
84-3373977
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
Highway Ventures Properties Trust
 Real Estate Investment Trust
Maryland
26-0239999
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458





171

--------------------------------------------------------------------------------





EXHIBIT A
to
PLEDGE AGREEMENT
FORM OF PLEDGE SUPPLEMENT
SUPPLEMENT NO.____ dated as of ____, 20___ to the PLEDGE AGREEMENT dated as of
May 8, 2020 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), among Service Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), certain subsidiaries of the Borrower from time to
time signatories thereto as Pledgors (together with the Borrower, collectively,
the “Pledgors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).
Reference is made to the Second Amended and Restated Credit Agreement dated as
of May 10, 2018 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of September 17, 2019, and by that
certain Second Amendment to Second Amended and Restated Credit Agreement, dated
as of the date hereof, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time to time party thereto as lenders
(the “Lenders”) and the Administrative Agent. Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in the
Pledge Agreement or the Credit Agreement, as applicable.
The undersigned Subsidiary of the Borrower (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and the
Pledge Agreement to become a Pledgor under the Pledge Agreement in consideration
for Loans and Letters of Credit previously made to, or issued for the account
of, the Borrower.
Accordingly, Administrative Agent and the New Pledgor agree as follows:
SECTION 1. In accordance with Section 32 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor, and the
New Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all respects on and as of the date hereof. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Obligations, does hereby create and grant to
Administrative Agent, its successors and assigns, a security interest in and
Lien on all of the New Pledgor’s right, title and interest in and to the Pledged
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.
SECTION 2. The New Pledgor represents and warrants to Administrative Agent that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and Administrative Agent.
Delivery of an executed counterpart of a signature page of this Supplement by
facsimile, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Supplement.


172

--------------------------------------------------------------------------------





SECTION 4. The New Pledgor hereby represents and warrants that the information
set forth in Schedules I and II attached hereto is true and correct and is
hereby added to the information set forth in Schedules I and II to the Pledge
Agreement, respectively. The New Pledgor hereby agrees that this Supplement may
be attached to the Pledge Agreement and that the Pledged Collateral listed on
Schedule I hereto shall be and become part of the Pledged Collateral referred to
in the Pledge Agreement and shall secure all Obligations in accordance with the
terms of the Pledge Agreement.
SECTION 5. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or effect those portions of this Supplement which
are valid.
SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature below.
SECTION 7. The New Pledgor agrees to reimburse Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for
Administrative Agent.
[The remainder of this page is intentionally blank.]




173

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Pledgor and Administrative Agent have duly executed
and delivered this Supplement to the Pledge Agreement as of the day and year
first above written.


[NEW PLEDGOR]


By:        
Name:
Title:
Address:     
    
    
    
Attention:     
Facsimile: (____) _____-______


ACKNOWLEDGED AND AGREED
as of the date first above written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:        
Name:
Title:


174

--------------------------------------------------------------------------------







Schedule I to
Supplement No.__
to the Pledge Agreement
PLEDGED SUBSIDIARIES
Pledgor
Pledged Subsidiary
Certificate No.
No. of Shares / Units Owned
Percentage of Ownership
[______]
[______]
[______]
[______]
100%



175

--------------------------------------------------------------------------------







Schedule II to
Supplement No.__
to the Pledge Agreement
NEW PLEDGOR INFORMATION
Pledgor
Type of Entity
Jurisdiction
Organizational ID No.
Mailing Address of Chief Executive Office
[_______]
[_______]
[_______]
[_______]
[_______]













176

--------------------------------------------------------------------------------







EXHIBIT B
to
PLEDGE AGREEMENT
FORM OF PLEDGE AMENDMENT
Reference is hereby made to the Pledge Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) dated as of May 8, 2020, by and among Service Properties Trust, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the undersigned Pledgor and the other Subsidiaries of the Borrower
from time to time party thereto as Pledgors, and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), whereby the undersigned has pledged certain capital
stock, membership interests and partnership interests, as applicable, of certain
of its Subsidiaries as collateral to the Administrative Agent, for the ratable
benefit of the Lenders, as more fully described in the Pledge Agreement. This
Amendment is a “Pledge Amendment” as defined in the Pledge Agreement and is,
together with the acknowledgments, certificates, and Transfer Powers delivered
herewith, subject in all respects to the terms and provisions of the Pledge
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Pledge Agreement.
By its execution below, the undersigned hereby agrees that (i) this Amendment
may be attached to the Pledge Agreement and that the Pledged Collateral listed
on Schedule I hereto shall be and become part of the Pledged Collateral referred
to in the Pledge Agreement and shall secure all Obligations in accordance with
the terms of the Pledge Agreement and (ii) each [corporation] [limited liability
company] [partnership] listed on Schedule I hereto shall be deemed to be a
Pledged Subsidiary for all purposes of the Pledge Agreement.
By its execution below, the undersigned represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional Pledged Collateral relating hereto. The
Pledge Agreement, as amended and modified hereby, remains in full force and
effect and is hereby ratified and confirmed.
[The remainder of this page is intentionally blank.]




177

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor has duly executed and delivered this Pledge
Amendment to the Pledge Agreement as of this ______ day of _____, _____.


[PLEDGOR]


By:        
Name:
Title:


178

--------------------------------------------------------------------------------







Schedule I
to
Pledge Amendment
PLEDGED SUBSIDIARIES
Pledgor
Pledged Subsidiary
Certificate No.
No. of Shares / Units Owned
Percentage of Ownership
[______]
[______]
[______]
[______]
100%





179

--------------------------------------------------------------------------------







ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Amendment together with a copy of the Pledge Agreement, agrees promptly to note
on its books the security interests granted under such Pledge Agreement, agrees
that after the occurrence and during the continuance of an Event of Default it
will comply with instructions originated by the Administrative Agent without
further consent by the Pledgor and waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Administrative Agent
or its nominee or the exercise of voting rights by the Administrative Agent or
its nominee.


[NAME[S] OF ADDITIONAL PLEDGED SUBSIDIARY[IES]]


By:         
Name:
Title:


180

--------------------------------------------------------------------------------







EXHIBIT C
to
PLEDGE AGREEMENT
FORM OF TRANSFER POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
_________________________________ _____ [shares] [units] [percent] of the
[capital stock] [membership interests] of _________________, a _____________
[corporation] [limited liability company] [limited partnership] (the “Company”),
represented by Certificate No. _____ (the “[Stock]”), standing in the name of
the undersigned on the books of the Company, and does hereby irrevocably
constitute and appoint ______________________________ as the undersigned’s true
and lawful attorney, for it and in its name and stead, to sell, assign and
transfer all or any of the [Stock], and for that purpose to make and execute all
necessary acts of assignment and transfer thereof; and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
attorney or substitute or substitutes shall lawfully do by virtue hereof.
Dated:         
[PLEDGOR]


By:        
Name:
Title:


181

--------------------------------------------------------------------------------







EXHIBIT D
to
PLEDGE AGREEMENT


Form of CONTROL Acknowledgement
PLEDGED SUBSIDIARY:
PLEDGOR:
[Name of Pledged Subsidiary]
[Name of Pledgor]

Reference is hereby made to that certain Pledge Agreement dated as of May 8,
2020 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), by and among Service Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the undersigned Pledgor and certain other
Subsidiaries of the Borrower from time to time party thereto as pledgors, and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings ascribed thereto in the Pledge
Agreement.
Pledged Subsidiary is hereby instructed by the Pledgor that all of the Pledgor’s
right, title and interest in and to all of the Pledgor’s rights in connection
with any Equity Interests in Pledged Subsidiary now and hereafter owned by the
Pledgor are subject to a pledge and security interest in favor of Administrative
Agent. Pledgor hereby instructs the Pledged Subsidiary to act upon any
instruction delivered to it by the Administrative Agent with respect to the
Pledged Collateral without seeking further instruction from the Pledgor, and, by
its execution hereof, the Pledged Subsidiary agrees to do so.
Pledged Subsidiary, by its written acknowledgement and acceptance hereof, hereby
(i) acknowledges receipt of a copy of the aforementioned Pledge Agreement and
agrees promptly to note on its books the security interest granted under such
Pledge Agreement, (ii) waives any rights or requirements at any time hereafter
to receive a copy of such Pledge Agreement in connection with the registration
of any Pledged Collateral in the name of the Administrative Agent or its nominee
or the exercise of voting rights by the Administrative Agent or its nominee, and
(iii) acknowledges and agrees that, notwithstanding anything to the contrary in
its bylaws, operating agreement, partnership agreement, declaration or other
applicable governing or organizational documents, such Pledged Subsidiary will
(A) be bound by, and comply with, all terms of the Pledge Agreement applicable
to such Pledged Subsidiary, including, without limitation, Sections 7(e), (f)
and (i) thereof, (B) notify the Administrative Agent in writing promptly of the
occurrence of any of the events described in Section 7(f) of the Pledge
Agreement, and (C) not permit any of the Equity Interests issued by it to be
dealt in or traded on a securities exchange or in securities markets.
[The remainder of this page is intentionally blank.]


182

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this ____ day of
____, 20___.
[PLEDGOR]




By:         
Name:
Title:




Acknowledged and accepted this
_____ day of ________, 20 ____


[PLEDGED SUBSIDIARY]


By:    
Name:
Title:


 








183